 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSpringCityKnittingCompanyandInternationalLadies' Garment Workers' Union, AFL-CIOSpringCityKnittingCompanyandUtah-ArizonaDistrict Council,International Ladies' GarmentWorkers' Union, Western States Region, AFL-CIO, Petitioner. Cases 28-CA-5426 and 28-RC-364931 August 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 18 January 1982 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheGeneral Counsel, the Respondent, and the Charg-ing Party, International Ladies' Garment Workers'Union, AFL-CIO (the Union) filed exceptions andsupporting briefs, and all three filed answeringbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andiThe Respondent, the General Counsel, and the Union have exceptedto some of the judge's credibility findings The Board's established policyisnot to overrule an administrative law judge's credibility resolutionsunless the clear preponderance of all the relevant evidence convinces usthat they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F 2d 362 (3d Cir 1951) We have carefully examinedthe record and find no basis for reversing the findingsNo exceptions were filed to the judge's dismissal of the allegation thattheRespondent, through Personnel Specialist Rippel, violated Sec8(a)(1) by telling employee Lawson, a union adherent, that "you girls aretroublemakersradicals "Contrary to his colleagues, Member Babson would reverse the judgeand find that the Respondent violated Sec 8(a)(1) when Plant ManagerLord cautioned employees in a letter dated 1 March 1979, "don't signany cards, they canbe fatalto a business [emphasis in original] " In thecontext of the Respondent's numerous unfair labor practices, includingother threats of plant closure, Member Babson finds this statement to be anot-too-subtle threat of plant closure calculated to discourage employeesfrom executing union authorization cardsMember Babson finds that theinstantcaseis factually distinguishable fromMt Ida Footwear Co., 217NLRB 1011 (1975), relied on by the judge in dismissing this allegation InMt Idathere were no unfair labor practices found and thus, unlike here,the statement in MtIdadid not occur in the context of numerous unfairlabor practices Because Member Babson findsMt Idafactually distin-guishable, he finds it unnecessary to pass on the analysis of the Boardmajority in that caseMember Babson agrees with the judge's finding that Supervisor Pinondid not unlawfully threaten her cousin, employee Hernandez, with plantclosure during a conversation at the home of Hernandez' grandmother on2 April 1979 In so doing, Member Babson notes that Pinon's remarks onthis occasion did not directly link the possibility of plant closure with theonset of employees' union activitiesMember Babson also agrees with thejudge's finding that Pinon did violate Sec 8(a)(1) on 29 May 1979 whenshe told Hernandez in a conversation at Hernandez' home that the plantwould close in 2 months because of the Union In agreeing with thejudge's conclusions concerning each incident, Member Babson does notrely on the family relationship of Pmon and Hernandez or on the homesetting in which each incident occurred.conclusions, to modify his remedy, 2 and to adopthis recommended Order as modified.This case involves many allegations of unfairlabor practices occurring during organizing cam-paigns at three of the Respondent's plants. In early1979,3 union organizing campaigns commenced atthe Respondent's plants at Glendale and Flagstaff,Arizona, and at Deming, New Mexico. Separateelections at each plant were eventually scheduled.The first election was held at the Deming plant on23May. The Union won, and was certified as thecollective-bargainingrepresentativeon 1 June.Shortly thereafter, theRespondent closed theDeming plant. The Glendale and Flagstaff elec-tionswere each held on 28 June. The Union wonat Flagstaff and lost at Glendale. Based on recordevidence, the judge found a number of violationsof the Act at all three plants. Except as indicated,we adopt his conclusions.4Member Babson agrees with the judge's finding that the Respondentwas not obligated to bargain with the Union over its decision to close itsDeming plant To the extent that the Union argues that the closure wasin reality a transfer of work to the Glendale plant, Member Babson notesthat there is-insufficient evidence to support this contention and, in anyevent, assuming it to be true, the judge's conclusion that the Respondentwas not obligated to bargain over the decision is consistent with the Su-preme Court's opinion inFirstNational Maintenance Corp. P. NLRB,452U.S 666 (1981), and with any of the views expressed in the Board's deci-sion inOtis Elevator Co ,269 NLRB 891 (1984)2 Interest will be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987) Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621) shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977).aHereafter all dates referred to are 1979.4We agree with the judge's conclusion that the Respondent, throughDeming Plant Manager Lord, violated Sec 8(a)(1) by advising employeesthat company officials may discover the identity of those who sign au-thorization cards. In so doing, however, we rely on the analysis set out inthe majority opinion in.4dcoMetals, Inc.,281 NLRB 1300 (1986)Contrary to his colleagues, Chairman Dotson would not find the Re-spondent's comments violative of Sec. 8(a)(1). UnlikeAdco,the Respond-ent's comments can not reasonably be construed as a statement of an in-tention on the part of the Respondent to purposefully subpoena card-signers at a hearing in retaliation for their signing cards Rather, here theRespondent truthfully advised employees that at prior NLRB hearingscards had been placed in evidence and cardsigners had been subpoenaed.As he stated in his concurrence inAdco,numerous circumstances canlead to the disclosure of the identity of cardsigners, and employeescannot sign cards with the assurance that their identities will not be dis-closed.We agree that the judge correctly found that the Respondent violatedSec. 8(a)(1) by ordering off company property its off-duty employeeswho were distributing union handbills at the Deming plant parking lot. Inso doing, we do not rely onTR.W. Bearings,257 NLRB 442 (1961),which was overruled by the Board inOur Way, Inc,268 NLRB 394(1983) In adopting the judge's conclusion, we note that an employer maynot deny off-duty employees access to its parking lot except where justi-fied by business reasons On this point, seeTri-CountyMedical Center,222 NLRB 1089 (1976). No business reasons were offered here.Contrary to his colleagues, Chairman Dotson would not find that theRespondent violated Sec 8(a)(1) by denying off-duty employees access toitsparking lotHe would reverse the holding inTri-CountyMedicalCenter,222 NLRB 1089 (1976), and return to the holding inGTE Len-kurt, Inc,204 NLRB 921 (1973), that a no-access rule that is nondiscrim-inatory is presumptively valid absent a showing that no adequate alterna-tive means of communication existContinued285 NLRB No. 49 SPRINGCITY KNITTING CO.1.The judge concluded that the Respondent vio-lated Section 8(a)(1) by announcing to its Glendaleand Flagstaff employees, through a 10 April memo,that its savings growth account (a supplemental re-tirement plan) was for "non collective bargainingunit employees." He further concluded that the Re-spondent through Director of Industrial RelationsStanleyHallman also violated Section 8(a)(1) byadvising Glendale employees at a meeting in Maythat the plan was only for nonunion employees.Relying onAmerican Sunroof Corp.,248NLRB748, 749 fn. 12 (1980), enfd. in relevant part 667F.2d 991 (6th Cir. 1981), the judge found that theseviolations stemmed from the Respondent's failureto assure employees that the benefits of the planwould be negotiable if they should choose to berepresented by a union. We adopt the judge's find-ing of a violation with respect to Hallman's re-marks to employees. In so doing, Member Johan-sen and Babson note that they agree with the hold-ing ofAmerican Sunroof Corp.,and thus agree thatHallman's remarks are violative of Section 8(a)(1).5However, for the reasons set forth below, a panelmajority reverses the judge and dismisses the alle-gation concerning the Respondent's 10 April memoto employees.Member Johansen finds no violation based on the10 April memo because he concludes that the alle-gation concerning the Respondent's memo was notfully litigated.He notes that this matter was not al-We agree with thejudge's conclusion that the Respondent's assistant'plantmanager, 'Taylor, violated Sec 8(a)(1) by creating the impression ofsurveillance of union activities when he approached three employeesaround 1 March 1979 and initiated a conversation by stating that he un-derstood that there was a union meeting that night.In so doing, we addi-tionally note that in the same conversation Taylor violated Sec 8(aXl)by coercively interrogating the employees and by threatening plant clo-sure if a union came into the plant.We further note that,contrary to ourdissenting colleague, the evidence is insufficient to establish that the timeand place of the union meeting was well publicized through discussionsand leaflets.-Chairman Dotson would not find that the Respondent violated Sec.8(a)(1) by Assistant Plant ManagerTaylor's statement to three employeesthat he understood there was a union meeting that night Inasmuch as theplace and time of union meetingswas wellpublicized through variousleaflets and discussions,ChairmanDotson does not agree with his col-leagues that the Respondent by this remark unlawfully created the im-pression of surveillance.Finally,Chairman Dotson would not find violative of Sec 8(a)(l)PlantManager Lord's statement to employee Canton As the Demingplant was closing on 29 June, Canton went to Lord's office and told him"good bye' and that she had enjoyed working with him Lord replied,"You should have thought about that when you were voting." The judgefound that Lord's statement interfered with the employees'rights toselect a union Chairman Dotson disagrees in light of the ambiguousnature of Lord's statement and the absence of any threats or other unlaw-ful conduct accompanying the statementBecause we agree with the judge's conclusion that employees Elkinsand Jones were discharged in violation of Sec.8(a)(3) of the Act, weshall order the Respondent to remove from its files any reference to theirunlawful discharges.SeeSterling Sugars Inc,261 NLRB 472(1982).5 In so doing,Members Johansen and Babson find it unnecessary torely on the testimony of employee Hensley who testified that she couldnot recall whether Hallman stated that the plan was limited to nonunionemployees.427leged as a violation in the General Counsel'samended consolidated complaint. Thereafter, theGeneral Counsel did not raise this allegation at anytime during the 37 days of the hearing. This matterwas first alleged in the General Counsel's posthear-ing brief to the judge and accordingly was not liti-gated as a violation at the hearing. In these circum-stances,Member Johansen finds that this matterwas not fully litigated and therefore reverses thejudge's finding of a violation. SeeMiddletown Hos-pital Assn.,282 NLRB 541 (1986).Regarding the 10 April memo, Chairman Dotsonwould reverse the judge's finding of a violation be-cause he disagrees withAmerican Sunroofandwould find that in cases such as this, where an em-ployer employs both represented and unrepresentedemployees, language identifying a specific benefitas being for noncollective-bargaining unit employ-ees is merely descriptive in nature and, withoutmore, cannot be found to be an unlawful threat towithdraw benefits should employees vote in aunion. Thus, because the Respondent's' memo doesnot on its face indicate that the Respondent wouldrefuse to make this benefit available to 'union-repre-sented employees, and in the absence of evidencethat the Respondent intended by implementing thisplant to thwart unionization, the Chairman wouldfind nothing coercive or threatening in the memo.SeeFirestone Synthetic Fibers Co. v.NLRB, 374F.2d 211 (4th Cir. 1967);Goodyear Tire & RubberCo. v.NLRB,413 F.2d 158 (6th Cir. 1969).62.The judge also found that the Respondent,through its chairman of the board, C. Ray Martin,violated Section 8(a)(1) by advising employees inpreelection speeches at the Glendale and Flagstaffplants that they would lose their right to deal di-6For the same reasons, Chairman Dotson, contrary to his colleagues,would not find unlawful Hallman's statement at an employee meetingthat the plan was for nonunion employeesContrary to his colleagues,Member Babson would adopt the judge'sfinding of a violation.In this regard, Member Babson agrees with long-standing precedent that an employer violates Sec 8(a)(1) by promulgat-ing,maintaining,and informing employees that it has a benefit planwhich excludes from coverage employees who join a union, choose unionrepresentation,are members of a bargaining unit, or arecovered by a col-lective-bargaining agreement.American Sunroof,supra,NiagaraWires,Inc,240 NLRB 1326 (1979);Randleman Co.,283NLRB 451 (1987).Member Babson further agrees with the judge that, although this viola-tionwas first alleged in the General Counsel's posthearing brief, thematter has been fully litigatedMember Babson notes that the memo wasintroduced into evidence at the hearing without objection and that allelements of the violation are evident on its face.Thus, Member Babsonfinds that all of the facts necessary to decide this issue are before theBoard and notes that the Respondent does not contend otherwise, Fur-ther, he finds the violation closely related to par 24(a) of the amendedcomplaint which alleged Hallman's similar remarks about the plan to beunlawful As noted,a panel majority has found Hallman's remarks to be aviolation of Sec 8(a)(1) Finally, he findsMiddletown Hospitalinapposite.There, unlike here, the General Counsel did not move to amend the com-plaint;the issue there did not involve,as here, a document which speaksfor itself,and the unfair labor practices at issue there were not closelyrelated to other alleged violations 428DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDrectlywith management if the Union were votedin.We reverse these findings of the judge under theprinciples enunciated by the Board inTri-Cast,Inc.,274 NLRB 377 (1985). InTri-Cast,the Board,noting that Section 9(a) contemplates a change inthemanner in which an employer and employeedeal with each other, found that it is not an objec-tionable retaliatory threat for an 'employer toadvise employees of this change during the courseof an election campaign. See alsoUnited ArtistsTheatre Circuit,277 NLRB 115 (1985). According-ly,we view Martin's remarks in this regard asbeing merely a realistic account of the effects ofcollective-bargaining representation and not-to con-stitute an unlawful threat or interference with theGlendale election.3.The judge found that the Respondent violatedSection 8(a)(1) by granting increased vacation ben-`efits to employees at its Glendale and Flagstaffplants in order to discourage support for theUnion.Thus,he found that the Respondentchanged its existing vacation practice by offeringemployees the option of receiving one-half of theirvacation pay in July. In adopting the judge's con-clusion as to vacation pay, we note that the recordfails to support the Respondent's contention that ithad a past practice of modifying vacation pay inresponse to employee preference. The only recordevidence of this was the testimony of PersonnelDirector Dorothy Binsteel whom the judge did notcredit. Binsteel indicated that in 1963 the Respond-ent altered the payment of vacation pay from Julyto December following an employee poll. A singleincident some 16 years earlier cannot be said toconstitute a past practice for the modification atissue.Accordingly, we agree with the judge's con-clusion in this regard.We disagree, however, with his further conclu-sion that the Respondent offered employees an ad-ditionalweek's vacation. The record shows, thatthe Respondent announced in June that the twoplants would close for the week of 2 July, and thatsupervisors simply asked employees whether theyintended to be off work the week prior to the clos-ing.No employees' entitlements appear to havebeen increased and we agree with the Respondent'scontention that it did not offer an additional weekof vacation, but merely inquired whether employ-ees intended to be absent from work. Accordingly,we shall dismiss this allegation.4.The judge concluded that the Respondent,through its Flagstaff office manager, Bruce Moxon,violated Section 8(a)(1) by asking employee GaryElkins whether he would vote a "resounding no"in the representation election.We disagree.The judge found that Moxon had approachedElkins as Elkins was loading a box in the ware-house on the afternoon before the election. Moxonin essence asked Elkins whether he would be ableto vote the following day and, when Elkins effec-tively indicated he would, Moxon then told Elkinsto "make sure you vote a resounding `No."' ElkinstoldMoxon that he would vote "yes." We cannotagree that Moxon's remarks amounted to an unlaw-ful interrogation.We find that Moxon's remarkswere declarative, and not interrogative, in nature,and were at most an exhortation. Accordingly, weconclude that Moxon's remarks do not constitutean unlawful interrogation and we reverse thejudge's fording of a violation.5.Relying onPPG Industries,251NLRB 1146(1980),the judge found that the Respondent,through Hallman, violated Section 8(a)(1) by coer-cively interrogating employee Hamett about herunion activities and sympathies. We disagree. In sodoing, we note initially that inRossmore House,269NLRB 1176 (1984), the Board reversedPPG,supra, and determined that it would no longerapply that standard in assessing the lawfulness ofinterrogations. Instead, the Board determined theappropriate standard to be whether under all thecircumstances, the interrogation reasonably tendsto restrain,, coerce, or interfere with rights guaran-teed by the Act. See alsoSunnyvale Medical Clinic,277 NLRB 1217 (1985). Applying this standard tothe present case, we conclude that Hallman's.ques-tioning of Hamett was not a coercive interrogation,Thus, we note that Harnett was an open union sup-porter who wore a union emblem on her blouse.On the day in question, Hallman approachedHamett at her work station at the Flagstaff facilityto ask if she had accepted the Respondent's savingsgrowth plan. During the course of their conversa-tion,Hallman several times asked Hamett why shesupported the Union and why she was wearing aunion emblem. Hamett replied that she wore theemblem because she liked it and said that employ-ees wanted better benefits. Hallman also asked herif the Union had promised her more money andtold her that she would not earn any more money.Considering all the circumstances, we concludethat Hallman's questioning of Harnett was not a co-ercive interrogation, and we shall dismiss this com-plaint allegation. SeeContinental Industries, 279NLRB 920 (1986).6.We adopt the judge's conclusion that the Re-spondent violated Section 8(a)(1) by refusing toexcuse employee Tallas from work to attend theBoard representation hearing. In so doing, we finditunnecessary to rely onEarringhouse Imports, 227NLRB 1107 (1977), enf. denied 600 F.2d 930 (D.C. SPRING CITY KNITTING CO.Cir. 1979), cited by the judge, which, unlike the in-stant case, did not involve the rights of employeeswho were subpoenaed to attend a Board hearing.Instead,we rely on the analysis inNewland Knit-tingMills,165 NLRB 788, '793-794 (1967),dealingwith subpoenaed employees, in finding the Re-spondent's conduct to have been violative of Sec-tion 8(a)(1).We note that on the facts here the Re-spondent, at the least, placed Tallas in a position inwhich she, on her own, had to choose between herjob and honoring the subpoena. Further, while thejudge found that Tallas was neither "punished norpenalized" when she left work to attend the hear-ing,we do not find that this means the Respondentin effect excused Tallas' absence. In this regard, wenote that Supervisor Castillo indicated at the hear-ing that he considered Tallas' absence to be an un-excused absence.We further note Castillo's testi-mony that unexcused absences are consideredwhen taking disciplinary action against employees.Accordingly, we find that the General Counsel hasestablished the complaint allegation that the Re-spondent unlawfully refused to excuse Tallas fromwork to attend the representation hearing.7.We agree with the judge's conclusion that theRespondent closed its Deming plant for economicreasons rather than for union-related reasons or forthe purpose of chilling union activities at its plantinGlendale and/or Flagstaff. In so doing, we notethat the appropriate standard to be applied in ana-lyzing whether the partial closing of a business isviolative of Section 8(a)(3) is that set out inTextileWorkers v.DarlingtonMfg.Co.,380U.S. 263(1965), that is,a partial closing of a business is anunfair labor practice under Section 8(a)(3) wherethe closing was motivated by a purpose to chill un-ionism in any of the employer's remaining plantsand that the employer may reasonably have fore-seen that the closing would likely have this effect.Darlington,supra at 275.7Based on the credited testimony of the Respond-ent's chairman of the board, Martin, and on thedocumentary evidence submitted by the Respond-ent,we agree with the judge that Deming wasclosed for economic reasons. We further find thattheGeneral Counsel has not established the ele-ments of the violation as set out inDarlington.Inthis respect, contrary to the General Counsel's po-sition, the present case is factually distinguishedfromMidland-Ross Corp.,239 NLRB 322 (1978),enfd. 617 F.2d 977 (3d Cir. 1980), cert. denied 4497To the extent that the fudge's decision can be read to indicate thatthe closing would be unlawful if discriminatory without more,ie, with-out a showing that the closing was motivated by a desire to chill union-ism of the Respondent's other employees and that such a chilling effectwas reasonably foreseeable,the judge's decision is in error See, e g.,Pur-olatorArmored,268 NLRB 1268 fn 3 (1984)429U.S. 871 (1980), where the Board concluded thatthe employer accelerated the closure of its union-ized plant to chill union activities at a second plantthen being organized. Unlike the present case, theevidence inMidland-Rossestablished that the em-ployer timed the closure of the plant to have themaximum impact on the employees at the plantbeing organized to influence their vote in the up-coming election. Thus, the evidence establishedthat absent the employer's unlawful purpose, theunionizedplant would not have been closed until 6months after the election at the second plant whenits lease expired. There was no such accelerationhere. Further, unlike inMidland-Ross,there wereno unlawful notices posted at the nonunionized fa-cility referring to the closing of the unionized facil-ity. (See 239 NLRB at 331-332, 337.),-Accordingly,we adopt the judge's dismissal of this complaint al-legation.8.The judge considered the Union's objectionsto conduct affecting the outcome of the Glendaleelection, and recommended that the election be setaside based on the following findings. He recom-mended that Objection 3 be sustained based on theRespondent's grant of I week's vacation pay in ad-vance and an additional week of vacation, and theRespondent's 10 April memo to employees an-nouncing a supplemental retirement plan limited tononcollective-bargaining unit employees.He fur-ther recommended that Objection 4 be sustainedbased on Hallman's advising employees at themeeting that the supplemental retirement plan wasfor nonunion employees only; Personnel SpecialistGeorge Ripple's refusal to explain the retirementplan to employee Mary Ann Lawson because shewas wearing a union badge; and Martin's advice toemployees in a preelection speech that managementwould be unable to deal directly with employees ifthe Union were voted in.Finally, the judge recommended that Objection 1be overruled because of his fording that the Re-spondent did not violate the Act when it posted atthe Glendale,plant the 15 June notice announcingthe proposed closing of the Deming plant.We agree with the judge's recommendations thatObjection 1 be overruled and that Objections 3 and4 be sustained and that the election be set aside.We sustain,Objection' 3, however, only on the basisof the Respondent's grant of 1 week's vacation payin advance. As discussed, supra, we have foundthat the Respondent did not offer employees an ad-ditional week of vacation. Moreover, the Respond-ent's 10 April memo to employees predated thecritical period which commenced with the Union'sfiling of the petition on 3 May. SeeIdeal Electric &Mfg. Co.,134 NLRB '1275 (1961). Further, we sus- 430DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtainObjection 4 solely on the basis of Hallman'sadvisingemployees that the savings-growth planwas for nonunion employees only8 and on Rippel'srefusal to explain the supplemental retirement planto Lawson because she was wearing a union badge.As discussed supra, we do not agree that Martin'sstatementto employees that management could nolonger deal directly with employees if they votedin the Union was either violative of Section 8(a)(l)or objectionable conduct. Based on the above con-duct found to be objectionable, we set aside theelection conducted at the Glendale plant and shalldirect that a second election be held.9ORDERThe National Labor Relations Board orders thattheRespondent, Spring City Knitting Company,Flagstaff andGlendale,Arizona, and Deming,New Mexico, its officers,agents,successors, andassigns, shall1.Cease and desist from(a) Interrogating employees about their union ac-tivities; their union sympathies; or the events whichoccurredat a union meeting.(b)Threatening employees that the plant wouldclose if the employees selected the Union as theircollective-bargainingrepresentative, or because theemployees had selected the Union as their collec-tive-bargainingrepresentative.(c)Offering employees and granting them aweek's vacation pay in advance in order to dis-courage employees from assisting or supporting theUnion.(d) Refusing to describe benefits to an employeebecause the employee was wearing a union badge.(e)Creating the impression among employeesthat their union activities were being kept undersurveillance by telling them that the Respondentunderstood that they were holding a union meet-ing.(f)Prohibiting employees from distributing unionliteratureduring their nonworking time in non-working areas of the company property.(g)Telling employees that the Company waswithholding from them the introduction of theCompany's savings-growth plan because a repre-sentationelectionwas pending, and that the sav-ings-growth plan was only for nonunion employ-ees.sFor the reasons set forth above, Chairman Dotson would not findHillman's remark to constitute objectionable conduct.9Because the evidence does not establish that the Union ever achievedmajority status among the unit employees at Glendale, we agree with thejudge that the issuance of a bargaining order is inappropriate In sodoing,however, we rely onGourmet Foods,270 NLRB 578 (1984).(h) Threatening reprisals against employees whohad voted in favor of union representation in anNLRB-conducted election.(i)'Telling an employee at the time the Companywas closing the Deming plant that she should havethought about that when she was voting in theelection.(j)Discouraging employees from engaging inunion activities by telling them that employees whosign union cards may be subpoenaed to testify incourt in front of company officials regarding thecircumstances surrounding their signing such cards.(k)Discharging employees because they engagein union or protected, concerted activities.(1)Withholding from employees the introductionof the Company's savings-growth plan because arepresentation election was pending.(m) Refusing an employee's request for a pay ad-vance because of his union activities.(n)Refusing to excuse from work an employeewho had been subpoenaed to attend an NLRB rep-resentation hearing.(o) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Gary Elkins and David L. Jones imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them in the manner set forthin the remedy section of the judge's decision, withinterest as prescribed inNew Horizons,supra.(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facilities in Flagstaff and Glendale,Arizona, copies of the attached notice marked"Appendix" 10 together with a translation of the of-10 If this Order is enforced by a judgment of a UnitedStates court ofappeals, thewords in the notice reading "Posted by Order of theNation-alLabor Relations Board" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board " SPRINGCITY KNITTING CO431ficialEnglish language notice into the Spanish lan-guage. Copies of the notice, on forms provided bythe Regional Director for Region 28, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e)Maila copy of the official Englishlanguagenotice, together with a translation of that noticeinto the Spanishlanguage,to the last known ad-dress of each unit employee who was employed bytheRespondent on 29 June 1979, at the Demingplant.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you aboutyour union activities or sympathies or the eventswhich occurredat a union meeting.WE WILL NOT threaten you that the plant willclose if you select the Union as your collective-bar-gaining representativeor because you had selectedthe Union as your collective-bargainingrepresenta-tive.WE WILL NOT offer to or grant you a week's va-cation pay in advance in order to discourage youfrom assisting or supporting the Union.WE WILL NOT refuse to describe benefits to youbecause you wear a union badge.WE WILL NOT create theimpressionamong youthat your union activities are being kept under sur-veillance by telling you that we understand thatyou are holding a union meeting.WE WILL NOT prohibit you from distributingunion literature during your nonworking time innonworking areas of our property.WE WILL NOT tell you that our Company iswithholding from you the introduction of the Com-pany's savings-growth plan because a representa-tion election is pending, and that the savings-growth plan is only for nonunion employees.WE WILL NOT threaten reprisals against those ofyou who have voted in favor of union representa-tion in anNLRB-conducted election.WE WILL NOT tell you at thetimeour Companyisclosinga plant that you should have thoughtabout that when you were voting in the election.WE WILL NOT discourage you from engaging inunion activities by telling you that employees whosign unioncards may be subpoenaed to testify incourt in front of company officials regarding thecircumstances surrounding yoursigningsuch, cards.WE WILL NOT discharge or otherwise discrimi-nate againstany of you for supportingInternationalLadies'GarmentWorkers' Union, AFL-CIO orany other union.WE WILL NOT withhold from you the introduc-tion of oursavings-growth plan because a represen-tation electionis pending.WE WILL NOT refuse your request for a pay ad-vance because of your union activities.WE WILL NOT refuse to excuse from work anemployee who had been subpoenaed to attend anNLRB representationhearing.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Gary Elkins and David L. Jonesimmediateand full reinstatement to their formerjobs or, if those job no longer exist, to substantiallyequivalent positions without prejudice to their se-niority or any other rights or privileges previouslyenjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharges, less any net interim earnings, plusinterest.WE WILL notify each of the above-named em-ployees that we have removed from our files anyreferences to his discharge and that the dischargewill not be used against him in any way.SPRING CITY KNITTING COMPANYHector 0. NavaandJane Goldman, Esqs.,for the GeneralCounsel. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDaniel F. Gruender, Lewis P. Ames,andMarshallW. An-statidig,Esqs. (Shimmel,Hill,Bishop & Gruender),ofPhoenix,Arizona, for the Respondent and the Em-ployer.James E. YoungdahlandLiza S. Hirsch, Esqs. (Youngdahl& Larrison),of Little Rock, Arkansas, for the Charg-ing Party and the Petitioner.DECISIONSTATEMENT OF THE CASE1.PRELIMINARY MATTERSROGER B. HOLMES, Administrative Law Judge. Basedon an unfair labor,practice charge in Case 28-CA-5426,which was filed on July 12, 1979, by InternationalLadies' Garment Workers' Union, AFL-CIO, the Gener-alCounsel issued on January 2, 1980, an amended con-solidated complaint alleging violations of Section8(a)(1),(3), and (5) of the Act by Spring City Knitting Compa-ny. (See, G.C. Exh. 1(11).)Based on a petition in Case 28-RC-3649, which wasfiled on May 3, 1979, by Utah-Arizona District Council,InternationalLadies'Garment Workers' Union, WesternStates Region, AFL-CIO, a representation election washeld on June 28, 1979, among the production and mainte-nance employees at the Employer's Glendale, Arizonaplant and satellite facility.A supplemental decision onobjections to conduct affecting the results of the election,order directing hearing, and notice of hearing was issuedon September 13, 1979, by the Acting Regional Directorfor Region 28. (See G.C. Exh. 1(q).) On the 'same date,the Acting Regional Director also issued an order con-solidating cases in both of these matters.The trial was held on 37 days between April 15, 1980,andMarch 13, 1981, at both Phoenix, Arizona, andDeming,New Mexico. The time for the filing of posttrialbriefs was extended to August 24, 1981. The lawyers forall the parties filed excellent briefs, which were persua-sively argued from their respective points of view. Sub-sequently, during the period of time between the last dayfor the filing of briefs and January 11, 1982, certain mo-tions, responses, oppositions, and requests were receivedfrom the parties. These will be discussed.A. Charging Party's Motion to DisqualifyRespondent's Attorney and Law Firm fromParticipation in This Case, and Respondent's Requestfor Attorneys' FeesIn his brief, the attorney for the Charging Party arguesin support of his motion, which was made during thetrial, that Attorney Daniel F. Gruender and the law firmof Shimmel, Hill, Bishop & Gruender, who are repre-senting the Respondent-Employer in this proceeding, bedisqualified by the Board from participation in this case.(See pp. 88-93 of the posttrial brief filed on behalf of theCharging Party-Petitioner.) The motion was made on the33d day of trial, which occurred on December 9, 1980,atDeming. (Tr. 6938-6941.) Attorney Gruender hadbeen the principal witness to testify on that particularday. (Tr. 6804-6919.) The Charging Party asserts thatthemotion was timely made after hearing AttorneyGruender's testimony, which, in the Charging Party'sopinion, revealed the basis for the Charging Party'smotion. At the trial, I indicated that I would rule on themotion in this decision. (Tr. 6945.)The basis stated for the Charging Party's motion is theCharging Party's legal position that the record in thisproceeding demonstrates that Attorney Gruender andcertain other attorneys in the law firm had violated theprovisions of 29 U.S.C. § 433(b)(1) by failing to file therequired reports with the Secretary of Labor. In theCharging Party's opinion, the activities engaged in bythe Respondent's attorneys were "persuader activities"covered by the LMRDA.The attorneys for the Respondent take the legal posi-tion that their activities are exempt from the provisionsof 29 U.S.C. § 433(b)(1), and,' furthermore, that theNLRB has no jurisdiction to enforce the reporting anddisclosure requirements of that section. (Tr. 6938-6941,and R. Br. 308 and 317.)I shall deny the Charging Party's motion for the fol-lowing reasons. In my view, the LMRDA empowersonly the Secretary of Labor with the authority to inves-tigate allegations regarding such activities and, when it isappropriate, to seek enforcement of the provisions of 29U.S.C. § 433(b)(1). In that connection, see 29 U.S.C. §440 and 29 U.S.C. § 521. There is no contention or evi-dence that the Secretary has made any determination inthis instance that 29 U.S.C. § 433(b)(1) has been violated.Accordingly, the Charging Party's motion is denied.In view of the foregoing ruling, there is another pre-liminarymatter that I must consider. That matter in-volves the request made by the attorneys for the Re-spondent in their posttrial brief that they be reimbursedfor their legal fees in defendingagainsttheChargingParty'smotion to disqualify them from participation inthis case. (R. Br. 316 and 317.) The Respondent takes thelegal position that the Board should order the ChargingParty to pay the attorneys for the Respondent for their"attorney's fees for having to defend and answer such afrivolous andmeritlessclaim, obviouslylacking in goodfaith."Thus, the Respondent's request is made on a dif-ferent basis than the Equal Access to Justice Act, P.L.96-481, 94 Stat. 2325, which became effective on Octo-ber 1, 1981, and which providesa means for seeking re-imbursement from the General Counsel of the Board.See Sections 102.143 through 102.155 of the "Board'sRules and Regulations.Under the line of cases followingTiidee Products,194NLRB 1234 (1974), andHeck's, Inc.,215NLRB 765(1974), the Board has found, on occasion, that a respond-ent's "patently frivolous," as distinguished from "debata-ble," defense to unfair labor practice allegations warrant-ed the truly extraordinary remedy of requiring the re-spondent to pay attorneys' fees and litigation costs. Seethe Board's discussion of that issue inKings TerraceNursingHome,227NLRB 251 (1976).See also theBoard's decisions inElectricalWorkers IUE Local 1507(General Electric),252 NLRB 473 fn: 1 (1980);MarriottCorp.,258 NLRB 755 fn.1(1981);BeiraMfg. Co.,233NLRB 1126 (1977);Vancouver Plywood Co.,235 NLRB635 fn. 3 (1978); andDalziel Supply Co.,235 NLRB 56 SPRING CITY KNITTING CO433fn. 2 (1978). Note the recommendation of another admin-istrative law judge inA.O. Smith Corp,236 NLRB 605fn.31 (1978), "It isrecommended that respondent'sprayer for payment of reasonable attorney's fees and ex-penses be denied, as the `affirmative action' clause in Sec.10(c) of the Act clearly applies to remedies to be en-forced against charged parties, not charging parties."The Board did not disagree with that judge's recommen-dation in its decision. TheA.0. Smithcase is persuasivehere.Accordingly, I shall deny the request by the attor-neys for the Respondent on the basis that such a reim-bursement order against the Charging Party would notbe available to the Respondent in this Board proceedingunder these circumstances. Therefore, it is not necessaryto reach the question of whether the Charging Party'smotion falls into the Board's category of "patently frivo-lous" or "debatable" in these circumstances.B. Charging Party's Motion to Strike Respondent'sPosttrial Brief and Request for Attorneys' FeesThe Charging Party filed a motion on August 28,1981, which asks, among other things, that the Respond-ent's posttrial brief be stricken on the grounds that it wasnot timely filed. The Certificate of Service attached tothe Respondent's posttrial brief shows that copies of thatbrief were mailed to the counsel for the General Counseland the attorney for the Charging Party on August 24,1981,which was the due date for the receipt of briefs.Thus, the Charging Party's copy was not received in themail until afterthe due date. That apparently led to theconclusion that the Respondent's brief had been mailedin Phoenix, Arizona, on the due date, but it had not beentimely received in the Division of Judges' office in SanFrancisco. However, copies of the Respondent's posttrialbrief were hand delivered and were received in the Divi-sion of Judges in San Francisco at 3:43 p.m. on August24, 1981, according to the date stamp. That fact, ofcourse, was not within the knowledge of the attorney forthe Charging Party at the time he filed his motion How-ever, that fact of timely filing of the Respondent's briefwas pointed out by the attorney for the Respondent inhis response to the Charging Party's motion, and, there-fore, the attorney for the Charging Party conceded in hisletter dated September 8, 1981, that his earlier motion toreject the Respondent's brief was without merit. Accord-ingly, that part of the Charging Party's motion is denied.In the circumstances described above, the attorneysfor the Respondent ask that the Board order the Charg-ing Party to pay the Respondent for its attorneys' feesfor having to answer the Charging Party's motion tostrike the Respondent's posttrial brief As pointed out inthe previous section of this decision, I find that this re-quest is made on a different basis than the basis providedfor in the Equal Access to Justice Act. I shall deny theRespondent's request for attorneys' fees on the basis thatsuch a reimbursement order would not be available tothe Respondent in this Board proceeding under these cir-cumstances for the reasons stated in the previous section.C Motions to Correct Transcript and to ReconsiderRulings Made During the TrialThe motions, which were made in posttrial documents,to make various corrections in the transcript of the pro-ceedings are hereby granted with regard to the unop-posed corrections, but denied with regard to the correc-tions opposed by a party for the reasons stated in the op-position. In addition, there are some other minor errorsin the record, but none of those errors are truly signifi-cant to a determination of the issues presented in thiscase.The requests, which were made in posttrial briefs, thatcertain rulings made during the course of the trial be re-considered at this time are hereby denied. This is not asituation of simply being tenacious or stubborn, but in-stead, it is a situation where the basis for the rulings arereflected in the record, and I am not persuaded that adifferent result should be reached at this point in time.FINDINGS OF FACTII. JURISDICTION AND LABOR ORGANIZATIONSThe Board's jurisdiction is not in issue in this proceed-ing.The Respondent-Employer is engaged in the manu-facture and sale of men's and boys' underwear. It is awholly owned subsidiary of Cluett, Peabody & Co., Inc.The facilities involved are located at Flagstaff and Glen-dale,Arizona, and Deming, New Mexico The Employermeets the Board's criteria for asserting its jurisdictionunder the direct outflow standard.The status of both the Charging Party and the Peti-tioner as being labor organizations within the meaning ofthe Act was admitted.III.THE WITNESSES AND CREDIBILITY RESOLUTIONSA total of 80 witnesses testified during the trial of thisproceeding.The transcript contains 7598 pages, andthere are several hundred pages in the exhibits.In view of the foregoing, and considering the neces-sary length of this decision, I have decided not to discusseach one of the 80 witnesses individually. Rather than setforth here such a lengthy discussion, I will summarizebriefly the criteria on which credibility resolutions havebeen made in the circumstances of this case. Then, I willindicate in the findings of fact the names of each witnesswhose testimony has been relied on.The demeanor of the witness while testifying on thestand has been the most important consideration in arriv-ing atcredibility determinations. However, the demeanorof the witness has not been an exclusive criteria. Instead,I have also considered any contradictions or inconsisten-cies in the witness' account on the stand, and the inher-ent plausibility and probability of the witness' version,when that version is considered in the context of sur-rounding events. I have also considered the witness' abil-ity to recall facts on directexaminationwithout the ne-cessity of being led, and how well, or how poorly, a wit-nessanswered questions during cross-examination by theexperienced attorneys in this case. (With regard to theuse of leading questions on direct examination, see rule611(c) of the Federal Rules of Evidence, and the adviso- 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDry committee note with regard to subdivision (c).FederalRules of Evidence for United States Courts and Magis-trates, effective July 1, 1975, with Notes by the Federal Ju-dicial Center, Pertinent Advisory Committee Notes and Rel-evant Legislative History,West Publishing Company, 1979Edition. See also 3 Wigmore,Evidence §769 (Chadbournrev. 1970);Weinstem's,Evidence §611 (1977 ed.), andJones,Evidence §24:11, page 93 (6th ed. 1972).)Of course, the occupation or position held by the wit-ness has been considered in weighing the witness'identi-ficationwith one of the parties to the proceeding, and,therefore,the witness'possible or potential interest in theoutcome of the litigation. (See also, for example,GoldStandard Enterprises,234 NLRB 618, 619 (1978).) An-other factor has been whether a corroborating witnesswas available to support the witness'version,and wheth-er such a witness was called to testify. (See, for example,MartinLutherKingNursingCenter,231NLRB 15(1977), andHitchinerMfg. Co, 243NLRB 927 (1979).)Still another factor has been whether the witness'versionfinds support in any of the substantial amount of docu-mentary evidence introduced by the parties.Not surprisingly,in view of the passage of time, somewitnesses remembered certain past events with greaterclarity and accuracy than they did other matters. I havetaken note of that fact in assessing the reliability of someportions of their testimony in view of their recollections.(See, for example,KrispyKreme Doughnut Corp., 245NLRB 1053 fn. 1 (1979).)In summary,I have attempted to evaluate the mattersaffecting the witnesses'credibility that were brought outon the record by the lawyers for each party,and also toweigh the arguments regarding credibility that the law-yers have urged. I will set forth the findings of factbased on the portions of the witnesses'testimony which,inmy view,are: (1) credible;(2) accurate;and (3) reli-able.Necessarily,I cannot accept the testimony of otherwitnesses whose testimony is inconsistent with,or con-tradicts, the credited account of the findings of fact, orwitnesses who have given testimony that is not convinc-ing regarding its accuracy and reliability.Thus, the othertestimony that has been considered,but not credited, willnot be set forth herein. SeeABC Specialty Foods, 234NLRB 475 fn. 2 (1978).Finally,considering the size of the record,and thesubstantial number of factual issues and legal issues, Ihave also decided to depart from the usual format of de-cisions that I have issued in recent years.In order toavoid repetition and to assist persons who wish to readthe decision, I will adopt here a different format that hasbeen utilized at times by some other administrative lawjudges.That is, I will consider the entire record andreach conclusions based on the entire case.However, Iwill separate the conclusions and insert them followingthe findings of fact on each one of the General Counsel'scomplaint allegations and the Union's objections to theelection.IV. THE TERMINATION OF GARY ELKINS AND DAVIDL. JONESAT THERESPONDENT'S FLAGSTAFFFACILITYA. AllegationsIn the General Counsel's amended consolidated com-plaint,which was introduced into evidence as GeneralCounsel's Exhibit 1(11), the General Counselalleges inthe paragraphs numbered below:19.On or about June 28, 1979, the Respondentdischarged employees Gary Elkins and David L.Jones at its Flagstaff, Arizona plant.20. Since the date of the discharges of its employ-ees as described above in paragraph 19, the Re-spondent has failed and refused to reinstate, or offerto reinstate, said employees to their former or sub-stantially equivalent positions of employment.21TheRespondent engaged in the acts and con-duct as described above in paragraphs 19 and 20 be-cause said employees joined or assisted the DistrictCouncilor engaged in other union or concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and in order to dis-courage membership in the District Council.B. FactsThe Board, of course, may take judicial notice of itsown decisions and proceedings,aswell as publishedcourt decisionsAlthoughcertain facts concerning therepresentation proceedings involving the Flagstaff plantof the Respondent may be gleaned from the record, theBoard may more, conveniently take notice of its ownfindings in its decision inSpring City Knitting Co., 249NLRB 212 (1980). That decision involved what is com-monly called a "certification test" case because theBoard'scertification in the underlying representationproceeding, Case 28-RC-3654, was being challenged bythe respondent-employerThe Board's Order in theunfair labor practice proceeding was subsequently en-forced by the United States Court of Appeals for theNinth Circuit. See the court's succinct statement of thefacts and the court's conclusions inSpring City KnittingCo. v.NLRB,647 F. 2d 1011, which was decided on June12, 1981. In accordance with the request made by the at-torney for the Charging Party in his posttrial motionmade on August 28, 1981, I have taken notice of theamendment to footnote 6 of the court's opinion (which isnoted at 107 LRRM 3125, 3307)Gary Elkins and David Jones worked for the Re-spondent for a relatively brief timespan during May andJune 1979. Both of them were terminated on Thursday,June 28, 1979, which was the day of the representationelection referred to in the proceedings described above.During the time of their employment by the Respondent,both Elkins and Jones were students at Northern Arizo-na University. Elkins was studying at that time to obtaina bachelor of science degree in police science and admin-istration,and Jones was seeking a Master's degree in thesame field. SPRING CITY KNITTING COBruce Moxon, who is the office manager and the ship-pingmanagerat the Respondent's Flagstaff facility, is theone who hired both Elkins and Jones. As distinguishedfrom a fixed work schedule, such as 8:30 a.m. to 5 p.m.on Mondays through Fridays, Elkins and Jones enjoyedthe privilege of working a more flexible schedule. Jonesexplained at the trial, "I was employed part-time and Ireachedan agreementwith Bruce at thetime I was em-ployed that since I was an NAU student and I wasworking on my Master's degree that my employmentwould be whatever hours I could put in per day and thatthese hours I would advise my supervisor that day whenIcame to work, about how many hours I would beworking that day." Jones informed Moxon that his class-eswere in the evening hours, but sometimes he was re-quired to be in the library to do research during themornings or afternoons. Moxon was agreeable with that,and he did not require that Jones workany minimumnumber of hours each week. Later on, Moxon did askJones severaltimestowork additional hours during theweek and on weekends, but Jones told Moxon that hewould not be able to do so because of his school hours.Similarly,Moxon agreed to a flexible time schedule forElkins to work for the Company. At theinitialemploy-ment interview, Elkins informed Moxon that he was at-tendingcollege at Northern Arizona University, and thathis classes were held on Mondays, Wednesdays, and Fri-days.Elkins said that he was able to work during theafternoons on those 3 days and during the mornings onTuesdays and Thursdays Elkins testified, "He told me tocome in when I could." There was nomention of a mini-mum number of hours that Elkins would be required towork.Moxon told Elkins that Armando Ceballos, whowas the warehouseassistantsupervisor at the time,would "log" the hours that Elkins would work, and thatElkins should inform Ceballos at thetimehe wasleavingif Elkins was leaving work early. Like the situation withJones, on some occasions Moxon asked Elkins to workovertime. Elkins explained to Moxon on those occasionsthat he had research to do at the library or somethingthat he had to get done. According to Elkins, Moxontold him that there was "no problem."Ceballos' office was located in the warehouse of theEmployer's Flagstaff facility,whereasMoxon's officewas located in themain plantatFlagstaff.Both Elkinsand Jones reported to Ceballos and took their ordersfrom him.Joint Exhibit B-63 contains copies of the Company'stimecards for Jones, and General Counsel's Exhibit 13 isa copy of an index card on which Jones noted his ownhours of work. Joint Exhibit B-65 contains copies of theCompany's timecards for Elkins.A copy of the general plantrules,which were applica-ble to employees at the Flagstaff facility, was introducedinto evidence as Respondent's Exhibit 18. The documentdescribes certainactionsby employees which "may becausefor termination of employment." Among thoseitemsisone entitled, "Leaving the plant." It providesthat "No employee is to leave the plant during workinghours without permission of his or her supervisor." BothElkins and Jones had signed written acknowledgmentsthat they had read and understood the Company's securi-435ty rules and regulations (See R Exhs. 19 and 21.) Elkinshad been informed by Moxon during his initial employ-ment interview that the Employer had a disciplinarysystem of three verbal reprimands; three written repri-mands, and then the employee was terminated. NeitherElkins nor Jones ever received any verbal or writtenreprimands or warnings from the employer.On Wednesday, June 27, 1979, Moxon and Elkins hada conversation that afternoon in the warehouse Elkinstestified, "Iwas approached by Mr. Moxon and I wasloading a box from the shelves there and Mr. Moxonasked me if I'd have any trouble getting away from myclasses to attend voting the next day. I said, no, sir, Iwouldn't. He replied to me, he said, make sure you votea resounding 'No' and I informed him that I would bethere to vote and that I would vote 'Yes "'That same afternoon there was discussion among theemployees in the warehouse with regard to a unionmeeting that was scheduled to be held later that day. Infact,when Jones had arrived at work at 1 p.m. that day,he informed Ceballos that he was going to the unionmeeting.According to Jones, Ceballos "just nodded."Apparently, other employees were interested in findingout whether the Company would pay the employees forattending the Union's meeting, and approached Ceballoswith that inquiry. According to Jones, Ceballos told theemployees, "No, we weren't going to get paid for it andhe didn't care who went to the meeting, but we weren'tgoing to get paid for it."About 15 minutes later, Jones observed Moxon enterthe warehouse and go into Ceballos' officeMoxon thencame out of the office with Ceballos and spoke to theemployees. Jones testified:Bruce was asking Ray and Ken real loud wherethey had heard there was a union meeting and theyadvised Bruce that they'd received letters on it andArmando told them that there would be a unionmeeting at 3:30 that day at Saw Mill Union Hall.Bruce told them, and I guess it was extra loud totell everybody else that there wasn't a meeting thatday and that even if there was a meeting thatnobody was going to be allowed to go to it, be-cause there was too much extra work to be donethat day And then he left. After he left, oh, I guessitwas about a quarter or ten minutes to 3:00, Ar-mando came back out of his office and I asked Ar-mando again if there was going to be a union meet-ing to see what was going on, and he said, no, therewasn't a union meeting. I said, now wait a minute,you told me there was a union meeting. Nowyou're telling me not. I said, what's the problem.He says, well, I don't know and I don't care. I says,well, I'm going to go to the union meeting like Itold you before. He said, fine, I don't care what youdo. So it was about 3:00 o'clock-oh, about ten (10)minutes later it was about 3 00 o'clock. I asked Rayand Ken if they were going to go to the meeting,along with myself and Gary Elkins and they toldus, no, they weren't going to go, because they wereafraid they'd lose their jobs, and at that time Mr.Elkins and I left to go to the meeting. 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDElkins recalled thatMoxon also told the employeesthat it was illegal for the Union to have a meeting within24 hours of an election. Elkins told Moxon that he be-lieved that there was going to be a union meeting, andthat he was going to go According to Elkins, Moxonsaid nothing in reply to Elkins' assertion. Elkins also re-called that both he and Jones informed Ceballos at thebreak period at 3 p in. that they were leaving to go tothe union meeting, and that Jones had asked Ceballoswhether they would be fired if they left. According toElkins,Ceballos told them "no" and "we'll see you "Both Elkins and Jones left the Employer's warehouse be-tween 3 and 3.05 p in., and both attended the unionmeeting that afternoon.The next day, June 28, 1979, Elkins and Jones rode to-gether to the main plant where the representation elec-tionwas to take place. Just before they entered thebuilding, they heard some people call their names Theywent across the street and spoke with the people, whohad been attempting to organize the Union, and who in-formed Elkins and Jones that they had been terminatedby the Company for leaving work without permissionthe day before Those persons also informed Elkins andJones that they had a right to cast a challenged ballot inthe election.Elkins and Jones then went inside the main plantbuilding where they spoke with Moxon. They asked if heknew where they were supposed to vote. Moxon repliedthat he did not know, but that he would check. Moxonthen went inside the office. However, Elkins and Joneshad already been informed of the voting location, sothey proceeded to the voting lineWhen they reachedthe voting line, some other employees told Elkins andJones that they had heard that they had been terminatedNevertheless,Elkins and Jones replied, "not to ourknowledge yet " Both Elkins and Jones cast challengedballots in the representation election.Later that same day at 1 p.m, Elkins and Jones report-ed to work at the warehouse. Jones testified:placed on the desk in the office where it could have beenvisible to the participants in the conversation. Thus, Ifind that the tape recording was not secretly madeHowever, even if Elkins had made the tape recording ofthe conversation without disclosing to the other partici-pantsthat he was doing so, I would still find the taperecording to beadmissible. (See anearlier case before mewhen the charging party in that case had made a taperecording of face-to-face conversation with an agent ofthe respondent in that case, and the charging party hadmade a tape recording of a telephone conversation witha Board agent In both instances, the charging party hadnot disclosed to either person that he was recording theirconversationswith himPlumbers Local 598 (Rust/-WS H),255NLRB 450 (1981)) The tape recordingmade by Elkins was received into evidence as Respond-ent'sExhibit 23 in this case. For an explanation regard-ingwhat happened to the cassette after Elkins turned itover to an agent of the Board, see transcript pages 1685-1692.Nevertheless, the tape recording is not helpful inthis instance in making the findings of fact. The record-ing only covers a brief portion of some part of the con-versation involved here The major portion of the taperecording covers some other conversation and what ap-pears to be a classroom lecture on certain aspects ofcriminal law.Introduced into evidence as Joint Exhibit B-62 was acopy of the Company's exit interview form for Jones. Itis dated June 28, 1979, and over the signatures of Moxonand Ceballos,it states:"Dave was terminated for leavingjob without notifying his immediate supervisor at 3.00p.m. 6-27-79 " Introduced into evidence as Joint ExhibitB-64 was a similar form for Elkins which gave the samereason by the Company for Elkins'termination.The findings of fact in this section are based on por-tions of the credited testimony of Elkins and DavidJones (as distinguished from Richard Jones whose testi-mony is recorded in volume 27 of the transcript) and ondocumentary evidence.About five (5) minutes or so after 1:00 o'clockBruce and another supervisor-maybe there wastwo (2) other supervisors from the main plant-came over, went into Armando's office and therewas discussion in there for about five (5) minutes orso.Then they called Mr Elkins and myself in thereand advised us that we were being fired for leavingthe warehouse the day before without notifying Ar-mando that we were leaving and they wanted us tosign some papers I refused to sign the papers andso did Mr Elkins And I told Bruce at that timethat I disagreed with the fact that I had not toldArmando that I was leaving, that I had, and heknew I was leaving And I told him I wasn't-andthen there was some little more discussion and Itold him I wasn't going to sit there and argue withhim about it And then I went in and got my timecard that he showed me and I left.Before they had entered the office, Elkins was carry-ing a tape recorder with him, and he turned it on. Basedon Elkins' testimony, I find that the tape recorder wasC. ConclusionsI conclude that the General Counsel has established aprima facie case of discrimination with regard to the Re-spondent's terminationof Elkins and Jones, and that theRespondent has not established that the termination ofElkins and Jones would have taken place even in the ab-sence of union activities on their partWright Line,251NLRB 1083 (1980). Thus, the evidence shows. (1) unionactivities on the part of Elkins and Jones on the daybefore theywere terminated; (2) the Respondent'sknowledge of thoseunionactivities,which encompassElkins' statedintentionto vote "yes" in the representa-tion election, and the stated intention of both Elkins andJones to attend the union meeting that day, and (3)animustowards employees' organizational rights, whichis revealed in the commission of other unfair labor prac-tices to be discussed later in this decision. The Boardheld inInternational Business Systems,258 NLRB 75 fn. 3(1981), "Unlawful motivation may be, and indeed as apracticalmatter must be, inferred from all the circum-stances." SPRING CITY KNITTING CO437With regard to the reason asserted by the Companyfor their termination, the evidence shows that the Com-pany had permitted both Elkins and Jones to work flexi-ble schedules in order to accommodate their desire toattend collegeclasses andto undertake research in the li-brary whenever it was necessary. Note that Elkins toldMoxon of his belief that there was going to be a unionmeeting held that afternoon and of his intention toattend, but Moxon said nothing in reply. Note also thatJones told Ceballos at 1 p.m. of hisintentionto attendthe union meeting, and that Ceballos "just nodded," andat 3 p.m. when Jones again informed Ceballos of his in-tention to attend theunion meeting,Ceballos said, "fine,Idon't care what you do." Finally, when both Elkinsand Jones inquired of Ceballos about whether theywould be fired if they left, Ceballos told them "no."After considering the foregoing, I conclude that a pre-ponderance of the evidence establishes that the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act by termi-natingElkins and Jones on June 28, 1979Wright Line,supra.V. EVENTS ALLEGED TO BE 8(A)(1) VIOLATIONS ATRESPONDENT'S FLAGSTAFF PLANTA. Paragraph 23(a)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the GeneralCounsel alleges the following in para-graph 23(a):23.Commencing in May 1979, the Respondent,by its agents and supervisors,engaged inthe follow-ing acts and conductat itsFlagstaff, Arizona, plant.(a)On a date in May 1979, which is presently notmore specifically known, StanleyP.Hallman inter-rogated an employee concerning the employee's ac-tivitieson behalf of or sympathy for the DistrictCouncil.2.FactsStanley P Hallman, who is the director of industrialrelations for the Respondent, made trips to all the Re-spondent's plants to explain to the employees about theCompany's new savings growth plan. More will be saidabout the savings growth plan in other sections of thisdecision, but for the moment, it should be noted that hemade two trips in May 1979 to the Respondent's Flag-staff plantThe first one was on May 7, 1979, and thesecond one was later in May 1979.Maria Hammett was an employee of the Respondent atthe Flagstaff plant at the time. She worea union emblemon her blouse. Introduced into evidence as GeneralCounsel's Exhibit 9 was a cloth emblem with the Union'sname and insignia. The emblem is approximately 3-1/2-by-3-l/2 inches in size, andit isin red and blue colors ona white background.About 2 weeks after Hallman's meeting with employ-ees at the Flagstaff plant with regard to the savingsgrowth plan, Hammett had a conversation with Hallmanat her work station. She testified:He went from place to place-he went fromplace to place where we are work there. And, hegot to where I was at. He got there and he greetedme. He asked me how I was, and I told him I wasfineAnd, that day, I had an emblem dust like thatone right on the front of my blouse, he asked if Ihad accepted the plan that they offered. I told him,no.He asked me why I said that my check wasvery small and that I could not afford to take anymore out of my check He asked me for the emblemthat I had on my blouse He asked me why I hadthis emblem on my blouse. I told him because Iliked it.He asked did I have a problem with thecompany. I told him, no. I told him I was workingvery happily there. He asked me why did I wantthe union to come into this company And, I toldhim because we wanted to see if we had better ben-efits.He asked me if the people from the Unionpromised to give me more money I told him, no.They didn't promise anything. He said, then whydo you want the union to come in. I told him wewanted better benefits. He said, you will not earnany more money. What these people do is merelymake a lot of promises, but you will not earn moremoney.With regard to her ability to speak and to understandtheEnglish language,Hammett said, "I can say Ispeak-I can say I speak very little English because Idon't speak English completely. But I do understand andI can also speak Not correctly, but I can speak it and Ican understand it." Hammett answered certain questionsat the trial in the English language. (See, for example,Tr. 1230, 1231, and 1232.) At other times the questionswere translated from the English language into the Span-ish language and her responses were in the Spanish lan-guageand, therefore, translated by the interpreter intotheEnglishlanguage.She also attempted to translatecertainstatements,while she was on the witness stand,from the English language into the Spanish language(Tr. 1246.)The findings of fact in this section are based on por-tions of the credited testimony of Hammett and portionsof the testimony of Hallman, but only with regard to thetime of his visits to the Flagstaff plant in May 1979. Thetiming of the visits is supported by documentary evi-dence.To take one example, see Joint Exhibit B-12,which is a memorandum dated May 8, 1979, fromMoxon to employees and that memo refers to the visiton the previous day by Hallman and George Rippel,who is a personnel specialist of the Respondent, to speakabout the savings growth plan3ConclusionsInHanes Hosiery,219 NLRB 338 (1975), the Boardheld: "We long have recognized that the test of interfer-ence, restraint, and coercion under Section 8(a)(1) of theAct does not turn on Respondent's motive, courtesy, orgentleness, or on whether the coercion succeeded or 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfailedThe test is whether Respondent has engaged inconduct which reasonably tends to interfere with thefree exercise of employee rights under the Act." TheBoard citedNLRB v. Illinois Tool Works,153 F.2d 811(7th Cir. 1946), enfg. 61 NLRB 1129 (1945).InFruehauf Corp.,237 NLRB 399 (1978), the Boardstated:"an interrogation of an employee's union sympa-thies or his reasons for supporting a union need not beuttered in the context of threats or promises in order tobe coercive The probing of such views, even addressedto employees who have openly declared their prounionsympathies, reasonably tends to interfere with the freeexercise of employee rights under the Act, and conse-quently, is coercive" The Board citedITT AutomotiveElectrical ProductsDivision,231NLRB 878 (1977), andthe cases cited at footnote 2 in that case.In its decision inPPG Industries,251NLRB 1146(1980). The Board specifically overruled its earlier deci-sionsinStumpf Motor Co.,208 NLRB 431 (1974), andB.F.Goodrich Footwear Co.,201 NLRB 353 (1973), "tothe extent they hold that an employer may lawfully initi-ate questioning about employees'union sentiments wherethe employees are open and known union supporters andthe inquiries are unaccompanied by threats or promises."With the foregoing Board decisions in mind, I con-clude that the Respondent engaged in unfair labor prac-tices inMay1979 by itsinterrogation of Hammett re-garding her union activities and sympathies.B. Paragraph 23(b)1AllegationsIn the General Counsel's amended consolidated com-plaint,the General Counsel alleges the following in para-graph 23(b):(b)On or about May 22, 1979, Solomon Castillorefused to excuse from work an employee who hadbeen subpoenaed to attend a representation hearingbefore the National Labor Relations Board.2.FactsThe representation hearing involving the Employer'sFlagstaff and Glendale, Arizona employees was held onMay 18 and 23, 1979, at Phoenix. There was no agree-ment among the General Counsel, the Charging Party,or the Respondent relating to the appearance of wit-nesses at the representation hearing.Patsy Tallas worked for the Respondent for about 6years untilDecember 1979 when she left her employ-ment as a production employee at the Flagstaff plant. InApril 1979 she received a subpoena to attend the repre-sentation hearingOn the day before the hearing opened,Tallas took her subpoena to the company office. There aphotostatic copy was made of her subpoena, and theoriginal subpoena was returned to her. Tallas attendedthe first day of the representation hearing. She estimatedthat about nine employees from the Flagstaff plant at-tended the first day of the hearing, and she thought thatmore than nine employees from the Glendale plant at-tended that day.Before the hearing resumed on the second day, Tallaswent to the company office where she spoke with Salo-mon Castillo Jr., who at that time was the plant managerof the Flagstaff facility. Tallas informed Castillo that shewas going to attend the hearing, but Castillo told herthat it was not necessary for her to go. Castillo informedher that only four employees were going to attend, andthat he had already told those four people that theycould go Tallas then returned to her work station.Later on after work that day, Tallas spoke with UnionOrganizer Caesar Reyes, who advised her of the time hewas goingto pick her up. Tallas told him that she didnot know if she was going because she had been told inthe office that only four people were going to attend.Reyes told Tallas that they would talk with Castillo, soTallas and Reyes wentinsidethe plant.Castillo spoke with Reyes in his office while Tallas re-mained about 10 feet away in an outer office. Tallasoverheard their conversation. Castillo told Reyes thatTallas could not go and, if Tallas did go, she was not ex-cused. Reyes replied that Tallas had a right to go if shewanted to go. Then another union organizer, Miguel Ma-chucha, came in and told Reyes not to argue and thatTallas was going.Neither Reyes nor Machucha were called to testify atthe trial in the proceeding before meTallas did attend the second day of the representationhearing,and thereafter, she was not punished nor penal-ized by the Company. Tallas was not called as a witnessby any party on either day of the representation hearing.Introduced into evidence as Joint Exhibit B-20 was acopy of a notice that was posted on May 22, 1979, onthe bulletin board at the Flagstaff plant. According toCastillo, actually four employees from Flagstaff, ratherthan one employee as specified in the notice, were al-lowed to attend the second day of the hearing. Thenotice stated:Dear Associates.The hearing being conducted by the NationalLabor Relations Board in order to determine whichemployees are eligible to vote during the unionelection, commenced on Friday, May 18, 1979. Ithas been continued until Wednesday, May 23, 1979.A number of you have advised us that the unionhas subpoenaed you to appear at the hearing. How-ever,union representatives assured us last Friday,that the union will not call any witness to testify atthe hearing Accordingly, employees will not be ex-cused from work in order- to attend the hearing, in-asmuch as they will not be testifying.Nevertheless,we will honor requests to be ex-cused from work from five (5) employees from theGlendale plant and one (1) employee from the Flag-staff plant so that they may attend the hearing in arepresentative capacity. Such requests will be grant-ed on a first-come first-served basis.Since the union is subpoenaing and inducingsome of our employees to attend the hearing eventhough it will not call them to testify, the union'sonly purpose can be to disrupt our operations and SPRINGCITYKNITTING CO.cause economic injury to us and to you. We do notbelieve that the law requires us to suffer suchinjury.Obviously, the 'union's attempt to injureyour companyisalsoan attempt to injure you be-cause the only way that your company can com-pensate you for your work is if it is profitable. Tothe extent that the union's efforts to disrupt our op-erations by inducing our employees to be absentfrom work causes economic injury to the company,it also causes economic injury to you.We will inform you of the results of the hearingas soon asthe Regional Director of the NationalLabor Relations Board issues a decision on the eligi-bility of employees./s/ DorothyBinseelDorothyBinseelDirector of PersonnelWestern DivisionThe findings of fact in this section are based on por-tions of the credited, testimony of Tallas and on a portionof Castillo's testimony, but only with regard to the post-ing of Joint Exhibit B-20 and the number of employeesto be permitted to attend the hearing. In addition, thefindings are based on stipulations by the parties and doc-umentary evidence.3.ConclusionsBased on the foregoing, I conclude that the evidencedoes establish that the Respondent refused to excusefrom work an employee who had been subpoenaed toattend anNLRB representation hearing. The Employerwas shown her subpoena, and a photostatic copy wasmade of her subpoena. Thus, the employer had knowl-edge that Tallas had been subpoenaed. If the Respondenthad reason to believe that the Board's processes werebeing abused by the subpoena process, then the appropri-atemethod for presenting that issue for determinationwas by filinga petitionto revoke the subpoenas. Thatprocedure was followed by the Employer on May 21,1979. See Joint Exhibit B-19. Thus, the question ofwhether the Board's processes were being abused, andwhether the subpoena on Tallas and other employeesshould be revoked, was a question to be determined ini-tially by the Board's hearing officer at the representationhearing, and to be reviewed by higher authority if raisedon appeal. (See the court's opinion in the certificationtest case referred to in sec. IV above.) I conclude thattheRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by re-fusing to excuse from work an employee who had beensubpoenaed to attend a Board representation hearing.Earringhouse Imports,227 NLRB 1107 (1977). As a pro-duction employee who did sewing work in "joiningbands" at the Flagstaff plant, Tallas also had her "on-the-job interests . . . immediately involved in the hearing."See the Board's decision, which distinguishes theEar-ringhousecase, inHome LumberCo., 245 NLRB 358(1979).C. Paragraph 23(c)4391.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 23(c):(c)On or about June 18, 1979, Bruce Moxonthreatened employees that the Respondent wouldclose the plant if the District Council were selectedas their bargaining representative.2.FactsGary Elkins, whose termination has been discussed insection IV herein, also related hearing a statement to em-ployees by Bruce Moxon, who is the office manager andthe shipping manager at the Respondent's Flagstaff plant.Elkins testified,"Yes, in mid-June sometime, BruceMoxon came into the warehouse. He was carrying amemorandum or something that was put out by SpringCity. He posted it and went on to say that we could readitduring our break and that. But he told us essentiallythat the Deming plant was going to close down becausethey had votedin a union."The findings of fact in this section are based on por-tions of the credited testimony of Elkins.3.ConclusionsFocusing on the allegation of 8(a)(1) conduct de-scribed above, the question presented in this section isnot whether the Respondent, in fact, was going to closeitsDeming plan because the employees had voted in aunion, nor is the question here what the notice said. Bothof those matters will be discussed later in this decision.The questionhere iswhether Moxontoldemployees thatthe Deming plant was going to close down because theemployees had voted in a union. As indicated in the find-ingsof fact, I conclude that Moxon did make that state-ment, which I conclude is coercive and threatening toFlagstaff employees with regard to the rights of Flagstaffemployees to select a union as their collective-bargainingrepresentative, and, therefore, is violative of Section8(a)(1) of the Act.The attorneys for the Respondent point out in theirposttrial brief that there is a variation between the literalwording in the General Counsel's allegation in paragraph23(c) and the testimony related by Elkins as to whatMoxon said. That is, Moxon is alleged to have threat-ened that the Respondent would close the Flagstaff plantif the Union was selected as their bargaining representa-tive,whereas Elkins' testimony is as related above. (Seep. 267 of the Respondent's' posttrial brief.) Although Ihave given consideration to the Respondent's argument,I conclude that findings of fact set forth above are suffi-ciently related to the General Counsel's allegation so asnot to preclude the finding of a violation of Section8(a)(1) of the Act. 440DECISIONSOF THE NATIONALLABOR RELATIONS BOARDD Paragraphs 23(d) and (e)1.AllegationsIn the General Counsel's amended consolidated com-plaint,the General Counsel alleges the following in para-graphs 23(d) and (e).(d) On or about June 26, 1979, C. Ray Martin, inmeetingwith employees, threatened to close theplant if the District Council were selected as theirbargaining representative.(e)On or about June 26, 1979, C. RayMartin, inameetingwith employees, threatened employeesthat they would lose the right to talk directly tomanagement about their problems and that theywould lose their agreeable working conditions andrelationship with management if the District Coun-cilwere selected as their bargaining representative.2FactsRay Martin, who is the chairman of the board and thechief executive officer of the Respondent, gave a speechon June 26, 1979, to the assembled employees at the Em-ployer's Flagstaff plant Just prior to the speech, AlanM. Riley, who is the director of southern operations forthe Respondent and who was formerly president of theEmployer's western operations, gave a tape recorder toBruceMoxon,who has been previously identified.Moxon recorded the speech given by Martin on one sideeach of two tape recording cassettes.Joint Exhibit B-48(b) is a typed transcript of the taperecordings of the speech given on June 26, 1979, byMartinat the Flagstaff plant. I find that exhibit to bemore reliable than the recollections of variouswitnesseswho attempted at the trial to remember what had beenstated on that long ago occasion. That is not said in anysenseto be critical of the witnesses. Instead,it is a situa-tionwhere I find that the tape recordings of the speechprovide a more accurate and reliable account of whatMartin actually said on that occasion.There are two "gaps" in the transcription where ap-parently some of Martin's words were lost. One such gapresulted from the time it took Moxon to change fromone tape cassette to another. (See p. 18 of Jt Exh. B-48(b).)Moxon indicated at the trial that it took him only3 or 4 seconds to accomplish that task. Another gap ap-parently resulted from the sounding of a buzzer at theplant.With those two exceptions, I find that the docu-mentreflects what Martin said during that speech.Martin's speech covered many topics. The transcrip-tion istyped double-spaced on a little over 21 pages. Theentire exhibit is in evidence for review by those whohave a need to do so. Rather than repeat the entirespeech here, I will mention certain portions from thespeech. Needless to say, the entire speech has been con-sidered, and the parts read in their context.In summary, Martin briefly mentioned the history ofthe Company (pp. 1-2); the need to produceand to sell aquality product in order to stayin businessand have jobsfor employees (pp. 3-5); problems encountered and anopen-door policy (p. 6); Martin's viewpoint on the inter-ests of union organizers (p. 7); benefits which the Com-pany had given (pp. 7-9); the effect of signing unioncards (p. 10); company benefits for employees (pp. 11-12);company mistakes and errors in judgment (p 12);the effectof selecting a union(p. 13); the loss of jobs toforeign competition (p. 14); the closure of Genesco'sAinsbrooke plant in Alabama (pp. 14-16); the Company'spension plan versus the Union's plan (p. 16); the effect ofcollective-bargaining negotiations, economic strikes (pp.16-19), and the future (pp. 19-22).Although Martin told the Flagstaff employees aboutthe closure of Genesco's Ainsbrooke plant in Alabama,inwhich the employees had a union contract, Martinalso told the employees, "This company was compelledto shut down its plants because it could no longer com-pete in the market place." (p. 15.) Thus, his statement,. . it can happen anywhere" has to be read in the con-text of his entire speech when Martin discusses competi-tion.In his speech, Martin also told the employees, "Butonce a union is selected, we can no longer deal directlywith you as an individual; our duty will be to deal onlywith your representative and treat you all as one group."(See p. 13 of Jt. Exh. B-48(b).) Martin further stated,"When they win, you lose your right to deal with us di-rectly.You lose your right to take your personal prob-lems to Junior or to some of the other supervisors." (Seep. 19 of the exhibit.) Martin also said, "If you vote forthe union, it does not mean that you get more; it meansyou have given up your right to speak for yourself andhave given that right to the union."The findings of fact in this section are based on docu-mentary evidence and a portion of the testimony ofMoxon, but only with regard to his use of the tape re-corder to record Martin's speech3.ConclusionsWith regard to the allegations set forth in paragraph23(d), I conclude that the evidence does not support theGeneral Counsel's allegations that Martin threatened toclose the plant if the Union was selected as the bargain-ing representative. As indicated above, his statement "itcan happen anywhere" must be read in the context of hisspeech in which he talked about the inability of theGenesco plant to compete in the market place, and theneed for the Respondent's employees to produce a qual-ity product in order to stay in business and to have jobs.Accordingly, I must recommend to the Board that para-graph 23(d) of the General Counsel's complaint be dis-missedAs the Board pointed out in its decision inFideli-tyTelephone Co.,236 NLRB 166 (1978), with regard to aspeech given by the respondent in that case, "A respond-ent is responsible only for the remarks it makes to em-ployees and not for theimpressionsthat employees mayderive from the remarks."With regard to the allegations in paragraph 23(e), Iconclude that the evidence does support the GeneralCounsel'sallegations,and thatMartin'sstatementsquoted above do violate Section 8(a)(1) of the Act. InSacramento Clinical Laboratory,242 NLRB 944 (1979),the Board held, " . . we find that the reference to em-ployees' loss of access to management constituted a vio- SPRING CITY KNITTING CO441lation of Section 8(a)(1) of the Act.We conclude thatthis statement is a clear misstatement of employee rightsset forth under Section 9(a) or the Act and an unlawfulthreat of loss of benefits.C & J Mfg. Co.,238 NLRB1388(1978),Han-Dee Pak,232 NLRB 454(1977).. . . Inthe instant case it is' clear that Respondent intended toconvey and in fact did convey the message that all directdealings between the employee and Respondent wouldbe banned and that the employee would each and everytime be forced to seek the intervention of the bargainingrepresentative."E. Paragraph 23(31.AllegationsAt footnote 25 on page 62 of counsel for the GeneralCounsel's posttrial brief, the General Counsel makes amotion to amend his amended consolidated complaint tofurther allege that the Respondent violated Section8(a)(1) of the Act when Moxon interrogated employeesby asking them where they had heard that there was aunion meeting and by asking Elkins whether he wouldvote a "resounding no" in the representation election.(See also the General Counsel's contention stated at fn.18 on p. 55 of his posttrial brief.)2.FactsThe findings of fact with regard to this matter have al-ready been set forth in section IV above. It would berepetitious to set forth that conduct again.3.ConclusionsCounsel for the General Counsel argues that thismatterwas "fully litigated"during the trial, and hepoints out that both Elkins and Moxon testified regard-ing this matter.The attorneysfor the Respondent arguethat the matter was not "fully litigated"and urge the"General Counsel waited nearly two and one-half yearstomake its allegation and it does so now in a post-hear-ing brief after the record is closed." (See p.4 of Re-spondent's answer to the General Counsel's motion toamend the amended complaint,whichdocument was re-ceived on September 15, 1981.)The motion under consideration here is notthe onlyallegation that the General Counsel seeks to add to hisamended consolidated complaint.Othermotions toamend will be pointed out later in the decision.Howev-er, this discussion is equally applicable to those similarmotions.The unfairlabor practice charge,filed by theUnion in this case lists certain specific allegations of8(a)(1) conduct,but the Union's charge also alleges un-specified conduct at each one of thethreeplants of theRespondent.See appendixA to GeneralCounsel's Ex-hibit 1(n), in which the Union alleges that the Respond-ent was"otherwise interferingwith,restraining and co-ercing employees in exercise of their rights under Sec-tion7."Notealso the printed language under the "basisof the charge"which reads,"By the above and otheracts, the above-named employer has interferedwith, re-strained and coerced employees in the exercise—of_ therights guaranteed in Section7 of the Act."As indicatedpreviously, the allegations of 8(a)(1), (3), and (5) conductfrom the General Counsel's amended consolidated com-plaint are set forth in this decision. Considering thebroadly worded unfair labor practice charge and the ex-isting allegations of the General Counsel in the amendedconsolidatedcomplaint, I conclude that the instantmotion under consideration to add allegations of interro-gation by Moxon are closely related to the subjectmatter of the complaint allegations.See Alexander's Res-taurant,228 NLRB 165 (1977), enfd. 586 F.2d 1300 (9thCir. 1978). 1 reach the same conclusion with regard tothe subject matter of the complaint and the additional al-legations which the General Counsel seeks to add to hiscomplaint.With regard to the timing of the General Counsel'smotions, see the Board's decision inHerbst Supply Co.,222-NLRB 448 (1976), in which the Board found thatthe administrative law judge in that case erred by notpermitting the General Counsel to amend the complaintto add another 8(a)(1) allegation. As footnote 2 of theALJD in that case makes clear, the motion was made inthe General Counsel's brief.There have been a number of cases where the Boardhas concluded that a matter has been "fully litigated" ata trial, and that the Board should rule on the matter. Forexample, see the Board's decision inRai Research Corp.,257 NLRB 918 fn. 4 (1981), in which the Board held inpart,"Although the complaint does not specificallyallege this conduct to be a violation of t4 e Act, the issuewas fully litigated at the hearing and the record fullysupports the finding of a violation." The following casesalso involved the "fully litigated" issue in various con-texts.The list is not meant to be exhaustive, and thecases are listedmerely in descending chronologicalorder:Woody's Truck Stops,258 NLRB 705 (1981);PaceOldsmobile,256 NLRB 1011 (1981);,Baytown Sun,255NLRB 154 (1981);Hacienda Hotel & Casino,254 NLRB56 (1981);Laborers Local 889 (Ferrante & Sons), 251NLRB 1579 (1980);PeatMfg.Co., 251NLRB 1117(1980);United Services for the Handicapped,251NLRB823 (1980);Great Atlantic Tea Co.,244NLRB 1097(1979);Ackerman Mfg. Co., 241NLRB 621 (1979);SavoyBrassMfg. Co.,241 NLRB 51 (1979);St.Joseph HospitalEast,236 NLRB 1450 (1978);TimkenCo., 236 NLRB757 (1978);Niagara Falls Medical Center,236 NLRB 342(1978);Alcan Forwarding Co.,235 NLRB 994 (1978);Meilman Food Industries,234 NLRB 698 (1978);Pitts-burgh Press Co.,234 NLRB 408 (1978);Southwest Distrib-utingCo., 232 NLRB 635 (1977);H. C. Thomson, Inc.,230 NLRB 808 (1977);Griffin Inns, 229NLRB 199(1977); andGeneral Dynamics Corp.,227NLRB 334(1976).With the foregoing guidance from the, Board in mind,Iconclude that the motions made by counsel for theGeneral Counsel in his posttrial brief should be granted:(1) because the allegations which the General Counselseeks to add to the amended consolidated complaint areclosely related to the existing allegations of the com-plaint, and (2) because the matters were "fully litigated"at the trial by the testimony of the witnesses involvedand the introduction of documentary evidence where ap- 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplicable.Accordingly,those motions are hereby granted.As indicated previously,the additional allegations will bediscussed subsequently at the appropriate places, but asto the instant allegation,Iconclude that the evidenceshows that Moxon engaged in interrogation of employeeson June 27,1979, at the Respondent'sFlagstaff plantwith regard to employees'union activities and withregard to how an employee was going to vote in theBoard-conducted representation election.See the casesdiscussed in sectionV,A above.VI. EVENTS ALLEGED TO BE 8(A)(i) VIOLATIONS ATBOTH THE RESPONDENT'S FLAGSTAFF ANDGLENDALE PLANTSA. Paragraphs 25(a) and 11(b)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 25(a):25.Commencing on or about June 18, 1979, theRespondent engaged in the following acts and con-duct at both its Glendale and Flagstaff, Arizona,plants:(a)On or about June 18, 1979, the Respondentposted a notice informing employees of the closingof the Deming facility and thereby threatened em-ployees with plant closure if they selected the Dis-trict Council as their bargaining representative.In the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 11(b).(b)On or about June 18, 1979, the Respondent,by posting notices to its employees subscribed byAlan M. Riley at its Glendale and Flagstaff, Arizo-na,plants,announced its decision to close theDeming, New Mexico, plant.The foregoing is also alleged to be in violation of Sec-tion 8(a)(3) and (5) of the Act. That will be discussedlater.Although the allegations in paragraph 18 also in-volve the Flagstaff and Glendale employees, those alle-gationsregarding the closing of the Respondent'sDeming, New Mexico plant will be discussed in sectionX herein.2.FactsIntroduced into evidence as Joint Exhibit B-34 was acopy of the notice dated June 18, 1979, which wasposted on that date by the Respondent at the Flagstaffplant. It states:Dear Associates:The Company has reviewed the economics of itsoperation in Deming, New Mexico; and, after care-ful consideration of the continuing losses being in-curred, it can no longer justify keeping that plantoperating.Even though the operations of the Deming facili-ty are the same as the Glendale plant, the produc-tivity of the Deming plant has been disappointing.Accordingly, the Company has reluctantly conclud-ed that it no longer makes good business sense tocontinue to hope for a profitable operation inDeming.Last Friday, June 15, 1979, the Company repre-sentative met with the union representative, provid-ed him with wage and economic information he re-quested, explained the company's disappointmentwith the productivity at Deming, and proposed toclose down theDeming planton or about the weekof June 25, 1979. The union representative told ushe would get back to us today.In themeantime,we have had to object to theholding of the election on June 28, 1979, the datedemanded by the union, since many of our employ-ees will not be present in the plant that day, eitherbecause of vacation or preparations for the PowWow. We believe everyone should vote in this elec-tion, and we don't know why the union should betrying to hold it when many employees will beabsent.When we learn more about the date of the elec-tion,we will let you know.A. M. RileyIntroduced into evidence as Joint Exhibit B-33 was acopy of the notice dated June 18, 1979, which wasposted on that date by the Respondent at the Glendaleplant. It is similar in content to Joint Exhibit B-34,except for the fourth paragraph. In the notice posted atthe Glendale plant, that fourth paragraph reads:In the meantime, we have had to object to thescheduling of the election on June 28th, the date de-manded by the union, since a full and representativecomplement of employees will not be present in theGlendale plant during that week because of vaca-tions.The findings of fact in this section are based on docu-mentary evidence and stipulations by the parties.3.ConclusionsThe Respondent's notices in question here refer to eco-nomic reasons, rather than union-related reasons, for theRespondent's closing of its Deming plant. For example,the Respondent's notices refer to the "economics of itsoperation in Deming;" the continuing losses being in-curred; "the productivity of the Deming plant has beendisappointing"; and "it no longer makes good businesssense to continue to hope for a profitable operation inDeming." Thus, the reasons for the Deming plant clos-ing, advanced by the Respondentin itsnotices to theFlagstaff and Glendale employees, were economic rea-sons.Although the third paragraph of the Respondent's no-ticesgives the Respondent's view of the meeting be-tween Respondent's representatives and the union repre- SPRING CITY KNITTING-,CO.443sentative, it reiterates "the company's disappointmentwith the productivity at Deming" as the explanationgiven by the Respondent to the union representative.The fourth paragraph of the Respondent's notices re-lates to the Company's view of the scheduling of therepresentation elections.Iconclude that the evidence does not support theGeneral Counsel's complaint allegations that the Re-spondent's notices threatened the Flagstaff and Glendaleemployees with plant closure if they selected the Unionas their bargaining representative. Regardless of whetherthe notices were posted in answer to the Union's cam-paign literature, as the Respondent urges, or in the ab-senceof inquiries by employees on the subject, as theGeneral Counsel urges, the notices do not contain anythreat of plant, closure. Therefore, the expression of theRespondent's views are protected by the "free speech"provisions of Section 8(c) of the Act. With regard to theGeneral Counsel's complaint allegations of 8(a)(1) con-duct in paragraph 11(b), the I'tespondent's notices againreflect the Respondent's view that it had "proposed toclose down the Deming plant on or about the week ofJune 25, 1979" to the union representative, who said thathe would contact the Respondent on June 18, 1979. Themeeting of the representatives of those two parties willbe described later in section X herein. However, at thispoint, I conclude the Respondent's notices are expres-sions of the Respondent's view that it had made a pro-posal to the Union to close the Deming plant, ratherthan an announcement of its decision to close theDeming plant.Accordingly, I mustrecommend to the Board that theallegations of 8(a)(1) conduct in paragraph 25(a) andparagraph 11(b) of the General Counsel's amended con-solidated complaint be dismissed.B. Paragraphs 25(b), (c), and (d)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graphs 25(b), (c), and (d):(b)On or about June P 8, 1979, the Respondentoffered employees an additional week of vacation inorder to dissuade them from giving their assistanceor support to the District Council.(c)On or about June 18, 1979, the Respondent.offered employees the benefit of receiving oneweek's vacation pay in advance in order to dissuadethem from giving their assistance or support to the-District Council.(d)On or about June 26, 1979, the Respondentgranted employees the benefit of receiving oneweek's vacation pay in advance in order to dissuadethem from giving their assistance or support to theDistrict Council.2.FactsThe practice of the Company, as it existed in June1979 at the Flagstaff and Glendale plants, was for theemployees to receive two vacation periods. Those con-sisted of I week vacation in July and 1 week vacation inDecember. (See, for example, it. Exh. B-17 and A. Exh.B-27.)Depending on an employee's length of servicewith the Company, the employee received in Decembervacation pay based on a percentage of the employee'searnings. (See, for example,G.C. Exh.10, and in particu-lar that employee's paycheck stubs for "vacation pay1977" and "vacation pay 1978.")In addition to the regular times for vacation describedabove, an employee, who was eligible for more than 2weeks of vacation, could also make application to his su-pervisor for time off during periods of time other thanwhen the plant was temporarily shut down. (See R.Exhs. 14(a) through (f). Note the wording there on R.Exh. 14(a), "The Plant will be closed the weeks of July04 and December 26, 1977. If eligible for more than twoweeks, see your supervisor.")In June 1979 employees were approached at theirwork stations by their supervisors and given the optionof receiving half of their vacation pay prior to the Julyvacation week, and the remaining half of their vacationpay in December, rather than receiving all their vacationpay in December. (See it. Exh. B-45(a); Jt. Exh. B-46,and A. Exh. B-49(b).) In addition, employees were askedby theirsupervisorsif they weretaking timeoff fromwork during the week of June 25, 1979, which was theweek prior to the scheduled July vacation period. (SeeA. Exh. B-45(b).) The representation elections at theFlagstaff and Glendale plants were held on Thursday,June 28, 1979. (See it. Exhs. B-54 and B-55.)The findings of fact in this section are based on por-tions of the credited testimony of the following wit-nesses,whose names are given in alphabetical order:JuliaAdjuilar,ApolinariaCampos, Sachiko T. Cecil,BessieHensley,YolandaHiller,Mary Ann' Lawson,Maria Maestas, Virginia Mendivil, Lilia Mendoza, RoseNoriega,Ruby Rentrope, Patsy Tallas, and DorothyVargas. In addition, the findings of fact have been basedon documentary evidence.3.ConclusionsI conclude that the evidence establishes that the Re-spondent made a change in its vacation pay practice, asitexisted in June 1979, at its Flagstaff and Glendaleplants.The change was beneficial to employees in thatthe employees were given the option of receiving half oftheir vacation pay in July, rather than having to waituntilDecember to receive their vacation pay. In addi-tion, counsel for the General Counsel argues persuasivelythat the eligibility to receive vacation pay was consider-ably shortened, which, was a benefit to the employees.Thus, instead of being required to work until Decemberto be eligible for vacation pay, the General Counselpoints out that employees were considered to be eligiblefor half of that pay in June 1979. (See p. 73 of counselfor the General Counsel's posttrial brief.)Employees were also given the option of taking timeoff from work during the week prior to the scheduledvacation week in July. Thus, in eff_ ect, an employee wasoffered a 2-week summer vacation period, if the employ-ee so chose, rather than the I-week period. 444rDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe timing of the grants of those benefits to employeesduring the weeks just prior to the holding of representa-tion elections at both the Flagstaff and Glendale plants,when considered with the other unfair labor practicesfound in this decision, warrants an inference that the Re-spondent changed its existing policy at that time andgranted those benefits to its employees in order to dis-courage its employees from supporting the Union. Re-spondent's offers of explanations through its witnessesfor these changes were not convincing nor credible. Ac-cordingly, I conclude that the Respondent engaged inunfair labor practiceswithin the meaning of Section8(a)(1) of the Act as alleged in paragraphs 25(b), (c), and(d).C. Paragraph 25(e)1.AllegationsAt page 66 of the posttrial brief filed by the GeneralCounsel, it is urged that C. Ray Martin, who is the Re-spondent's chairman and chief executive officer, violatedSection 8(a)(1) of the Act by telling Respondent's em-ployees at the Flagstaff and Glendale plants in a memodated April 10, 1979, that the Respondent's supplementalretirement plan, which is known as the savings growthaccount, was for "non collective bargaining unit employ-ees." See Joint Exhibit B-1.2.FactsAbout April 10, 1979, a letter was sent to all employ-ees of the Respondent at its Flagstaff and Glendaleplants. The letter is dated April 10, 1979, and is over thesignature of C. Ray Martin, who is the chairman and thechief executive officer of the Respondent. A copy of thatletterwas introduced into evidence as Joint Exhibit B-1.It states:Dear Associate:For several years now, many of you have voicedstrong comments in group meetings and at othertimes about a need to improve our retirement pro-gram. Many have asked if there could be a way youcould contribute toward a plan so that your retire-ment income would be a contribution of companyand employee contributions resulting in more retire-ment money for you. We, in turn, have been work-ing hard to accomplish your requests; we havegiven the parent corporation officials several recom-mendations to improve the Retirement Plan for you.Now we are very pleased to announce the intro-duction of an extremely liberal and lucrative supple-mental retirement plan for non collective bargainingunit employees. Effective July 1 of this year,all eli-gible employees will have the opportunity to have apercentage of income deducted from each pay andplaced in a trust plan which will result in a muchgreater amount of return money'"for retirement.This plan will be called the Savings Growth Ac-count and here is a very brief outline of how it willwork. You will be given complete details in writtenmaterial and in information sessions over the nextfew months.You may have up to 11% of yourincome de-ducted from each pay inany single increment:1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%,11%.The Company will add 25% to all money youcontribute up to the first 6% of your pay and thenplace the total of this money in an account in yourname. This means if, for instance, over a years timeyou have $400 deducted from your pay, the Com-pany's addition will increase the amount to $500placed in your account.A high interest rate, initially in the area of 9%,will be earned on all money in your account.You will not have to pay federal income tax onthe money added by the Company nor the interestearnings until you withdraw it.As you can easily see, this is a great benefit andone we are very excited about. We are going to en-courage each and every one of you to take advan-tage of this opportunity to the fullest extent you canafford.We count this as a giant step forward in our ben-efit program, and we are going to continue to worktoward providing more things in the future that willmake Spring City Knitting Company an even betterplace to work. As always, we will continue to ap-preciate any comments and suggestions you mayhave.Sincerely yours,/s/ C. Ray MartinC. Ray MartinThe findings of fact in this section are based on docu-mentary evidence and a stipulation by the parties.3.ConclusionsThe wording of Martin's letter is not in dispute, nor isthe fact that the letter was sent to the Respondent'sFlagstaff and Glendale employees about April 10, 1979.Martin also testified in this proceeding, and documentswere introduced with regard to the savings growth ac-count.Hallman also testified on the subject. However,the issue here is not the eligibility requirements of thesavings growth account, but instead the issue raised bycounsel for the General Counsel is whether the statementinMartin's letter independently violates Section 8(a)(1)of the Act. For thereasonsalready set forth in Section4(f) of this decision and based on the rationale of thecasescited therein, I conclude that this matter was "fullylitigated" at the trial.I find the General Counsel's argumentto be persuasivethatMartin's statementin his letter to employees withregard to the plan being for "non collective bargainingunitemployees" is coercive in that it tells employees thatthe benefits of the plan are restricted or limited to "noncollective bargaining unit employees," rather than indi-cating that the benefits of such a plan would be subject SPRINGCITY KNITTING CO.to negotiation, if the employees selected a union as theircollective-bargaining representative. SeeAmerican Sun-roof Corp.,248 NLRB 748, 749 fn. 12 (1980). According-ly, I conclude that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act by the statement in Martin's letter telling the em-ployees that the plan was limited to "non collective bar-gaining unit employees."VII. EVENTS ALLEGEDTO BEAN 8(A)(1) VIOLATIONAT THERESPONDENT'S GLENDALE PLANTA. Paragraph 24(a)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 24(a):24.Commencing in May 1979, the Respondent,by its agents and supervisors specified below, en-gaged in the following acts and conduct at its Glen-dale, Arizona, plant:(a) On a date in May 1979, which is presently notmore specifically known, StanleyHallman andGeorge Rippel threatened employees with loss ofbenefits if they selected the District Council as theirbargaining representative.2. FactsStanley P. Hallman, who is the director of industrialrelations for the Respondent, and George J. Rippel, whois a personnel specialist for the Respondent, made tripsto the various plants of the Respondent in order to ex-plain the Respondent's new savings growth account tothe Respondent's employees. According to Hallman, hevisited the Glendale plant on May 8 and 9, 1979, for thatpurpose.Although there is some variation among theemployee witnesses with regard to the dates on whichthe meeting took place, I accept Hallman's testimony re-garding those two dates as being accurate.During the course of one of the meetings at the Glen-daleplant,a female employee asked Hallman whatwould happen regarding the plan, if a union came intothe plant. Hallman told the group that the plan was onlyfor nonunion employees.The findings of fact in this section are based on por-tions of the testimony of the following persons, whosenames arelisted in alphabetical order: Sachiko T. Cecil;Stanley P. Hallman, but only with regard to the dates ofhis meetings with employees at Glendale;BessieHensley,Maria Maestas, Rose Noriega, and Dorothy Vargas. Inaddition, the findings of fact are based on a stipulation ofthe parties.3.ConclusionsFor the same reasons that have been discussed in sec-tion VI,C herein, I conclude that telling employees thatthe savings growth account was for nonunion employeesthreatened employees with a loss of benefits if they se-lected the Union as their collective-bargaining represent-ative.Accordingly, I conclude that the evidence sup-445ports the General Counsel's allegationsof 8(a)(1) con-duct, as described above, and that the Respondent hasfurther engaged in conduct violative of Section 8(a)(1) ofthe Act.B. Paragraphs 27(b), (c), and (e)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graphs 24(b) and (c):(b)On or about June 20, 1979, and June 26, 1979,C. Ray Martin,inmeetingswith employees, threat-ened to close the plant if the District Council wereselected as the employees' bargaining representa-tive.(c)On or about June 26, 1979, C. Ray Martin, inameetingwith employees, promised employeeswage increasesif they refrained from joining, sup-porting orassistingthe District Council.The posttrial brief filed by the General Counsel urgesin footnote 38 on page 93 a -similarallegationregardingMartin's speech at the Glendale plant as the GeneralCounsel had alleged in paragraph 23(e) of the complaintregarding Martin's speech at the Flagstaff plant. See sec-tion V,D herein regarding that allegation. I shall consid-er this as paragraph 24(e).2.FactsTape recordings were made of the speeches made byC. Ray Martin to the employees at the Glendale plant onJune 26 and 27, 1979. Transcripts of those tape record-ings were introduced into evidence as Joint Exhibits B-49(a),B-50, and B-51. I find that those transcripts,rather than the recollections of various witnesses, are themore accurate and reliable accounts of what Martin toldthe employees. Thus, I have made the findings of fact inthis section based on documentary evidence.3.ConclusionsFor thereasonsalready set forth in section V,Dabove, I reach thesameconclusion regarding the allega-tions in paragraph 24(b) quoted above. In addition, I findthat the transcripts of the speeches do not support the al-legations in paragraph 24(c) quoted above. As indicatedin the findings of fact, I find the transcripts to be moreaccurate and reliable rather than the attempts of wit-nesses to recall long past events. I am not unmindful ofthe fact that the General Counsel urges that the Re-spondent failed to produce transcripts of all the speechesthatMartin gaveat the Glendale facility. (See pp. 79-86of the posttrial brief filed by the General Counsel.) TheGeneral Counsel points to Martin's statement, "I ad-dressed most of you last evening .. . ." (See p. 1 of Jt.Exh. B-49(a).) Martin's statementsupports the logic ofthe General Counsel's argumentthat a fourth speech wasgiven.Martin's statementisclear and unambiguous. Hisstatement was tape recorded, which, as explained above,enhances the accuracy of reporting what he said. Never- 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheless, as Joint Exhibits B-49(a), B-50, and B-51 show,Martin's speeches were basically the same text with onlyminor variations.I am not prepared to speculate that hisfourth speech was so different from the transcripts of hisother three speeches as to establish the General Coun-sel's allegations in paragraphs 24(b) and (c). Accordingly,for all the reasons set forth above, and set forth earlier insection V,D herein, I must recommend to the Board thatthe allegations in paragraphs 24(b) and (c) of the GeneralCounsel's amended consolidated complaint be dismissed.With regard to the General Counsel's contention,which I have designated above as paragraph 24(e), 'I con-clude that the matter was "fully litigated" for the reasonswhich have already been given in section V,E. Further-more, for the reasons that are set forth in section V,Dabove, I reach the same conclusion since the GeneralCounsel is making the same allegation with regard toMartin's speech to the Glendale employees as the Gener-alCounsel did with regard to Martin's speech to theFlagstaff employees. Accordingly, I conclude that theRespondent has further violated Section 8(a)(1) of theAct in the Glendale speechas alleged insectionV,Dabove.C. Paragraph 24(d)1.AllegationsMary Ann Lawson, an employee of the Respondent atthe Glendale plant, testified on day 6 of the trial in thisproceeding,whichwasApril23,1980.AlthoughLawson was still on the witness stand and subject to ex-aminationby all parties, the General Counsel moved toamend the General Counsel's amended consolidatedcomplaint to add paragraph 24(d) based on the testimonygiven by Lawson. (See Tr. 1166-1186.) The GeneralCounsel's motion was granted. George Rippel, who haspreviously been identified in this decision, is the one whois alleged by the General Counsel to have violated Sec-tion 8(a)(1) of the Act in this instance. Rippel testified onday 19 of the trial of this proceeding, which was on July11, 1980. The General Counsel alleges in paragraph 24(d)as follows:(d) On or about early June 1979, George Rippeltold an employee that he refused to describe bene-fits to her because she was wearing a union badgeand that union adherents were troublemakers.2.FactsAfterone of the meetings held at the Glendale plant toexplain the Respondent's new savings growth account toemployees,employeeMary Ann Lawson asked GeorgeRippel if he would explain the retirement plan to her be-cause she did not understand what had been said.Lawson and Rippel sat down at a table, and Rippelstarted to read to her when he looked in the direction ofLawson's union badge that she was wearing.Accordingto Lawson,Rippel then said,"I am not going to explainanything to you. He said,as long as you're wearing thatUnion badge and then he said,what has the Union donefor you.He said,the company has done more for youthan the Union has.And, then he said, you girls are trou-blemakers. And, then he called us radicals. And, I said,you should not-I said, don't you-I said you shouldn'tdare call me a radical. I said, we're not radicals. And,then he said, you girls are causing trouble for the littleold ladies that have been with-working there a longtime.So, and then he was mad, you know, you could seehe was mad with his eyes and he punched his fist likethat."The findings of fact in this section are based on por-tions of the credited testimony of Lawson. "3.ConclusionsIconclude that the evidence supports the GeneralCounsel's allegations with regard to Rippel's refusal todescribe company benefits to her because she was wear-ing a unionbadge, and that such a statement is coercivein violation of Section 8(a)(1) of the Act. However, withregard to Rippel's statement regarding "troublemakers",and "radicals," I conclude that the expression of suchviews are protected by Section 8(c) of the Act. Thus, Irecommend to the Board that the portion of the allega-tion relatingto "troublemakers" be dismissed,andthat aviolation be predicated only on Rippel's statement re-garding his refusal to explain the benefits to Lawson be-cause she was wearing a union badge.VIII.THE UNION'S OBJECTIONS TO THEREPRESENTATION ELECTION HELD AMONG THEEMPLOYEES AT THE GLENDALE PLANTA. ObjectionsIn the Acting Regional Director's Supplemental Deci-sionon .Objections to Conduct Affecting the Results ofthe Election, Order Directing Hearing and Notice ofHearing, the following objections of the Union were or-dered to be heard in this proceeding:1.The Employer posted a notice announcing theclosing of its Deming, New Mexico, plant and othermatters, and took other action to close the Demingplant, under circumstances making clear its inten-tion to intimidate Glendale voters.3.The Employer manipulated its vacation systemand annual bonus so that employees were pressuredto take vacation in order to postpone the election,and conditions of employment changed and rewardspromised and delivered in exchange for rejection ofthe Union.4.The Employer further interfered with the freechoice of employees by threats of plant closure andother retaliation, and other conduct designed to andhaving the effect of intimidation of the eligiblevoters.B. FactsWith regard to Objection 1 quoted above, I find thefacts to be those that are already set forth in sectionVI,A of this decision.With regard to Objection 3 quoted above, I find thefacts to be those that are already set forth in sections SPRING CITY KNITTING CO.VI,B, and C of thisdecision.See sectionsVII,A,C, andB regardingObjection 4.C. ConclusionsFor the reasons that are set forth in section VI,A ofthis decision, I recommend to the Board that Objection 1be overruled.For the reasons that are set forth in sections VI,B, andC, I recommend to the Board that Objection 3 be sus-tained. SeeDal-Tex Optical Co.,137 NLRB 1782 (1962).For the reasons that are set forth in sections VII,A,C,and B, I recommend to the Board that Objection 4 besustained. SeeDal-Tex Optical Co.,supra.BecauseI have recommended to the Board that Objec-tions 3 and 4 be sustained, I further recommend to theBoard that the first election be set aside and that theBoard order that a new election be conductedamong theemployees in theunitfound appropriate at the Glendaleplant.The attorney for the Charging Party urges in his post-trial brief at pages 83 through 88 that a bargaining orderis appropriate with regard to the Glendaleplant. In par-ticular, the attorney for the Charging Party cites theBoard's decision inUnitedDairy Farmers CooperativeAssn.,257 NLRB 772 (1981). (See pp. 86-88 of the post-trialbrief filed by the attorney for the Charging Partyand also his letter dated September 1, 1981,regardingthat case.) In theinstant case,as inUnited Dairy,the evi-dence does not establish that the union ever achievedmajoritystatus amongthe unit employees. I findUnitedDairyto be distinguishable from the instantcase in thatfootnote 8 of theUnited Dairydecision indicates thatMember Zimmerman viewed the decision of the UnitedStatesCourt of Appeals for the Third Circuit to be "thelaw of the case" on theremandof that proceeding to theBoard. The footnote states:Chairman Fanning and Member Jenkins adhereto their position, as set forth in the original Deci-sion and Order in this proceeding, that the Boardpossesses the authority to issue a nonmajority bar-gaining order.Member Zimmerman respectfullyrecognizes the Third Circuit's decision as bindingupon the Board for the purpose of deciding thiscase.He therefore finds it unnecessary to determinewhether the Board has such authority.In the circumstances described above, I conclude thattheUnited Dairydecision is not a precedent for issuing abargaining order in this case where the evidence has notestablished that the Union ever achieved majority statusamong the Glendale employees. Accordingly, the Charg-ing Party's request for a bargaining order is herebydenied.447IX. EVENTS ALLEGED TO BE 8(A)(1) VIOLATIONS ATTHE RESPONDENT'S DEMING PLANTA. Paragraph 22(a)1.AllegationsIn the General Counsel's amendedconsolidated com-plaint, the General Counsel alleges the followingin para-graph 22(a):22.Commencing on or about March 1, 1979, theRespondent, by its agents and supervisors specifiedbelow, engaged in the following acts and conduct atitsDeming, New Mexico, plant:(a)On or about March I, 1979, John Lord, in aleaflet distributed to employees, threatened to closethe plant if the employees selected the Union astheir bargainingrepresentative.2.FactsIntroduced into evidence as Joint Exhibit A-2 was acopy of a leaflet dated March 1, 1979, which was ad-dressed to the employees of the Respondent at theDeming plant. The leaflet appeared over the signature ofPlantManager Lord. The document is typed single-spaced and covers slightly over one page. The entire textis in evidence for those who have a need to review theentire document. In part, it states:We have been in operation for several years, weintend to be here for years to come providing goodsecure jobs for all of us.Don't swallow exaggerated claims or outrightlies.Consider every statement, don't even' listen ifyou don't want to, especially don't sign any cards,they can befatalto a business.The findings of fact in this section are based on docu-mentary evidence.3.ConclusionsIn the Board's decision inMunroCo., 217 NLRB 1011(1975), the Board found no violation in a statement madeby the president of the company in a speech to the em-ployees, where he stated, among other things, "Especial-ly don't sign any cards. They can be fatal to a business."The Board cited its earlier decision inAirporter InnHotel,215 NLRB 824 (1974). The attorneys for the Re-spondent argue that the Board precedent inMt. Ida Foot-wearis applicable here. (See pp. 150-153 of the posttrialbrief filed by the attorneys for the Respondent.) TheGeneral Counsel urges that theMt. Ida Footwearcase isdistinguishable because, in his view, the use of the word"fatal" here was not expressly stated by Lord to refer"to benefits, union demands, or strikes." (See pp. 10-12of the posttrial brief filed by the General Counsel.) Iconclude that the Respondent's argumentin favor of ap-plying theMt. Ida Footwearprecedent is persuasive and,accordingly, I must recommend to the Board that the al-legations set forth in paragraph 22(a) of the GeneralCounsel's amended consolidated complaint be dismissed. 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Paragraphs 22(b), (c), (d), and (s)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-(b)On or about March 1, 1979, Byron Taylorthreatened to close the plant if the employees se-lected the Union as their bargaining representative.(c)On or about March 1, 1979, Byron Taylor in-terrogated employees concerning the employees' ac-tivities on behalf of or sympathy for the Union.(d) On or about March 1, 1979, Byron Taylor at-tempted to create the impression among employeesthat their activities on behalf of the Union werebeing kept under surveillance by the Respondent byverbally stating to employees of the Respondentthat he understood they were holding a union meet-ing and, on or about March 2, 1979, by interrogat-ing an employee about events at that meeting.The General Counsel also contends that Taylor threat-ened an employee about March 2, 1979, that the Compa-ny would close the plant if the employees selected theUnion. That allegation is predicated on the testimony ofAngie Zamora Ramirez, who related a conversation withTaylor about that date. (See pp 14-17 of the posttrialbrief filed by the General Counsel, and see pp 230-232of the posttrial brief filed by the attorneys for the Re-spondent.)2.FactsAbout March 1, 1979, Patsy Moreno, who was an em-ployee of the Respondent at the time, had a conversationwith Byron E. Taylor, who was assistant plant managerat the Deming facility at the time The conversation tookplace at the folding line. Two other employees, ChristinaMeraz and Angie Zamora Ramirez, were also presentduring the conversation and were also called as witnessesat the trial.Taylor approached the employees, and he told themthat he understood that there was a union meeting thatnight.Taylor then asked why they wanted a union, andwhether they were satisfied with the way they were run-ning things at the plant. Moreno replied that she did notlike the way they were treated. Taylor then asked if theydid not know that they could close down if a unioncame in the plant. Taylor asked the employees how theywere going to feed their families then. Moreno respond-ed that they could not close down the plant because of aunion. Taylor asked who had told her that lie Morenosaid that she did not know.About March 2, 1979, Angie Zamora Ramirez, whowas an employee of the Respondent at the time, had aconversation with Assistant Plant Manager Taylor at Ra-mirez'work station. No one else was present. Taylorasked Ramirez how the meeting had gone last night, andshe replied, "real nice." Taylor next asked her what theUnion could do for them, and Ramirez replied, "to betreated like a human being." According to Ramirez,Taylor then told her that, if the Union came in, "thecompany could not afford to pay the wages the unionasked for."The findings of fact in this section are based on por-tions of the credited testimony of Moreno, Meraz, andRamirez.3.ConclusionsIn itsdecision inSouth Shore Hospital,229 NLRB 363(1977), the Board held, "In determining whether a re-spondent created an impression of surveillance, the testapplied by the Board is whether employees would rea-sonably assume from the statementin questionthat theirunionactivitieshad been placed under surveillance,Schrementi Bros., Inc.,179 NLRB 863 (1969)." See alsotheBoard's decisions inDillinghamMarine Co.,239NLRB 904 (1978), andStar Kist Samoa,237 NLRB 238(1978)."We are not here concerned with whether this state-ment was true, or whether it provedactualsurveillance.The significant fact, in our opinion, is whether Cope-land's statementhad a reasonable tendency to discouragethe employees in exercising their statutory rights by cre-ating the impression that he had sources of informationabout theirunionactivity" American National Stores,195NLRB 127 (1972). See alsoOvernite Transportation Co.,254 NLRB 132, 133 (1981), where the Board held "it isirrelevantwhether the statement implied a threat, orwhether the supervisor learned about the meeting froman employee who volunteered the information."Applying the legal principles of the Board precedents,I conclude that the evidence shows that the Respondentdid create the impression among its employees that theirunion activities were being kept under surveillance bythe statements made by Taylor set forth aboveregardingthe union meeting.Certain Board cases pertaining to the interrogation ofemployees by their employer with regard to their unionactivities have already been discussed in section 4(a) ofthis decision I conclude that the Board's legal principlesare equally applicable to the questioning by Taylor setforth above in this section."Itwould be the ultimate in naiveteto assumethat thethreats to close if the Union came in were not communi-cated to other members of the unit here involved. Weview such threats as one of the most flagrant means bywhich an employer may interfere with the exercise ofemployee rights under Section 7 of the Act."C & TMfg.Co, 233 NLRB 1430 (1977). See also the Board'sdecisions inGeneral Stencils,195 NLRB 1109 (1975), andChandler Motors,236 NLRB 1565 (1978).With regard to the Supreme Court's decision inNLRBv.Gissel Packing Co.,395 U.S. 575 (1969), the Board hasheld,"Gisseldoes not sanction predictions regarding theconsequences of unionization which are based solely onsubjective considerations.Under this test, a determina-tion of legality or illegality would be virtually impossi-ble.To come within the aegis ofGissel,such predictionsmust be based on objective facts from which the employ-er can convey a reasonable belief as to demonstrablyprobable consequences of unionization."Patsy Bee, Inc.,249 NLRB 976 (1980). See also the Board's decision in SPRING CITY KNITTING CO.Sans Souci Restaurant.In applying the Supreme Court'sholding inGissel,the Board has stated in still anothercase, "Respondent is free to communicate to its employ-ees its beliefs and even its predictions if its predictionsare based solely on objective facts which convey itsbelief as to demonstrably probable consequences beyonditscontrol."Crown Cork & Seal Co.,255NLRB 14(1981).Applying the precedents cited above, I conclude thatthe evidence shows that the Respondent made threats toits employees to close its Deming plant, if the employeesselected the Union to represent iihem, based on the state-ments made by Taylor as set forth above in this section.In view of the foregoing conclusions, I further con-clude that a preponderance of the evidence establishesthat the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act withregard to creating the impression of surveillance amongits employees that their union activities were under sur-veillance by the Respondent; by interrogating employeesregarding their union activities, and by making threatsthat the Respondent would close its Deming plan if theemployees selected the Union as their collective-bargain-ing representative.C. Paragraph 22(e)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(e):(e)On or about March 114, 1979, Byron Taylorprohibited employees from distributing union litera-ture during their non-working time in the Respond-ent's parking lot.2. FactsAbout March 14, 1979, about 20 employees of the Re-spondent, who were on the Union's organizing commit-tee, engagedin distribution of union leaflets to employ-ees intheir automobiles about 3:30 p.m. after workinghours that day. (Regarding the hour, see Tr. 555.)Patsy Moreno was one of the employees who engagedin the union handbilling. Moreno prepared a diagram ofthe area where the distribution took place, and she andother witnesses utilized that document to illustrate theiraccounts. (See G.C. Exh. 5, and, for example, see Mor-eno's testimony at Tr. 531-541; 553-568; 570-571, withregard to certain markings which were made on that ex-hibit.)The letter "H" on General Counsel's Exhibit 5 marksthe spot on the diagram where Morerro was handbilling.It is at one of the two gravel road exits from the Em-ployer's unpaved parking lot. The letter "I" indicates onthe diagram where other employees initially were hand-billing in the Employer's parking lot. Angie Zamora Ra-mirez was one of the employees in the group designatedas letter"I" on the diagram. (See Tr. 586.)_Although the handbilling was taking place, Morenoobserved Assistant Plant Manager Byron E. Taylor andPurchasing Agent and Supervisor Frank Coble come out449of the office door. (See letter "J" on the diagram.) Ac-cording to Moreno, Taylor walked over to the employ-ees who were handbilling and told them "that we had nobusiness there on Mr. Lord's property, to get out. Andhe said that he didn't want anybody there loitering.. . .And then he said to get out, that the pole was theboundaryline ofMr. Lord's property." The employeeswho were in the parking lot then moved over near thespot designated as letter "M" on the diagram, which wason the street side of the electricity pole. (See Tr. 587.)Taylor made some other remarks, which Moreno couldnot recall, and then she said Taylor made a vulgar ges-ture to the employees with his finger.The findings of fact in this section are based on por-tions of the credited testimony of Moreno and Ramirez,and on documentary evidence. .3.ConclusionsIn its decision inHoernerWaldorf Corp.,227 NLRB612 (1976), the Board stated:Section 7 of the Act guarantees employees "theright to self-organization, to form, join, or assistlabor organizations...."29 U.S.C. § 157. It iswell recognized that "organization rights are notviable in a vacuum; their effectiveness depends insome measure on the ability of employees to learnthe advantages and disadvantages of organizationfrom others."CentralHardware Co. v. N.L.R.B.,407 U.S. 539, 543 (1972). Since the beginning of theadministration of the Act, union solicitation, theright of employees to discuss organization amongthemselves, has been considered essential to the freeexercise of Section 7 rightsPeyton Packing Compa-ny, Inc.,49 NLRB 828 (1943), affd. 142 F.2d 1009(C.A. 5, 1944), cert. denied 323 U.S. 730. InRepub-licAviationCorporation v.N.L.R.B.,324 U.S. 793,801-803 (1945), the Supreme Court agreed with theBoard's determination that invalid rules against so-licitation are "inimical to the right of organization."In fact, the right of an employee to engage in unionsolicitation is so basic to Section 7 of the Act that abargaining representative cannot waive that right,no matter what concessions are obtained in return.N.L.R.B. v.Magnavox Company of Tennessee,415U.S. 322, 324-327 (1974).At issue in the present case is the right of an em-ployee to exercise this right, protected by Section 7of the Act, to engage in organizational activities atthe place of his employment. Addressing itself tothe organizational rights of employees, the SupremeCourt has stated "No restriction may be placed onthe employees' right to discuss self-organizationamong themselves, unless the employer can demon-strate that a restriction is necessary to maintain pro-duction or discipline."N.L.R.B.v.Babcock &Wilcox Company,351 U.S. 105, 113 (1956).Becauseof its discriminatory enforcement, Respondent's no-solicitation rule is without justification and accord-inglymust fall. The Respondent is therefore with- 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDout excuse for the imposition of its restriction onStephenson's organization rights.As thefindings of fact show,Taylor ordered the em-ployees to leave the Company's property at a time whenthose persons were attempting to engage in solicitationand distribution on behalf of the Union.Taylor made noassertion to the employees at the time of the incidentthat their activities created any safety hazard;litteringproblem,or in any way interfered with production ordiscipline.The activity took place after the conclusion oftheworking day. See the Board'sdecision in T.R. W.,Inc.,257 NLRB 442 (1981).The distribution took placein a nonworking areaof theCompany's property. Seethe Board'sdecision inStoddard-QuirkMfg.Co., 138NLRB 615(1962).I conclude that Taylor's actions werepresumptively unlawful in restricting employees' rightsduring their nonworking time and in nonworking areas,and that the Respondent has not overcome that presump-tion.Accordingly,Iconclude that the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act as alleged by the GeneralCounsel.D. Paragraph 22(t)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(f):(f)On or about March 29, 1979, Patricia J.Nation threatened an employee that the Respondentwould close the plant if the Union were selected bythe employees as their bargaining representative.2. FactsAbout March 29, 1979, Felicitas Chavez, who was anemployee of the Respondent at the time, had a conversa-tion at her sewing machine with Supervisor Patricia JeanNation. It was nearly quitting time, and Nation was dis-tributing a paper that contained questions and answersabout the Union. Nation gave a copy of the document toChavez, and she asked Chavez to read it. After Chavezdid so, Nation inquired if Chavez had any questions.Chavez then asked, "Yes, that if unions were so bad,how come the government let them go on." Chavez fur-ther testified, "She said that the reason that was, was be-cause unions were very powerful and that I should be in-telligent enough to understand that this company couldnot afford to stay open if the union came in. And I askedher why not, since we, the employees, were going to paythe union dues. And she said that the reason was that-because of the competition and that this company couldonly stayin businessif itwas competitive."The findings of fact in this section are based on por-tions of the credited testimony of Chavez.3.ConclusionsFor the reasons that have been discussed in the previ-ous section IX,B, with regard to theGisseldecision andother cases cited therein, I conclude that a preponder-ance of the evidence supports the General Counsel's alle-gation in paragraph22(f) ofhis complaint, and that theRespondent has thereby further violated Section 8(a)(1)of the Act as alleged.E. Paragraph 22(g)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(g):(g)On or about April 2, 1979, Hortencia Pinonthreatened an employee that the Respondent wouldclose the plant if the Union were selected by theemployees to represent them.2.FactsAbout April 2, 1979, around 7 or 8 p.m., Lucy Her-nandez,who was an employee of the Respondent at thetime, had a conversation with Unit Supervisor HortenciaPinon at the house of Hernandez'grandmother.Hernan-dez and Pinon are cousins.Pinon's supervisory status isin dispute, as will be discussed below.Presentduring the conversationwasHernandez'grandmother, who did not testify, and Sylvia Ortega,who was an employee of the Respondent at the time andwho did testify at the trial. Pinon also testified at thetrial.According to Hernandez, during that conversationHernandez' grandmother asked Pinon "how's work."According to Hernandez, Pinon replied that it was "nottoo good, the plant might close down." Pinon also statedthat "the union was no good" and she told Hernandez"you shouldn't have gotten involved in it." Hernandezreplied that it was her business and not Pinon's.The foregoing findings of fact in this section are basedon portions of the credited testimony of Hernandez.Thereis an issue concerningwhetherHortencia Pinon,Clara Arrey, and Danny Mesa were supervisors withinthe meaning of the Act at the times relevant to this pro-ceeding. Plant Manager Lord made an announcement inMarch 1979 over the public address system at theDeming plant regarding a number of people who hadbeen made supervisors. Included among those named byLord in his announcement were Pinon, Arrey, and Mesa.Chavez testified with regard to Lord's announcement,"He said that he had given full authority to his employ-ees to fire or give them time off, discipline." Armijo re-called that Lord said in his announcement that thosepeople named were "authorized to supervise." In addi-tion, she said that Lord told them, "Well, he said we hadthe authority of a supervisor to fire." Thompson recalledthatLord said in his announcement regarding the newsupervisors that "they could tell us what to do." Gradorelated that Lord stated regarding Mesa that "we shouldfollow his instructions." Lopez related that Mesatoldher that he had the authority to fire employees and toassignwork, and she recalled Lord had also said thatthose persons could fire employees and assign workwhen Lord made the announcement at the plant. Lopez SPRING CITY KNITTING CO.describedMesa as being the head mechanic at the plantand the person in charge of five other mechanics.It is undisputedthatPinon,Arrey,and Mesa attendedsupervisory meetings.BuildingMaintenance SupervisorGoodson also attended certain supervisory meetings.During the period from March to June 1979,Goodsonsaid that supervisory meetings were held about three orfour times a week,and sometimes even twice in 1 day. Acopy of the "Supervisors'Guidelines"was introducedinto evidence as Respondent'sExhibit 3. Goodson saidthat copies of that document were distributed to all per-sons in theroom atthe supervisors'meeting. ChargingParty'sExhibit 1 was an acknowledgment that Goodsonhad signed regarding his receipt of his copy of the guide-lines.Charging Party'sExhibit 1 is dated March 28,1979,and states,"I have been supplied with the supervi-sor's guidelines and any questions I will have in relation,Iwill take up with Mr.Lord."Thereafter follows anumber of names and dates.Included in that list are thenames of Pinon,Arrey, and Mesa.Respondent'sExhibit3 is a 19-page document, which is typewritten double-spaced. It has the following headings:A. unions; B. goodpersonnel relations are important;C. management-super-visor-employee relations;D. how to handle employeecomplaints and problems;E. what to do when the unionknocks; F. you may; G. what you may not do; H. afterthe election.According to Goodson,at supervisory-meetings, Lordsaid,"Well, on several occasions he had stated that theywould not tolerate a union,if the'union came in. Andthat if the union did come in, the plant would close."The Deming Headlightisa newspaper published inDeming,New Mexico.A clipping from that newspaperwas introduced into evidence as General Counsel's Ex-hibit 3.The caption underneath the picture in the clip-ping states, "SpringCitysupervisors cited."Included inthe group picture are Arrey and Mesa. Pinon is not inthe picture,but her name is included in the story under-neath the picture. The story concerns a plaque beingawarded by an insurance company for 2.8million em-ployee hours being worked at the Deming facility with-out a disability injury.The foregoing findings of fact in this section are basedon portions of the credited testimony of Chavez, Kirk-land,Armijo,Aguilar, Thompson,Grado,Lopez, andGoodson,and also on documentary evidence and stipula-tions entered intoby theparties.3.ConclusionsIt is recognized that it is not necessary that a personpossess all the authority that is set forth in Section 2(11)of the Act in order to be deemed to be a statutory super-visor because the criteria in Section 2(11) of the Act is tobe read in the disjunctive.Ohio Power Co.v.NLRB,176F.2d 385 (6th Cir. 1949),cert.denied 338 U.S. 899(1950);Arizona Public ServiceCo. v.NLRB,453 F.2d 228(9th Cir. 1971). Thus,having been given-the-authority byLord to fire employees, I conclude that Pinon,Arrey,and Mesa were supervisors within the meaning of theAct at the times relevant,even though the evidence doesnot show that they possessed all the criteria under Sec-tion 2(11) of the Act. Furthermore,even if those three451personswerenot foundto be statutorysupervisors, Iconclude that the Respondent was responsiblefor theiractions described herein in this sectionand othersectionsof this decision becauseLordgave them the apparent au-thorityto speak as supervisors when he made the an-nouncementof their supervisorystatus toemployeesoverthe public address systemat theDeming plant. Seethe Board's decisionsinSpeed Mail Service,251 NLRB476 (1980);Han-Dee Pak,232 NLRB 454 (1977);Para-mountTrends,222 NLRB 141 (1976).Having concludedthatPinon wasa statutory supervi-sor at the timesrelevant herein,I turn now to a consid-erationof whether the evidence shows thatPinon's state-ments to Hernandezviolated the Act under the circum-stances present duringthe conversationin question. Firstof all, thefamily relationshipbetween those two personsis a factorthatisnot tobe ignored. The setting of theconversation also suggestsa familydiscussion at Hernan-dez' grandmother's house withher grandmotheras a par-ticipant in the conversation.Finally, thestatements at-tributed to Pinondo not directly link plant closure withthe selectionof the Union by the employees. Certainly,the two subjectswere mentionedin that brief conversa-tion,but the statement that"the plantmight close down"was notlinked directly to the employees'union activi-ties.Pinon'sopinionthat "the union was no good" andthat Hernandez shouldnot have gotten involved in it areexpressions of opinionwhich would find protectionunder the "free speech" provisionsof Section 8(c) of theAct. Based on the foregoing analysis, I must recommendto theBoard that the allegations in paragraph22(g) ofthe General Counsel's complaint be dismissed.F. Paragraphs 22(h) and (i)1.AllegationsIn the General Counsel's amended consolidated com-plaint,the General Counsel alleges the following in para-graphs 22(h) and (i):(h) On or about April 3, 1979, GloriaHerrera so-licited anemployee to withdrawher unionauthori-zation card.(i)On or aboutApril 3, 1979, Gloria Herrera in-terrogated an employee concerningthe employees'activitieson behalf of or sympathy for the Union.2.FactsOn April 3, 1979, Lucy Hernandez,who was an em-ployee ofthe Respondentat thetime,had a conversationwith her supervisor,GloriaHerrera.Hernandez in-formed Herrera that she wantedto get backher unioncard.Hernandez testified,"So, -atwork that day, shecame to my machine, and she said here, here's a paper.Read it and sign itif youwant to. So, then, she gave meenough timeto readitand enough time to sign it. So, anhour later she came and I signed it infront of her. Sothen she went toMr. Lord's office togo get an enve-lope. So I wrote down the addressto the union. So shesaid don'tworry about it. We'll take care of everything." 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHernandez did not put a stamp on the envelope. Shesaid that she signed the form during her working hours,and she gave the papers back to Herrera.A copy of theletter,which had been signed by Hernandez,was intro-duced into evidence as General Counsel'sExhibit 4. Theletter is in both the English language and the Spanishlanguage. It is addressed to the Union and, in part, itstates: "This letter requests you return the authorizationcard I signed in Deming, New Mexico,at Spring CityKnitting Company.I revoke any authorization I gave theUnion."The findings of fact in this section are based on por-tions of the credited testimony of Hernandez and docu-mentary evidence.now. They was going to freeze the plan for a little while,but he wasn't going to forget about it."Lord also told the employees that the employees inother plants had the savings plan, but that nothing couldbe done at Deming until the union question was re-solved.The findings of fact in this section are based on por-tions of the credited testimony of Renteria.The savingsgrowth plan previously has been discussed in sectionsV,A, VI,C, VII,A, andVIIIof this decision.Therefore,thereis no need to repeat those earlier findings of facthere.3.Conclusions3.ConclusionsIn their posttrial brief,the attorneys for the Respond-ent discuss the foregoing incident at pages 190-193. Theyargue persuasively,"The letter was given to herat herrequest and at her suggestion.Under such circumstancesthere can hardly be found any element of intimidation,interference or coercion.This is not a case where the su-pervisor suggested or requested the employee to with-draw his or her authorization. The facts clearly indicateitwas Hernandez who initiated the topic."The General Counsel urges in the posttrial, brief atpages 47-48 with regard to Hernandez that"her testimo-ny was out of chronological order," and that it was Her-rera who initiated the incident described above.I conclude that the Respondent has advanced the morepersuasive argument here, and an argument which isconsistent with the findings of fact. Accordingly, I con-clude that the evidence does not support the GeneralCounsel'sallegations in paragraphs 22(h) and(i),and Imust recommend to the Board that such allegations bedismissed.G. Paragraph 22(j)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(j):(j)On or about May 16, 1979, and at a date inMay 1979, which is presently not specificallyknown, John Lord informed employees that the Re-spondent had withheld the introduction of a savingsgrowth plan because of the employees'activities onbehalf of the Union.2. FactsIn May 1979 Irene Renteria,who was an employee ofthe Respondent at the time,attended a meeting at whichLord spoke.The meeting was held prior to the represen-tation election at the Deming plant. Renteria identifiedsome other employees who also attended the meeting.Lord told the employees that the savings growth planwas a good plan, and he expressed the hope that the em-ployees would take advantage of the plan. According toRenteria,Lord said,"But at the moment, he couldn't putit into effect on account of the election was on rightThe General Counsel urges at page 40 of the posttrialbrief that the foregoing conduct violates Section 8(a)(3)of the Act, as well as Section 8(a)(1) of the Act as al-leged in the complaint. Although the General Counsel isarguing a different theory of a violation,or more accu-rately, an additional theory of a violation,she is relyingon the same set of circumstances.There is no questionthat the Respondent did not, in fact, put the savingsgrowth plan into effect for its Deming employees, al-though the Respondent takes the legal position that it didact lawfully. See pages 195-200 of the posttrial brief filedby the attorneys for the Respondent.After reviewing several of the Board'sdecisions onthis type of issue, I conclude that the General Counsel'sposition has merit,and that the Respondent has violatedSection 8(a)(1) and (3)of the Act by withholding the in-troduction of its savings growth plan from its Demingemployees because a representation election was pend-ing, and by telling its Deming employees that it haddone so. See, for example,the Board's decisions inAsso-ciatedMilk Producers,255 NLRB 750 fn 3 (1981), andcases cited;Standard Brands,230 NLRB 1205(1977);Plasticrafts,234NLRB 762 (1978);NorthAmericanBroadcasting Co.,225 NLRB 25 (1976).H. Paragraph 22(k)1.AllegationsIn the General Counsel's amended consolidated com-plaint,the General Counsel alleges the following in para-graph 22(k):(k)On or about May 25, 1979, Hortenzia Pinonthreatened employees that the Respondent wouldclose the plant because of the employees'selectionof the Union as their bargaining representative.2.FactsOn May 25,1979, Lucy Hernandez,who was an em-ployee of the Respondent at the time,had another con-versation with Unit Supervisor Pinon. That conversationtook place at Hernandez'house. Present were the parentsof Hernandez and some unidentified visitors.Pinon asked Hernandez'father for a tool.Accordingto Hernandez,Pinon then"said that the plant was goingto close down in two months because of the union."Pinon also remarked that the employees who had been SPRING CITY- KNITTING CO.high ,in their production "came down," and that she"was going to need to go get them," if the plant closed.The findings of fact in this section are based on por-tions of the credited testimony of Hernandez.3.ConclusionsAlthough the conversation described above in this sec-tion took place at the family residence of Hernandez, it isdifferent from the conversation related in section IX,Eherein in that Pinon linked the closing of the plant withthe advent of the Union. Thus, while the setting wassimilar innature to the conversation at Hernandez'grandmother's house, it is different in what Pinon statedto Hernandez. I conclude that Pinon's statement was co-ercive of employees' rights to select a union to representthem, and therefore, that the statement violates Section8(a)(1) of the Act. See the cases cited in section IX,Bherein. As set forth in section IX—E herein, I have previ-ously concluded that Pinon was a supervisor within themeaning of the Act.1.Paragraph 22(1)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(1):(1)On a date in June 1979, which is presently notspecifically known,Mary Lou Rivera interrogatedan employee concerning the employee's activitieson behalf of or sympathies for the Union.2. FactsThe attorneys for the Respondent persuasively argueat page 204 of their brief: "General Counsel did not offera scintilla of evidence in support of this allegation. Therewas no evidence presented by any witness concerningMs. Rivera at any time during this hearing. Accordingly,the General Counsel has failed to sustain its burden inthis regard and this allegation of the complaint should bedismissed." 1 agree with the Respondent's position be-cause I have found no evidence in the record withregard to this allegation.3.ConclusionsImust recommend to the Board that the allegations inparagraph 22(l) of the General Counsel's_ complaint bedismissed for a failure of proof.J.Paragraph 22,(m)1.AllegationsIn the General Counsels amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(m):(m) On or about June 5, 1979, Byron Taylorthreatened employees with unspecified reprisals be-cause of their selection of the Union.2.Facts453About June 5, 1,979, Paul Earl Scott, who was an em-ployee of the Respondent at the time, a union shop stew-ard, and a member of the Union's organizing committee,had a conversation with Assistant Plant Manager Taylor.The conversation took place in the shipping departmentwhere Louise Taylor, -a quality control employee, andDavid Allison, a shipping clerk, were present. L. Taylor,who is the wife of former Assistant Plant ManagerTaylor, was called to testify at the trial, but Allison wasnot.Taylor began the conversation by stating that someboxes had a layer of packages too many in them, andsome boxes had a layer too few in them. A discussionthen ensued between Taylor and Scott concerning thedifferent sizes and styles of packages and boxes, duringwhich Scott disclaimed responsibility for the error, andScott pointed out that he had been sent home from workearlier in the week. (See Tr. 616-618.) At that point, ac-cording to Scott, Taylor told him "this is because youand your union people that you elected have told thesewers to slow down their production. He said we aregoing to make you, pay, you and all 134 others of you."There were 134 votes cast for the Union in the repre-sentation election held on May 23, 1979, in a unit of theDeming employees. See the tally of ballots that was in-troduced into evidence as part of Joint Exhibit A-57 inthe proceeding.The findings of fact in this section are based on por-tions of the credited testimony of Scott and on documen-tary evidence.3.ConclusionsAs urged by counsel for the General Counsel, I con-clude that the evidence shows that Taylor did make athreat of unspecified reprisals against the 134 employeeswho had recently voted, at that point in time, in favor ofunion representation in the election. (See pp. 45 and 46of the posttrial brief filed by the General Counsel. Forthe Respondent's contrary view, which adopts the ver-sions given by the Taylors, see pp. 204-208 of the post-trialbrief filed by the attorneys for the Respondent.) Iconclude that Taylor's threat against employees who hadvoted for the Union violates Section 8(a)(1) of the Act.K. Paragraph 22(n)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(n):(n)On or about June 11, 1979, Clara Arreythreatened employees that the Respondent wouldclose the plant because of the employees' activitieson' behalf of the Union.2.FactsDuring the lunch break at the plant about June 11,1979, Norma Kirkland, who was an employee of the Re- 454DECISIONS OF THE NATIONAL LABOR ,RELATIONS BOARDspondent at the time, had a conversation with SupervisorArrey.A friend of Kirkland's, whose name is RitaOrtega, was also present. However, she was not calledby any party as a witness at the trial in this proceeding.Another witness who hasthe same last name, SylviaOrtega, did testify, but that was on another matter. (SeeTr. 2568-2621.)According to Kirkland, Arrey said, "that if the unionkept fighting, they would close it down very soon."The findings of fact in this section are based on por-tions of the credited testimony of Kirkland.3.ConclusionsAs set forth in section IX,E, herein, I have alreadyconcluded that the evidence establishes that Arrey was astatutory supervisor at the time relevant herein. I furtherconclude that Arrey's threat described above violatesSection 8(a)(1) of the Act as alleged.L. Paragraph 22(o)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(o):(o)On or about June .18, June 19 and June 23,1979,Daniel C. Mesa told employees that the plantwas closing because of the employees' selection ofthe Union as their bargaining representative.2 FactsAboutJune18, 1979,SusanaA. Lopez,who was anemployee of the Respondent at the time, had a conversa-tionwithMaintenance Supervisor Danny Mesa. Theconversation took place about 10 a.m. at Lopez'sewingmachine at the plant.Mesa asked Lopez where she was going to work now,and she responded by asking Mesa where he was goingto work. Mesa told her that he was transferring to Glen-dale, and Lopez said that she was also. Lopez then saidthat they were not going to close the Deming plant, butMesa replied that they were going to do so. Mesa saidthat the decision had been made a long time ago to closethe Deming plant if the Union came in.Mesa then offered to bet Lopez $150 of his money to$90 of her money that the plant would close by the fol-lowing Monday. Lopez declined the offer to bet.About June 18, 1979, Dolores Valdez, who was an em-ployee of the Respondent at the time, had a conversationwith Maintenance Supervisor Mesa at her machine. Theconversation took place in the morning. Maria Elena Al-lenson also was present. However, neither Mesa nor Al-lenson wasnot called by any party to testifyas a witnessin the trial of this proceeding.Mesa asked Valdez what she was going to do nowthat they were going to close the plant. Valdez respond-ed that she was going to receive unemployment. Mesatold her that he would stay in Deming for about 15 dayswhile the machinery was packed. Valdez then asked whoelsewas going to Glendale, and Mesa replied that therewere other supervisors who were going so that theywould not lose their benefits and insurance.About a half hour later, Valdez and Mesa had asecond conversationthat day. According to Valdez, atthat time Mesa informed her that he already knew "thatif the union won,the plant was going to close." Valdezasked Mesa why he said that, and, according to Valdez,Mesa replied,"because the union was asking for toomuch money." Valdez stated that they had not even hadtime to talk with Lord.On June 19, 1979, Valdez had still another conversa-tion with Mesa at the machine where she was working.That conversation took place during the morning. Ac-cording to Valdez,Mesa told her "that he had betSusana Lopez . . . that if the union won, they wouldclose the plant right away. That he did ' not know how ithad lasted so long from the election until that time."Valdez then said that the people thought they weregoing to close the plant because of the Union. Mesa toldher it was because of the Union's fault. (Regarding theuse of the word "fault," see Tr. 239-246 and 263.)About June 23, 1979, Valdez had another conversationwith Mesa. That conversation also occurred in the morn-ing.RosaLoyaand Maria Elena Allenson were present.Neither person was called by any partyas a witness inthis' proceeding.Mesa said that he did not understandwhat reasons they had for bringing the Union in theplant.Mesa also told the employees that they saw nowwhy the Company was going to close the plant.The findings of fact in this section are based on por-tions of the credited testimony of Lopez and Valdez.3.ConclusionsI conclude that the foregoing findings establish the al-legations of paragraph 22(o) of the complaint, based onthe legal principles discussed in the cases that have beencited previously in section IX,B, herein. As set forth insection 8(g) herein, f have previously concluded thatMesa was a statutory supervisor at the times relevant.M. Paragraph 22(p)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(p):(p) On or about June 19, 1979, Josie Herrera toldemployees that the plant was closing because of theemployees' selection of the Union as their bargain-ing representative.92.FactsAbout June 19, 1979, there was a conversation be-tween MariaTeresaPena and Supervisor Josie Herrerawhile Pena was at work at her machine. Herrera wasdistributing a production report regarding repair work.Pena asked Herrera why they were going to close theplant.According to Pena, Herrera replied, "Because ofthe union. Because all the workers were excited because SPRING CITY KNITTING CO.of the union . . . and they were not doing the work, thequotas:"The findings of fact in this section are based on por-tions of the credited testimony of Pena.3.ConclusionsIconclude that Supervisor Herrera's telling an em-ployee that the Respondent was closing the Demingplant"because of the union"isa coercive statement inthat it restrains employees from exercising their- rightsunder Section7 of the Actto select a union to representthem in collective bargaining,if they wish to do so. Ac-cordingly,Ifurther conclude that Herrera's statementviolates Section 8(a)(1) of the Act.N. Paragraph 22(q)1.AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(q):(q)On or about June 19, 1979, Marta Carbajaltold employees that the plant was closing becauseof the employees' activities on behalf of the Union.2.FactsAbout June 19, 1979, Lupe Lucero, who was an em-ployee of the Respondent at the time, had a conversationwith her supervisor, Marta Carbajal. The conversationtook place at Lucero's machine at the plant. Carbajalasked Lucero what she was going to do now that theplantwas going to be closed. Lucero replied that shewould either go on welfare or unemloyment. Carbajallaughed and made an uncomplimentary remark toLucero.Carbajal also stated that Lord had said 2 days beforethe election that, if the Union came in, the plant was tobe closed. Lucero told Carbajal that it was not true, andCarbajal repeated her statement to Lucero.The findings of fact in this section are based on por-tions of the credited testimony of Lucero.3.ConclusionsLikethe similar statementsmade by othersupervisorsregarding the closureof theDeming plant because of theUnion,I concludehere that Carbajal's statement violatesSection 8(a)(1) of the Act.0. Paragraph 22(r)1.AllegationsIn theGeneral Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graph 22(r):(r)On or about June 19, 1979, John Lord threat-ened to refuse to extend to an employee an advanceon the employee's compensation because of the em-ployee's activities on behalf of the Union.2.Facts-455About June 19, 1979, Paul Earl Scott, who was an em-ployee of the Respondent at the time, a union shop stew-ard, and a member of the Union's organizing committee,had a conversation after 1 p.m. that day with FrankCoble, who was the Respondent's purchasing agent atthe time. The conversation took place in the packagingdepartment where Scott unloaded carts.Scott informed Coble that his wife, who had been hos-pitalized due to a heart problem, had been released fromthe hospital that day. Because Scott's wife was pregnantat that time, Scott explained that he needed to get his carout of the repair shop in order to have his car availablein the event it became necessary, to rush his wife to LasCruces. Scott told Coble that he needed "a partial drawon my paycheck," and he asked to see Lord. Coble toldScott that he would check on the matter and get permis-sion for Scott to see Lord.About 20 minutes later, Coble returned and told Scottthat he had explained the situation to Lord and relayedScott's request for "a partial draw." According to Scott,Coble then told him, "Mr. Lord has instructed me toinform you, due to the circumstances, he felt that youshould request your partial draw from the union."Scott said at the trial that he did not receive the ad-vance in pay from the Company which he had sought onJune 19, 1979. However, he stated that on another occa-sion several months earlier, he had requested and re-ceived an advance in pay.At the trial, Lord admitted that he was aware at thetime in question that Scott was one of the chairpersonsof the Union's organizing committee. (See Tr. 812-813.)The findings of fact in this section are based on por-tions of the credited testimony of Scott and the admis-sion by Lord.3.ConclusionsAt page 42 of the posttrial brief, the General Counselurges that the foregoing conduct not only violated Sec-tion 8(a)(1) of the Act, but also violates Section 8(a)(3)of the Act. The General Counsel argues, "Additionallysince Lord's conduct discriminated against Scott on thebasis of his union support and activities, it also violatedSection 8(a)(3) of the Act." As noted in section IX,G,herein, theGeneralCounsel is urging an additionaltheory of a violation, but he is basing that theory on thesame set of circumstances. The fact that Scott previouslyhad received a pay advance, and the fact that Lord sug-gested that Scott at the time in question here request hispay advance from the Union, suggests a disparity intreatment with regard to pay advance requests based onScott's union activities.Although the attorneys for theRespondent urge that Scott's request for a pay advancefell into the category of "a mandatory subject of bargain-ing between an employer and the union," the fact thatthe Union recently had 'won the representation electionat the Deming plant did not preclude the Employer fromcontinuing its past practice of granting a request for apay advance, prior to bargaining on that subject with theUnion. (See pp. 228-229 of the posttrial brief filed by theattorneys for the Respondent for a full statement-of Re- 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's position on that matter.) After considering theforegoing, I conclude that the evidence shows that theRespondent has violated both Section 8(a)(1) and (3) oftheAct by Lord's statement and disparate conduct inthis instance.P. (t)Lord attempted to discourage Respondent's employees"from engaging in union activities by telling them thatthe name ofunionadherents would beascertained andappropriate reprisals taken." The General Counsel relies,on the same leaflet which is dated March 1, 1979, andwhich was described, in part, in section IX,A of this de-cision.1.AllegationsIn footnote 9 on page 14 of the posttrial brief filed bytheGeneral Counsel, the General Counsel moves toamend the amended consolidated complaint by adding anallegation that Respondent violated Section 8(a)(F) of theAct on June 29, 1979, when Lord told employee IldaraCanton at the time that the Deming plant was closing,"Well, you should have thought about that when youwere voting."2.FactsAbout June 29, 1979, Ildara Canton, who had been anemployee of the Respondent for 3-1/2 years at the time,went to Plant Manager Lord's office for the purpose ofsaying farewell to him. Canton testified, "It was a veryshort conversation.I just went into the office,and I sawhim, and I told him that I just wanted to say goodbye,and that it had been very nice working for you. Andthen he answered me, `Well, you should have thoughtabout that when you were voting.' And that was it. I leftthe office."The fmdings of fact in this section are based on por-tions of the credited testimony of Canton.3.ConclusionsAt the time that the testimony from Canton was pre-sented at the trial, it was offered by the General Counselin support of the allegations regarding the closure of theDeming plant, rather than as an independent violation ofSection 8(a)(1) of the Act. (See Tr. 432-440.) However,in the posttrial brief, the General Counsel has made amotion to amend the complaint to allege that same con-duct as being violative of Section 8(a)(1) of the Act. (Seepp. 13-14 of the posttrial brief filed by the GeneralCounsel and fn.9 in particular.)For the reasons previ-ously discussed in section V,E, herein, I conclude thatthematter has been"fully litigated," and I shall grantthe General Counsel's motion. Although the Respondentviews Lord's statement to Canton as being "an expres-sion of personal opinion and belief," I conclude that theevidence shows that such a statement interferes with em-ployees' rights to select a union in a representation elec-tion, if they desire to do so. (See pp. 232-234 of Re-spondent's posttrial brief for a fuller statement of Re-spondent's position.) Therefore, I conclude that the Re-spondent has further violated Section 8(a)(1) of the Actby Lord's statement to Canton when the Deming plantwas closing.Q. (u)At footnote8 on page12 of the General Counsel'sposttrial brief, the General Counsel makes a motion toamend the amended consolidated complaint to furtherallege as a violation of Section 8(a)(1) of the Act that1.FactsAs noted in sectionIX,A ofthis decision,the entiretext of the leaflet is in evidence for review by those whohave a need to do so. It is Joint Exhibit A-2. In part, itstates:Another tactic unions use is to tell you the cardsare "confidential."Don't be misled,such cardsmuch to the suprise of the employees who signthem have appeared as evidence in publiclawsuitsbefore the National LaborRelationsBoard. Inmany cases employees who have signed cards havebeen subpoenaed as witnesses to testify in opencourt in front of Company officials about the cir-cumstances surrounding the signing of cards.Who signs cards is often as "secret"as a conver-sation on a ten party country telephone line.-Now, we are not saying this to threaten anyone.We simply want you to know what these cards canmean and what you might have heard how secretand confidential these cards are, may not be true.The findings of fact in this section are based on docu-mentary evidence.2.ConclusionsFor the reasons which have already been set forth insection V,E in this decision, I conclude that this matterhas been "fully litigated," and I hereby grant the GeneralCounsel'smotion.Counsel for the General Counsel persuasively arguesthat the Board's decision inLundy Packing Co., 223NLRB 139 (1976), is applicable here. In that case, theBoard held,"Similarly,we view Lundy's remarks con-cerning the nonsecrecy of union cards as an open at-tempt to discourage union activity. In this connection,we agree with the Administrative Law Judge that `therewas no reason for informing employees that they mightbe required to testify in open court other than to letthem know that the names of union adherents could beascertained and appropriate reprisals taken.'N.L.R.B. v.FinesilverManufacturing Co.,400 F.2d 644, 646 (C.A. 5,1968)." In accordance with the foregoing precedent, Iconclude that the Respondent has further violated Sec-tion 8(a)(1) of the Act by the statements made by Lordin the leaflet quoted above.R. (v)1.AllegationsIn footnote 13 on page 28 of the posttrial brief filed bytheGeneral Counsel, the General Counsel moves toamend the amended consolidated complaint by adding an SPRING CITY KNITTING CO.allegation that the Respondent violated Section 8(a)(1) ofthe Act when Supervisor Carmine Flammia on severaloccasions during the election campaign threatened em-ployees that the plant could be closed because of theUnion.2.FactsDuring the time that employee Donald F. White wasworking for the thirdtimefor the Respondent from Jan-uary- or February 1979 until the plant -closed in June1979,White had conversations with Supervisor CarmineFlammia regardingtheUnion.According toWhite,Flammia said, "That the union wouldn't be any good. forme, anddo nothing but cost mi., money, and he'd tell methey can close the plant, close clown."The findings of fact in this section are based on por-tions of the credited testimony of White.3.ConclusionsSupervisor Flammia was called by the Respondent totestifyas a witnessat thetrial.(SeeTr. 2714-2754.)However, the attorneys for the Respondent correctlypoint out that the General Counsel had not moved toamend his complaint at that time. (See Tr. 1615-1620,and see p. 3 of the Respondent's posttrial answer to theGeneral Counsel's motion to amend the amended com-plaint.)Although the General Counsel's amendment wasnot proposed during the course of the trial, and hismotion was not made until he filed his posttrial brief, Iconclude that the matter was "fully litigated" based onthe legal principles set forth in the cases' that have beendescribed in section V,E, herein. Accordingly, I herebygrant the General Counsel's motion to amend his com-plaint, and I conclude that the evidence shows that Re-spondent violated Section 8(a)(1) of the Act by Flam-mia's statement that the Company could close the plantwhen that statement is considered in the context of theconversation regarding the Union.S. (w)1.AllegationsIn footnote 15 on page 45 of the posttrial brief filed bytheGeneral Counsel, the General Counsel moves toamend -the amended consolidated complaint by adding anallegation that the Respondent on March 16, 1979, pro-mulgated a rule that prohibited the distribution of unionliterature on the Company's premises.2.FactsIntroduced into evidence as Joint Exhibit A-17 was acopy of a notice dated March 16, 1979, which wasposted at the Deming facility. (See also the stipulationregarding' the posting of the notice at Tr. 856-857.) Thenotice appeared over the signature of Plant ManagerLord. The notice contains two paragraphs, one of whichis in the English language and one of which is in theSpanish language. The English language part of thenotice states: "Due to the confusion on WednesdayMarch 14th, 1979, to clear the air consistent with past457policy, employees are permitted to distribute in nonwork areas of the Company property."At the trial, the Spanish language portion of the noticewas translated into the English language by the interpret-er being used at that point in the trial. (He is also anagent of Region 28 of the Board, but his serving as aninterpreter was not objected to on that basis.) His trans-lation of the Spanish language protion of the notice ap-pears in General Counsel's Exhibit 2. It states: "Due tothe confusion Wednesday March 14, to clear the air con-sequent to past politics, employees are permitted to dis-tribute in no space of the Company."Itwas stipulated at the trial that Lord does not speakthe Spanish language. (See Tr. 2381.) It was apparentfrom the number of persons who testified during the trialthat the Respondent had employed persons who spokethe Spanish language, or who spoke both the Englishlanguage and the Spanish language.The findings of fact in this section are based on docu-mentary evidence, stipulations by the parties, and obser-vation of the Deming witnesses as to the language uti-lized by them on the witness stand.3.ConclusionsBased on the cases that have been discussed in sectionV,E,, herein, I conclude that this matter has been "fullylitigated,"and I hereby grant the General Counsel'smotion to amend his complaint. Based on the cases setforth in section IX,C, herein, I conclude that the Spanishlanguageportion of the Respondent's notice violates Sec-tion 8(a)(1) of the Act insofar as it prohibits employeesfrom distributing union literature in nonworking areas ofthe Company's premises,during their nonworking time.X. THE EVENTS PERTAINING THE CLOSING OF THEDEMING PLANTA. AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graphs 11, 12, 13, and 17 to be violations of Section8(a)(1), (3), and (5) of the Act:11. (a) On or about June 15, 1979, the Respond-ent, by its attorney Daniel F. Gruender, in the pres-ence of Alan M. Riley, in an airport in Dallas,Texas, announced its decision to close the Deming,New Mexico, plant.(b)On or about June 18, 1979, the Respondent,by posting notices to its employees subscribed byAlan M. Riley at its Glendale and Flagstaff, Arizo-na,plants,announced its decision to close theDeming, New Mexico, plant.12.On or about June 29, 1979, the Respondentceased operations at the Deming, New Mexico,plant.13.The Respondent engaged in the acts and con-duct described above in paragraph 11, and its sub-paragraphs, and paragraph 12 without having af-forded the Union an opportunity to negotiate andbargain as the exclusive representative of the Re- 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's employees in the unit described above inparagraph 8 with respect to its decision to closesuch plant and the effects of the decision to closesuch plant upon said unit employees.17.At all times since June 15,1979, the Respond-ent has refused to bargain collectively with theUnion as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unitdescribed above in paragraph 8 by engaging in theacts and conduct described above in paragraph 13,and paragraph 16 and its subparagraphs.In the General Counsel's amended consolidated com-plaint,the General Counsel alleges the following in para-graph 18 as being violative of Section 8(a)(1) and (3) ofthe Act:18.The Respondent closed its plant at Deming,New Mexico,as described above in paragraph 11,and its subparagraphs,and paragraph 12, in order todiscourage membership in, sympathy for, and activi-ties on behalf of,the Union among its employees atitsDeming,New Mexico,plant,and in order to dis-courage membership in, sympathy for, and activitieson behalf of, the District Council at its Glendaleand Flagstaff,Arizona, plants.B. FactsThe allegations set forth in paragraphs 8, 9, and 10 oftheGeneral Counsel's amended consolidated complaintwere admitted to be true. They stated:8.The following employees of the Respondentconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employeesemployed at the Employer's Deming, NewMexico, plant; excluding office clerical employ-ees, guards and supervisors as defined in the Act.9.On or about May 23,1979, a majority of theemployees in the unit described above in paragraph8,by a secret ballot election conducted under thesupervision of the Regional Director for Region 28of the Board,designated and selected the Union astheir representative for the purpose of collectivebargaining with the Respondent,and on or aboutJune 1,1979,saidRegional Director certified theUnion as the exclusive collective-bargaining repre-sentative of the employees in said unit.10.At all times since June 1, 1979,the Union hasbeen the representative of the Respondent's employ-ees in the unit described above in paragraph 8, and,by virtue of Section 9(a) of the Act, has been, andis now,the exclusive representative of all employeesin said unit for the purpose of collective bargainingwith respect to rates of pay, wages,hours of em-ployment and other terms and conditions of em-ployment.The facts pertaining to the posting of the notices onJune 18, 1979,at the Respondent'sFlagstaff and Glen-dale plants regarding the closing of the Deming planthave been set forth in section VI,A herein,in connectionwith the General Counsel's 8(a)(1)allegations in para-graphs 25(a) and 11(b) of his complaint.As indicated insection VI,A herein,I concluded that the notices did notindependently violate Section 8(a)(1) of the Act.At the times material,there were three manufacturingplants in the western division of the Company's oper-ations.The facility located in Deming was described asbeing"a feeder plant"or "a satellite plant,"as distin-guished from the other two plants that were located inFlagstaff and Glendale.Ray Martin,who is the chairmanof the board and the chief executive officer of the Re-spondent,explained at the trial:The Deming operation was set up initially as afeeder plant or a satellite plant without all the facili-ties to make it into a plant that could serve the cus-tomer both in shipping and in the many servicesthat are necessary to process the orders to maintainthe inventory.All the inventory,as soon as it's produced inDeming is transferred at standard cost to Glendale.Glendalemaintainsawarehousewith finishedgoods.Deming only produced a very limited number ofstyles and sizes where Glendale has to produce allthe sizes and all the styles of the major customersand maintain an inventory;so, it's a finished goodsinventory.There are many other support services that Glen-dale must render to be able to dispose of the goodsto ship the goods that are produced in Deming.J.C. Penney was the primary customer for the prod-ucts produced by the employees at the Deming plant, al-though some products were also produced for K martand Sears.Alan M. Riley, who was formerly president ofthewestern operations and who was director of thesouthern operations of the Respondent at the time of thetrial,said that the Deming employees basically producedonly two types of products.One was a T-shirt with around collar, and the other was a single seat model brief.The brief line was started in October 1978 at Deming.During the first half of 1979,the Deming plant produced15 to 18 different styles of its products, as contrastedwith the Glendale employees who produced 75 to 80 dif-ferent styles of underwear.The Flagstaff plant was different from the other twoplants in the western division in that it produced solelyfor Sears.Riley described it as being a total operatingunit and not simply a feeder plant. Riley explained thatthe Flagstaff plant produced its products;stored them inits own warehouse facilities; received orders from Sears,and shipped the products directly from its facilities to thecustomer. As noted above,the Deming plant did not shipitsproducts directly to any customers, but instead theDeming products were sent to the Glendale facility.The administrative offices for the western divisionwere located at the Glendale facility. In addition,the fo,- SPRING CITY KNITTING COlowing functions were performed at the Glendale facili-ty (1) payroll; (2) accounting, (3) personnel; (4) dataprocessing; (5) warehousing of finished products fromboth the Glendale and Deming plants; (6) receipt of cus-tomer's orders, (7) shipment of products to customers;(8) quality control supervision, and purchasing of sup-pliesSeveral persons who were former employees of theRespondent at the Deming facility testified at the trialwith regard to statements that they earlier had heardabout the future of the Deming plant. Those statementscame from Plant Manager Lord in each instance withthe exception of one statement coming from the formerpresident of the western operations of the Company.Around May 1978, Russell Miller, who was presidentof the western division of the Respondent at that time,and who later died in December 1978, spoke to one ofthe Respondent's employees, Paul Earl Scott, on the oc-casion of the anniversary of the Respondent's plant beinginDeming According to Scott, Miller told him thatMillerwas pleased with the Deming plant, that thingswere going well there; that the Company had taken anoption to lease 15 acres adjacent to the Deming plant;that they had great plans for expanding the plant, thatthe Company was considering the possibility of installinga bleach plant, that the Deming plant had been chosenover a plant in Georgia for adding a brief line becausetheDeming facility had room for expansion and wasbetter located strategically Subsequent to that conversa-tion, the initial production of men's briefs underwearbegan in October 1978 at the Deming plantSeveral former employees of the Respondent at theDeming plant described meetings of employees in thecanteen area with Plant ManagerLord.It is not clearwhether they all attended the same meeting, or whetherthey attended different meetings of employees PatsyMoreno attended a meeting in the canteen area aroundJanuary 1979. According to Moreno, Lord told the em-ployees present that "the production had shown someimprovement" for the past year Lord also said that "hewas going to open a bleaching plant somewhere " Healso said that he was thinking of having a place to put innew material so that it would be handy According toMoreno, Lord further told the employees that "he wasvery proud of us, because we were really showing someimprovement, some profit," and he also told them thatthey "had a good future."Susana A. Lopez recalled a meeting in January 1979 inthe canteen area with Lord. She stated that Lord toldthe employees that they had an exceptionally good year;that they had a bright future; that they had a lease withan option to buy 5 acres to build a bleach plant.Esperanza Aguilar related a meeting with Lord thatshe believed was held towards the end of 1978 or thefirstof 1979 in the canteen at the Company. AccordingtoAguilar, Lord told the employees that he was veryhappy because they had shown some progress; they hadshown a profit for the first time, and they intended tobuild a bleaching plant and warehouse at the Deming fa-cility.IldaraCanton recalleda meeting in the cafeteria whenshe said Lord made a speech to the employees. She459placed the timing of the meeting as being in January1979 after she had returned to work at the Companyfrom her Christmas vacation. According to Canton,Lord informed the employees that the "company wasvery happy with Deming; that we had made more ofwhat they were expecting from us." She said that Lordtold them that they had "a very bright future in front ofus."He also said that the Company had leased the landacross from the plant in order to expand.However, shesaid that Lord told them that "they hadn't told him, butthat he was sure thatwas fora bleaching plant so somemen would work in there, not just a woman."Paul Earl Scott also recalled a speech by Lord, but hesaid that it was made over the public address system atthe plant.He also placed the timing of that event asbeing after his return to work from Christmas vacation.According to Scott, Lord stated, "that production hadbeen up pretty well"; that the employees had been askedto produce over their quota on several occasions and haddone so, that Lord was pleased with how things weregoing, that the Company had taken a lease on 15 acresadjacent to the plant; that the Company had plans for ex-panding the plant, but Lord could not say if there wasgoing to be a bleach plant or something else.When Donald F. White was rehired by the Companyin January or February 1979, Lord told him that he hada good future and long-term employment with the Com-pany.White recalled that Lord also told him that theCompany had a million dollars invested in the business.Ray Martin was the one who made the crucial deci-sions regarding the Deming plant. He was the one whodecided to make the proposal to the Union that the plantbeclosed.Thatwas communicated by AttorneyGruender with Riley to Union Representative Vickerson June 15, 1979, which will be described in greaterdetail later in this sectionMartin also was the one whodecided that the Deming plant be closed on June 29,1979.Hisreasonsmay be grouped under two broadheadings: (1) "existing economics of the Deming oper-ation," and (2) the reduction in orders from customers inMarch and April 1979, and information he received frommajor customers regarding their future orders.Those ultimate decisions were not made by Martinuntil June 1979, but earlier that year he had examinedthe situation in Deming in January and April 1979. How-ever, action was not taken at those earlier times towardsclosing the Deming plant.The financial statement concerning the western divi-sion operations, including the Deming plant, for the 12-month period ending December 31, 1978, was receivedby Martin around January 15, 1979. A copy of that state-ment was introduced into evidence at the trial as Re-spondent'sExhibit 80. A copy ofa similar financial state-ment for the 3-month period ending March 31, 1979, wasintroduced into evidence as Respondent's Exhibit 81. Acopy ofa similar statement for the 4-month periodending April 28, 1979, was introduced into evidence asRespondent's Exhibit 82. Those latter two statementswere received by Martin about April 15 and May 15,1979, respectively. (See also the stipulation regardingcertain figures that did not reproduce clearly in the pho- 460'DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtocopying process at Tr. 6255-6257.) In Martin's view,the financial results at Deming were not living up to hisexpectations. For example, he testified with regard to re-spondent's Exhibit 80:The December table was particularly significantfrom the standpoint, I believe as I stated before, itwould establish a brief line. It was into the fourthmonth, the month of December.I thought that I should be able to see significantprogress in the area with the addition of the 5,000dozen per week of brief unit.Any significance into going into the March state-ment,ithad.given us time,we made a rate adjust-ment,the piece rates in Deming as of January 1,1979, were made identical to the rates, existing ratesinGlendale.That, of course, the significance of that was thatitwas eliminating the advantage of a feeder plantbecause a feeder plant being established on the basisof reduced costs, to be produced at a cheaper price,at a lower price.' Thateliminatedthe benefit of afeeder plant on thebasisthat what was really hap-peningwas-and which I reviewed it in greatdetail,itwasn'tonly making the rates the same, Iwas particularly anxious, and the reason that wehad increased the rates at the end of 1978 or the be-ginning of '79, was to see if this could'possibly be afactor in our turnover.We had turnover rates in Deming that were ex-cessive. Far out, and compared to the Glendale op-eration as an example. We were sustaining turnoverrates in the area of 180 to `190 percent turnover.THE WITNESS: The relationship between turnov-er is very factually shown in the financial state-ments in the area of makeup.The greater the turnof makeup reflects, the greater turnover in employ-ees reflects into makeup which is directly can befollowed in the financialstatement.That is one particular thing that I was focusingon, was an improvement on makeup and other indi-rect costs,in the Deming operation.In Respondent's Exhibit 80 on page 7 of the Demingsection, there'is an item for labor makeup. For the 5-week period that ended on December 31, 1978, theamount was$19,487.51, which represented 31.14 percentof the direct labor cost at Deming. In the similar periodthat had ended on December 31, 1977, the labor makeupfigure had been $11,318.04. For the full 12 months thatended on December 31, 1977, the labor makeup had been$114,349.36, whereas for the 12-month period that endedon December 31, 1978, the amount of labor makeup hadincreasedto $184,731.82. The latterfigure represented25.3 percent of the direct labor cost at Deming. As re-vealed in Respondent's Exhibit 82, the percentage ofmakeup continued to increase so that the ratiowas 42percent of the direct labor cost for the 4 months endingApril 28, 1979. Makeup costs were a matter of concernto the Respondent because such costs represent moneythat the Company had to pay out to make up the differ-ence between what an employee earned on a piece-ratebasis and what the employee would be entitled to underthe minimum wage law.Martin did not take action with regard to the Demingplant in January 1979. He explained that Miller had diedon December 18, 1978, and at that time, Miller's formerposition as president of the western operations had notbeen filled. Riley was not named to that position untilMarch 1979, at which time Martin discussed with himthe problems that he perceived to be existing at theDeming plant.InApril 1979, after receiving the financial statementfor the period that ended March 31, 1979, Martin againspoke with Riley with regard to the problems at theDeming plant. At that time Martin discussed the closingof theDeming plantwith both Riley and AttorneyGruender. However, Martin did not take any action atthat time as a result of his conversation with Attorney'Gruender. Martin explained, "He reminded me that theunion was exercising an organizing campaign in Deming,and that he felt we would be subjecting ourselves tolegaldifficultieswith the National Labor RelationsBoard if we closed the plant-if we proposed to close orclosed the plant at that general election campaign."Martin further testified, "Mr. Gruender was very persua-sive, and I told him that I would defer any proposal toclose the facility in Deming at that time. That was after Ireceived the March figures."Nevertheless,Martin's expectations for the Demingplant were not met. He pointed at the trial to the turnov-er rate that he had hoped would have improved after thewage rates of the Deming employees had been raised atthe beginning of 1979. Martin explained, "The feelingwas if we gave them more money, that is an increase inthe rates, increase the piece rates as well as the hourlyrates, that it would have an effect in retaining thosepeople and keeping ' them from leaving our employ."Martin pointed out that he had hoped that the increase inpiece rates would also help attract new employees to theDeming facility.Martin defined at the trial what heviewed to be "the operational difficulty" at the Demingplant:The operational difficulty in being unable to getDeming to produce up to standards that had beenestablished.We were operating, at this time, on thesame basis, the same piece rate, same labor rateswere in effect in Deming as they were in Glendale.We were unable to keep our people, our turnoverwas very heavy. Our ability to get additional peopleto take their place was becoming increasingly diffi-cult.Training costs had become exhorbitant becausewe were in a constant training program. We hadvery few of our operators who were making pro-duction, consequently resulting in a greatly out-pro-portioned makeup cost.We were dust unable to-the performance of the operation was dust not-even after the efforts we expended on it with all theadditional training, supervision, we were dust unableto get the operation soundly footed. SPRING CITYKNITTING CO.461The failure of the Deming plant to meet its productionschedule resultedinanoversupply of cloth at theDeming facility. Both Martin and Riley -pointed out thatmore cloth than was actually needed by the Deming em-ployees was shipped to the Deming plant. The Companyhad a practice of anticipating the needs of each plant forcloth, from which to make the underwear, and to shipthat cloth to the plant prior to thetimethat the clothwould be needed. If a plant falls behindin itsproduction,then there is an unnecessary "build-up" of cloth at theplant.Martin said, "The logistics of it is that in keepingthe supply there, either they have to use it, and when theschedules were beyond the point of reason, cloth had tobe transferred to other locations, whether it be Glendaleor even transferred back to theeasternoperations. So, itwas an additional economicstrainor added cost to theoperation."The decline in customers' orders for the Respondent'sproducts, as compared with the orders received in theprior year, and the conversations Martin had in personand by telephone with the Company's major customersregarding their future orders were matters of concern toMartin. On a weeklybasis,Martin received reports re-garding the orders obtained by the Companyfrom itscustomers, and the reports compared those orders withthe orders received during the prior year. Respondent'sExhibit 75 shows all the orders received by the Compa-ny on a weekly basis in 1979 as compared with those re-ceived on a weekly basis in 1978. Page 2 of that exhibitshows for 1979 on a weekly basis the variance in ordersreceived from four major customers and "others," ascompared to the orders from those customers in 1978.Page 3 relates to orders from the J. C. Penney Companyfor boys' underwear. Page 4 relates to men's underwearordered by J. C. Penney. Page 5 relates to boys' under-wear for Sears. Page 6 relates to men's underwear or-dered by Sears.Page7 relates to both men's and boys'underwear ordered by K mart. Page 8 reflectsmen's andboys'. underwear ordered by C. R. Anthony. Page 9covers underwear ordered by "others."For March, April, and May 1979, page 1 of Respond-ent'sExhibit 75 reveals the following for each week inthose 3 months as compared with each week and theyear to date figures from 1978.1979 weekPercentComparedto 1978weekPercentComparedto 1978year-to-date3/7/79 .....................................................-24.7-21.33/14/79 ... .......................................-403-23.03/21/79 ............. ........... .....................-23.5-23.03/28/79. .............. ...........................+36.2-20.44/4/79 ........... ......................... ..........-54.0-27.14/11/79..................... ....................-271-27,14/18/79........................... .............+260-23.94/25/79.......................................+ 14.4-21.55/2/79.........................................+36.7-18.25/9/79 ................................... .............-13.0-17.65/16/79 . ........... ............... .............+42.1-14.05/23/79 .............. ........ ..... ...............-21.0-1451979 weekPercentComparedto 1978weekPercentComparedto 1978year-to-date5/30/79 .......................................................+19.7-13.2Because of the significance of orders from J. C.Penney to the Deming plant, which produced about 70percent of its output for Penney, it is important to exam-ine pages 3 and 4 of Respondent's Exhibit 75.Page 3 compares the orders for boys' underwear re-ceived by the Respondent from J. C. Penney in 1979 byeach week of those 3 months as compared to each weekfor thosemonths in1978 and also the "year-to-date" fig-ures.1979 weekPercentPercentComparedComparedto 1978to 1978weekyear-to-date3/7/79 ........................................................+ 14,9+9.83/14/79 ......................................................-78.6-.23/21/79 ........................................................-25.6-.23/28/79 ......................................................-42.7-5.34/4/79 ............ _ ...........................................-81.6-47.84/11/79- .....................................................-15.2-41.74/18/79 ........................................................+32.2-37.74/25/79 .......................................................+75.7-30.35/2/79 ........................................................+252.4-22.65/9/79 ........................................................+410.7-14.65/16/79 ........................................................+51.9-51.95/23/79._ ....................................................-31.0-16.25/30/79 ........................................................-17.8-16.3Page 4 of Respondent's Exhibit 75 reveals similar in-formation for similar time periods, but with regard to,orders received from J. C. Penney for men's underwear:1,979 weekPercentComparedto 1978weekPercentCom-paredto 1978year-to-date3/7/79 ..........................................................-44.3-42.83/14/79 ..........................................................-76.2-45 73/21/79 ........................................................-39.8-4523/28/79 ................................... ...................+13.1-42.74/4/79 ...................................................... ..-55.4-43.44/11/79 ........................................................-45.5-43.54/18/79 .................. ................ ........ ............-31.0-42.84/25/79 ...........................................................-28.1-42.15/2/79 ..........................................................-43.8-42 25/9/79 ..................................................... ....-40 1-41.85/16/79 ...........................................................-5.7-38.95/21/79 ................................. .......................-7.1-37.95/30/79 ...... ..... ............. .......... ................. ......-7.8-37.3 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWith regard to the decline in customers' orders and hisconversations with customers, Martin testified:The primary use that I make of the record is de-terminingtrends and order patterns, cumulative, asis on the first page, in making determinations aboutwhether we have adequate capacity to cover the re-ceipt of orders, or, whether the receipt of orders isbelow what our capacities are. Then it is analyzedvery closely by customers so that in my weeklycontacts with my customers I can relay to them in-formation regarding the order pattern that is beingestablished from them as a customer, and thereforebe able to determine if the situation, if there's an in-crease in orders, whether that would be temporaryor there's a decrease in orders, which is equally im-portant.Q. Now with respect to the Demingplant at atimeprior to the shutdown of that plant, did youmake any effort to ascertain whether or not the lossof orders, as reflected on this document, were goingto be temporary or permanent?A. Yes. I discussed it with each of our customersbecause it was very concerning. When you're in the,area, of 22-25 percent reduction in orders, it is amajor change. So, this was discussed with each ofthe customers to determine if there's a likelihood ofthe trend being reversed, if we make up the dozens,or just what their prospects were for the remainderof the year.Q. What did you discover?I have conversations on a weeklybasiswith eachof our customers regarding many things, the mostimportant thing is in relationship to the orders wereceive, the orders cometo usdirectly.We tabulatethe orders and we develop trends and we discussthe trends with the buyers, with the customer.I feel that the customer's in amuch better posi-tion to make a determination about the future of hismerchandise, of his order patterns than we wouldbe. I rely on the customer to give us direction as towhat he anticipates as far as the future, or the busi-nesshe anticipates will be good or to stay the sameor further decline.It'sa businessdiscussionwithhim on the basis of making a determination ofwhether we're adequately covered or inadequatelycovered as far as productivity and inventory is con-cerned.Q. (By Mr. Gruender) When did you contact thecustomer to make or ascertain whether the trendthat you saw on your records were temporary orpermanent?A. It would have been the latter part of May andthe first part of June, in that area.Q. What information were you provided?A. I was told that we could not expect a reversalof the trend. They did not anticipate being able tomakeup theloss inorders that had occurred at thatpoint in time.That their best judgment was that thiswas declining, the recession was a very vital part oftheir ability to sell merchandise, and they did notfeelwe should anticipate a comeback.At the trial, Martin specifically identified the personswith whom he had his conversations. They were: DaveStewart of Sears; Bill Carey and John Dumbra of J. C.Penney, and Jerry Easler of K mart.In answering one of thequestionsput tohim withregard to the Respondent's financial statements,Martinreferred to the familiar phrase, "the bottomline," or thenet profit or net loss to the business. Martin stated, "Thebottom line, Mr. Gruender,as a businessman, is the onlything that really counts. That is whether you made aprofitor you've sustained a loss."Examining those"bottom line" figures in Respondent's Exhibits 80, 81,and 82, which have been previously referredto in thissection, the following figures are shown with regard tothe net profit or net' loss at Deming facility:Mo. ending 12/31/7812 mos. of 1978($5,285.99) loss($199,673.40) lossMo. ending 3/31/79First 3 mos. of 1979($50,418.43) loss($119,088.43) lossMo. ending 4/28/79First 4 mos. of 1979($42,173.38) loss($161,261.81) lossBy adding or subtracting, where appropriate, the effectof the Deminglossesduring those time periods on theCompany's operations can be ascertainedby looking atthe figures for Glendale and for Flagstaffon Respond-ent'sExhibits 80, 81, and 82. The point here is notsimply to set forth all of the information shownon thoseexhibits because the exhibits are in evidence for reviewby those who have a need to do so. Respondent's Exhib-its42, 43, 44, and 45 are copies of financialstatementscovering the first 3 months of 1979, the first 4 months of1979, the first 5 months of 1979, and the first 6 months of1979 respectively. Respondent's Exhibits 46 and 47 showtheweekly production reports for 1978 andthroughJune 25, 1979.After the May figurescame in,Martin described whathis concerns were:Then again after I received the May figures andas I already testified, I was concerned about thelack of orders, the building up of inventory from acorporate standpoint. I was still further discouragedwith the Deming operation, our total inability tomotivate the people and get the productivity capac-ity out of the plant that we felt was there.The equipment was there. We were doing every-thing.We'd increased the piece rates to make themequivalent to the Glendale rates and I could see noreason why we should not be getting the productiv-ity,why we should have the turnover that contin-ued.So naturally I was extremely concerned aboutthe future of the Deming operation. As a matter offact, at that point in time I had lost a great deal ofconfidence in the ability to ever be able to put theDeming plant on a productive capacity that itwould be able to absorb its overhead. SPRING CITY KNITTING_CO—As a result, Martin went to Arizona on June 6, 1979,when he againspoke with Riley and Gruender, Martintestified:I discussed it with Mr.Riley at that time. He toosaid he knew of nothing further that could be doneas far as salvaging the-in making the Deming unitinto a productive unit.At that time I also talked with Mr. Gruender andtold him that I appreciated his-I felt that-ex-pressed to him that I felt the delay in April was un-necessary and I felt that I should have made themove at that time, that now we were a month laterand the same circumstances we're facing in additionto other areas such as the orders.I explained to him that I was aware of his warn-ing or his thoughts regarding the possible legalaction that he expressed to me inApril,but that I,as a businessman and looking at this situation in itsentirety, I felt that the movemustbe made at thistime,thatIcould no longerjustify the losses inDeming.Icould no longer justify the inventory buildup,that I felt that it was necessary at that time to pro-pose the closing of the Deming facility.Then on the 7th of June I returned to New Yorkto haveameetingwith Mr. Gordon Allen who isPresidentof Cluett Peabody. The purpose of thatmeeting was to advise Mr. Allen of my decision, ofmy decision to propose the closing of the facility.Q. Then what happened?A. That was on the 8th of June. On the 13th ofJune,thatwas after further checking my figures,production figures and other financial documents, Icalled Mr. Riley andI toldhim that everything hadbeen considered and it was now that I had request-ed proposing to the union the closing of the facilityin Deming, New Mexico.I called Mr. Gruender at the same time and askedhim to proceed on the necessary requirements in ad-vising theunion of ourproposal to close the facilityand soliciting any suggestionsthat theymight havethat would be-could possibly be helpful.In his pretrial affidavit, Martin had stated that he tele-phoned Riley on June 13, 1979, and advised Riley thatthe continued operation of the Deming plant was not ad-visable. (See Tr. 1912.) However, he testified at the trialthat it was not"a definite conclusion"at that point intime.Martin said that the decision was made to close theplant prior to June 15, 1979, when representatives of theRespondent met at the Dallas-Fort Worth airport withUnion RepresentativeVickers.However,Martin ac-knowledged at the trial that, "We had exhausted what Ifeltwere all areas that we could pursue to make the op-erationeconomicallysound."MartinsoadvisedGruender. He stated, "I advised our attorney that wehad exhausted all possibilities that I knew to make theplant economically sound. I told him to propose to theUnion that we close the plant."With regard to his deciding to make a proposal to theUnion to close the Deming plant, rather than announcinga final decision to close the plant,Martin also said, "I463was still holding out hopes that we would be able to getsuggestions fromMr. Vickers and from his staff thatcould 'possibly help us to overcome the burdens we hadencountered and make it profitable and economicallysound." However, Martin acknowledged at the trial, "Idid not have any idea what it [the Union] might possiblybe able to pose to us because I had really exhaustedevery possible potential that I knew... . I had everyhope that they would be able to."When he was questioned about whether the Respond-ent could have afforded to continue operations at theDeming plant, Martin explained,as far as the corporationwas concerned,he was sure that the' corporation couldafford to do so, "but we were losing money in excess ofa million dollars a year. I could no longer justify the op-eration of a plant with such staggering losses."As a result of the instructions he had received fromMartin,Gruender contacted by telephone on June 15,1979, John Vickers, who is manager of the Texas-Okla-homa District Council of the Charging Party and who isdirector of organization for half of the Union's centralstates region.Gruender informed Vickers that he wastaking an airplane to Dallas, and he said that he wantedto meet with Vickers to talk with him about the Demingplant.Gruender mentioned that the plane would arriveabout 3:30 p.m. in Dallas, and he inquired about direc-tions to Vickers' office.Vickers said he would meetGruender at the Dallas-FortWorth airport terminal.Gruender said that Riley would accompany him andbring the informationthatVickershad requested in hisletter to the Respondent. (See Jt. Exh. A-62)That afternoon the three gentlemen met at a coffee-shop in the Dallas-Fort Worth airport terminal. Theydiscussed the requests made in theUnion's letter to theRespondent, and Riley producedlistsdisclosing thenames of Deming employees;theirwage classifications;their functions; their rates; those employees on makeup;those paid by piece rate; and those paid by hourly rate.Gruender said he did not have a complete copy of a de-scription of the working conditions and benefits, butGruender said he would send one to Vickersas soon astheirmeeting was concluded. Vickers replied that hethought that he already had a copy of the Company'sbenefits and working conditions.Gruender explained to Vickers that the Company didnot have a policy manual and, therefore,he could notfurnish one as requested. Riley also produced a copy of abooklet describing the Flagstaff and Glendale insuranceplan,which Gruender said was the same as the Demingplan.Gruender said he would supply a copy of theDeming plan to Vickers after their meeting.Gruender also furnished a copy of the Company's pen-sion retirement plan to Vickers. Gruender then gave theCompany's views of the problems encountered with theDeming plant. (See Tr. 6811-6813 and 6817.) Gruenderalso stated that the Company was making the proposal toshut down the Deming plant.A discussion then ensued concerning whether theCompany's proposal must be presented to the Union'scommittee,rather than to Vickersalone,and each party 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexpressed opposing views on that subject without anyagreement being reached.Gruender offered the Union the use of the Company'scafeteria to hold a meeting with the Deming employees;the use of the Company's bulletin boards, or the use ofthe public address system to communicate with theDeming employees. Thereafter followed a discussion be-tween the parties about an earlier incident pertaining totheUnion's desire to utilize the Company's bulletinboards and an incident allegedly involving aWeingartentype of issue involving an employee.Gruender informed Vickers that the Company wasgoing to communicate the Company's proposal to theCompany's supervisors. Vickers objected to the Compa-ny's doing so, but Gruender insisted that the Companywould inform its supervisors.A discussion then followed between the parties withregard to the time when the Union would respond to theCompany's proposal to close theDeming plant.Gruender pressed for an early response, and he expressedthe Company's view with regard to the urgency of thesituation. The end result was that Vickers said, accordingto Gruender, "I will get back to you on Monday."The parties also expressed opposing opinions on relat-ed matters and regarding what had caused the problemsat the Deming plant. Vickers attributed those problemsto "bad leadership," and Vickers gave an example re-garding the switching of trained operators from one lineto another. (See Tr. 6906.) Gruender acknowledged toVickers, "There certainly may have been errors made."Vickers also said that the Company was bargaining inbad faith, with which statement Gruender disagreed.Subsequent to the meeting at the Dallas-Fort Worthairport, the supervisors at Deming were notified aboutthe proposal to close the Deming plant. (See A. Exh. A-70.)On June 18, 1979, Gruender sent a letter to Vickerswith the Deming booklet and a description of the work-ingconditionsand benefits. (SeeA.Exh.A-74.)Gruender also wrote to Vickers on June 19, 1979, andincluded a one page profit and loss statement for Demingas of May 26, 1979, (See Jt. Exh A-75.) Next, an unfairlabor practice charge was filed on June 20, 1979, by theCompany against the Union, and an unfair labor practicecharge was filed on June 21, 1979, by the Unionagainstthe Company. (See Jt. Exhs. A-76 and A-77.) On June22, 1979, Vickers wrote a letter to Gruender, but becauseof a mistake in the address on the envelope, Gruenderdid not receive that letter until June 29, 1979. (See A.Exh. A-85.) Meanwhile, Gruendersent a mailgram onJune 22, 1979, to Vickers and asserted that no responsehad been received from the Union. Gruender announceda June 25, 1979 deadline for a response. (For the fulltext, see Jt. Exh. A-79(a).) Vickers replied by telegramon June 25, 1979, and indicated a desire to bargain. col-lectively and to receive the information which he had re-quested. (For the full text, see Jt. Exh. A-81) On June26, 1979,Gruender sent two additional telegrams toVickers, and in the second telegram requested proposalsimmediately from the Union. (See Jt. Exhs. A-82(a) andA-82(b).),Gruender said at the trial that he received noresponse from the Union on June 27 or 28, 1979.The findings of fact in this section are based on por-tionsof the credited testimony of Aguilar, Canton,Gruender, Lopez,Martin,Moreno, Riley, Scott, andWhite. In addition, the findings of fact are based on doc-umentary evidence.C. ConclusionsThe two strongest elements in the prima facie case es-tablished by the General Counsel and the ChargingPartywith regard to the Respondent's motivation inclosing the Deming plant are: (1) the unfair labor prac-tices previously described and found herein, which in-cluded, among other violations, threats to close theDeming plant and statements connecting the closure ofthe plant with the advent of the Union; and (2) thetiming of the proposal to close the Deming plant on June15, 1979, and the actual closing on June 29, 1979, afterthe Deming employees had selected the Union as theircollective-bargaining representative onMay 23, 1979,and the announcement of the closing of the Demingplant to employees at the Flagstaff and Glendale plantsprior to the representation elections held among thoseemployees on June 28, 1979.The unfair labor practices committed by various super-visors and agents of the Respondent already have beenset forth, so there is no need to reiterate those findingshere.However, it cannot be overlooked that the unfairlabor practices occurred at all three of the Respondent'splants in its western division during the union organizingcampaigns at each one of those plants, and that theunfair labor practices occurred during the span of timewhen the Respondent also was considering the future ofthe Deming plant and making the decisions that resultedin the plant ceasing production on June 29, 1979. Withregard to the element of the timing of Respondent's ac-tions, those facts also have been described in this sectionand in prior sections of this decision.Of course, the inquiry into the issues raised by thepleadings does not end simply with a determinationabout whether the General Counsel and the ChargingParty have established a prima facie case. The issue thenarises as to whether the Respondent has presented evi-dence that rebuts or overcomes that prima facie case. Iconclude that the Respondent's evidence has succeededin doing so.Martin was the one who made the crucial decisions re-garding the Deming plant I conclude that his testimonyconcerning his reasons for closing the Deming plant findsupport in the regularly kept business records maintainedby theRespondent in its normal course of business. Iconclude further that the records are persuasive evidenceof the validity of the reasons given by Martin at the trialfor closing the Deming plant: (1) that the Deming plantwas not an economically sound operation; and (2) thatthe orders from customers had declined. I conclude thatMartin's testimony combined with the documentary evi-dence described in the findings of fact herein reveal thatthe Respondent has shown that the Deming plant wasclosed for economic reasons, rather than for union-relat-ed discriminatory reasons, or for "chilling" effect rea-sons. ISPRING CITY KNITTING CO.465Without repeating here the findings of fact, it will benoted in summary that the "bottom line" for the Demingplant was that it had sustained losses for the 12 monthsof 1978; for the first 3 months of 1979, and for the first 4months of 1979. Martin made it clear that the Demingplant did not live up to his expectations with regard tothe makeup pay costs to the Respondent; an increasedturnover rate, notwithstanding the increase in wage ratesto make Deming equal to those paid at Glendale; a lackof increased productivity, which caused Deming to fallbehindin itsproduction schedule and to encounter theresulting oversupply problem with cloth.Martin alsopointed to the decline in customers' orders during 1979,as compared with similar time periods for the previousyear. The General Counsel and the Charging Party focuson the weekly fluctuations shown by the Respondent'srecords, but Martin made it clear that it was the year-to-date comparison, or "trend" in customers' orders thatwas of concern to him. The records referred to in thefindings of fact herein lend support to Martin's testimonyregarding the decline when one examines the records ona cumulative basis. In particular, the decline in ordersfrom J. C. Penney was the most significant, insofar as theDeming plant was concerned, because about 70 percentof the Deming production was for that company. Thecounsel for the General Counsel argues at page 117 ofhis posttrial brief thatMartin's testimony regarding hisconversations with Respondent's customers was not of-fered to prove the truth of the matters asserted by theout-of-court declarants. That is correct, but the testimo-ny shows what, Martin did as a result of his conversa-tions In other words, his customers may have been tell-ing him accurately about their future order expectations,or those customers may have been inaccurate, but Martinacted, in part, on what those customers told him at thattime.Martin based his decisions on the information thatwas available to him at that pointin time.Therefore, in-formation or records of what actually happened after thecrucial decisions were made does not seem as significantas the information which existed at the time the decisionswere made.Respondent's evidence also makes it clear regardingwhy neither Flagstaff nor Glendale was considered forclosing, rather than Deming Glendale produced the fullline of garments and contained the support functions forpersonnel and administrative matters, aswell asfacilitiesforwarehousing. Flagstaff was a self-contained unit inthat it worked on production specifically for Sears. Nei-ther plant was shown to be experiencing all the econom-ic problems that the Respondent found in the "feeder"plant operation at Deming.Although I have considered the lengthy testimonygiven by Plant Manager Lord, which covers a total ofmore than 600 pages in volumes 4, 13, 28, and 29, I havegiven substantially less weight to his account, notwith-standing the position he occupied at the Deming facility.For example, the proposal to close the Deming facilitydid not originate with him. More significantly, I con-clude that he did not exert any real impact on the ulti-mate decision that was made to close the Deming plant.That decision was made by the Chairman of the Boardand Chief Executive Officer Martin. The foregoing ob-servation is not made in any way critical or demeaningtoLord, but instead, the evidence shows that it wasMartin's decision, not Lord's, which ultimately led to theclosing of the Deming plant as a producing facility.Thus, I have focused on Martin's reasons for propos-ing to the Union that the plant be closed, and Martin'sreasons for deciding actually to close the plant. Martin isthe one here who made the crucial decisions that are in-volved herein.It is in the same light that I view the testimony of var-iouswitnesses about the optimistic statements expressedto employees by Lord regarding the expansion of theDeming facility; the progress in production and profit-ability, and what may be characterized as a bright futurefor the Deming plant. I find that Lord did, in fact, makesuch statementsas aredescribed in the findings of fact.(See also, for example, a newspaper account attributed toLord regarding expansion of the plant, C.P. Exh. 3.)Furthermore, at the trial Lord admitted to discussingwith employees his "wishes and aspirations" and his"dreams" for adding a bleach plant and a nonprofitchild-care facility. (See- Tr. 2336-2338.)Nevertheless,Lord was not the one who made the decisions regardingthe closing of the Deming plant. Thus, while Lord'sstatements regarding theDeming plant's accomplish-ments and its future cannot be ignored as one factor inevaluating the truthfulness of the reasons advanced byMartin, I have given such statements less weight. (Seepp. 27-30 of the posttrial brief filed by tI}e attorneys forthe Charging Party for their views and argument regard-ing Lord's statements.)Iapply the same analysis to the May 1978 conversa-tion between Miller and Scott. Even though Miller helda higher level position than Lord did at that time, Millerpassed away prior to the time that Martin made his deci-sions regarding' the Deming facility. In connection withScott's testimony concerning, his conversation with a de-ceased person, I have carefully scrutinized his accountbecause the possibility of confrontation and contradictionby the declarant was eliminated. See, for example,Hazen& Jaeger Funeral Home,95NLRB 1034, 1043 fn. 9(1951), enfd.NLRB v. Hazen,203 F.2d 807 (9th Cir.1953).The trial testimony of Riley; and the arguments ofcounsel with respect to objections and motions relatingthereto, span over 1000 pages of the transcript. (See vol-umes11 and 20-25.) As indicated in the findings of factand reiterated above with regard to Lord and Miller, itwas Martin, rather than Riley, who made the crucial de-cisions pertaining to the Deming plant. However, Rileydid have input into that decision insofar as Martin dis-cussed the matter with Riley and others. Both the Gen-eralCounsel and the attorneys for the Charging Partyargue against accepting Riley's account, and they, amongother things, point to a direct contradiction betweenRiley's testimony at the trial and his earlier pretrial affi-davit regarding who made the decision to close theDeming plant. (See, for example, p. 118 of the posttrialbrief filed by the General Counsel, and see, for example,pp. 38-39 of the posttrial brief filed by the attorneys forthe Charging Party. See also Riley's testimony at Tr. 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1845-1847.) I conclude that Martin's testimony on thismatter is more reliableMartin was the one who spokewith Gordon E. Allen, who was the president of theparent company, and, therefore, Martin was in a positionto know what their conversation covered and who actu-allymade the decision. Riley was not shown to havebeen present during that conversation and, thus, hewould not have been in a position to relate exactly whathad been said. I conclude that Riley simply made anerror in his pretrial affidavit, which he corrected at thetrial.Although I have accepted Martin's testimony onthis point, and on many other matters, I have still reliedon portions of Riley's account, as indicated in the find-ings of fact.The Supreme Court's decision inFirstNationalMain-tenance Corp. v. NLRB,452 U.S. 666 (1981), issued afterthe trial in this proceeding concluded, but prior to thetime that the parties filed their posttrial briefs. The par-tiesaddress the Court's opinion ably from their respec-tive points of view of the facts and issues in this case, butIfind the Respondent's argumentsto be the most persua-sive on the applicability of the Court's decision here.(See pp. 111-113 of the posttrial brief filed by the attor-neys for the Respondent.) As the Supreme Court held:We conclude that the harm likely to be done toan employer's need to operate freely in decidingwhether to shut down part of its business purely foreconomic reasons outweighs the incremental benefitthatmight be gained through the union's participa-tion in making the decision, and we hold that thedecision itself isnotpart of section 8(d)'s "terms andconditions," . .. "over which Congress has man-dated bargaining."The Court continued with a discussion "to illustratethe limits of our holding," but I find the Respondent's ar-gument persuasive that those limitations given by theCourt do not makeFirstNational Maintenanceinapplica-ble to the present case. Like the situation in theFirstNa-tionalMaintenancecase, the Respondent here did notintend to replace the discharged employees at Deming ortomove the Deming operation elsewhere. As discussedpreviously, I have concluded that the Respondent's deci-sion regarding the Deming plant was based on economicconsiderations, notwithstanding the showing of unionanimusrevealed in the unfair labor practices found earli-er herein. The losses, which are shown in the Respond-ent'sfinancial statements, occurred prior to the Union'scertification as the employees' collective-bargaining rep-resentative.As the Court observed inFirstNationalMaintenance,"the union was not selected as the bargain-ing representative or certified until well after petitioner'seconomic difficulties at Greenpart had begunWe thusare not faced with an employer's abrogation of on-goingnegotiations or an existing bargainingagreement."Becausethe Court's opinion issued only last summer,there have not been a great many interpretations of thatopinion up to this point in time (However, see the textof the address given by Professor William B. Gould ofthe Stanford University Law School to the AmericanBar Association's Section of Labor and EmploymentLaw, 107 LRR 342-349.) I conclude that the legal prin-ciples enunciated by the Court inFirstNational Mainte-nanceare applicable here I conclude that the Respond-entwas not required to bargain with the Union withregard to its economically based decision to close theDeming plant, although the Respondent here did, in fact,give notice to the Union on June 15, 1979, of the Re-spondent's intention to do so. Of course, the Respondentwas still obligated to bargain with the Union regardingthe effects of its closing of the Deming plant on the em-ployees involved. As shown in the findings of fact in thissection, and also in section XI to follow, I conclude thattheRespondent did meet and bargain with the Unionwith regard to the effects on employees of the Demingclosing.In summary, I conclude that the Respondent has intro-duced evidence that overcomes the prima facie case es-tablishedby the General Counsel and the ChargingParty, and that the Respondent has shown that its clos-ing of the Deming plant was based on economic consid-erations, rather than union-related discriminatory consid-erations,or for its "chilling" effect on employees atDeming, Flagstaff, or Glendale. I conclude that the Su-preme Court's decision inFirstNational Maintenanceap-plies here, and that the Respondent was not required tobargain with the Union with regard to its economic deci-sion under these circumstances, although it was requiredto bargain about the effects on employees, and that theRespondent has done so as shown in this section and thesection to follow Accordingly, I conclude that a prepon-derance of the evidence does not establish the allegationsin the General Counsel's amended consolidated com-plaint quoted at the beginning of this section, and I mustrecommend to the Board that those allegations of thecomplaint be dismissedXI. EVENTS PERTAINING TO THE UNION'S REQUESTFOR INFORMATIONA. AllegationsIn the General Counsel's amended consolidated com-plaint, the General Counsel alleges the followingin para-graphs 14 and 15:14.(a)Since on or about June 22, 1979, theUnion has requested the Respondent to furnish theUnion with rates of compensation paid to its em-ployees at its plants in Arizona, and Georgia, andcopies of its weekly payrolls for its Arizona, Geor-gia and New Mexico plants from January 1, 1978 toJune 22, 1979(b) Since on or about July 25, 1979, the Unionhas requested the Respondent to furnish the Unionwith information concerning the seniority rightsgranted by the Respondent for its employees whotransfer between the Respondent's plants.(c) Since on or about July 25, 1979, the Unionhas requested the Respondent to permit review by afinancial expert of certain of the Respondent's busi-ness records.15.The information and review requested by theUnion, as described above in paragraph 14, subpara- SPRINGCITY KNITTING CO.graphs (a) through (c), is necessary for, and relevantto, the Union's performance of its function as theexclusive collective-bargaining representative of theemployees in the unit described above in paragraph8.In the General Counsel's amended consolidated com-plaint, the General Counsel alleges the following in para-graphs 16 and 17 to be violations of Section 8(a)(1) and(5) of the Act:16. (a) Since on or about June 22, 1979, the Re-spondent has failed and refused to furnish the Unionwii h the information requested by it as describedabove in paragraph 14, subparagraph (a), and para-graph 15.(b) Since on or about July 25, 1979, the Respond-ent has failed and refused to furnish the Union withthe information requested by it as described abovein paragraph 14, subparagraph (b), and paragraph15.(c) Since on or about July 25, 1979, the Respond-ent has failed and refused to permit review of itsbusiness records as requested by the Union, whichreview is described above in paragraph 14, subpara-graph (c), and paragraph 15.17.At all times since rune 15, 1979, the Respond-ent has refused to bargain collectively with theUnion as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unitdescribed above in paragraph 8 by engaging in theacts and conduct described above in paragraph 13,and paragraph 16 and its subparagraphs.B. FactsIntroduced into evidence as Joint Exhibit A-86 was acopy of a telegram from Union Representative VickerstoAttorney Gruender, in which Vickers requested thatnegotiations begin at 11 a.m. on July 5, 1979, in Deming.Introduced into evidence as Joint Exhibit A-87 was acopy of a letter dated July 3, 1979, from Gruender toVickers, in which Gruender suggested July 10, 1979, as ameeting date. Introduced into evidence as Joint ExhibitA-90 was a copy of a letter dated July 11, 1979, fromGruender to Vickers, which gave the Respondent's posi-tionswith. regard to the requests for information madeby Vickers in his letter dated June 22, 1979. (See A. Exh.A-85.) Introduced into evidence as Joint Exhibit A-91was a copy of a mailgram dated July 11, 1979, fromGruender to Attorney Youngdahl, in which Gruendergave the Respondent's view regarding Youngdahl's tele-gram of July 5, 1979, and further suggested the afternoonof July 13, 1979; the afternoon of July 25, 1979, and themorning of July 26, 1979, to meet with the Union inDeming. Introduced into evidence as Joint Exhibit A-93was a copy of a telegram dated July 18, 1979, fromVickers to Gruender, in which the Union agreed to meetwith the Respondent on the afternoon of July 25, 1979,and the morning of July 26, 1979, in Deming.Representatives of the Union and the Company met onJuly 25 and 26, 1979, at the Ramada Inn in Deming.Present on behalf of the Union were: Attorney Young-467dahl; Union Representative Vickers, and a union commit-tee of about eight people. Present for the Companywere: Attorney Gruender; Attorney Ames; President ofWestern Operations Riley, and Plant Manager Lord. Acopy of Youngdahl's contemporaneously made notes ofthose sessions was introduced into evidence as ChargingParty's Exhibit 7.At the July 25, 1979 meeting, which began at 3 p.m.,Gruender made the initial proposal to the Union that theCompany would agree to pay accumulated vacation payto the Deming employees. Gruender also proposed thatthe Company place the Deming employees in jobs atother plants in the Respondent's western division as jobsopened up. Youngdahl then asked a series of questionsregarding the vacation plan and what the Company'splan meant in terms of money for the Deming employ-ees.Youngdahl also asked a series of questions concern-ing Gruender's proposal for jobs for Deming employeesin other plants. According to Youngdahl, Gruender an-swered some of his questions, but did not respond toothers.Youngdahl asked for a list of Deming employeesas of the last day of the closing of the plant and as ofvarious other days in 1979. Gruender took the positionthat the Company would give the Union information re-garding the employees who were on the payroll whenthe plant closed, but not those who left employment ear-lier.The Union held a caucus and then made a counterpro-posal to the Company. The Union's counterproposalcalled for the payment of more vacation pay by theCompany to the Deming employees. With regard to jobsfor the Deming employees, the Union also made a coun-terproposal to the Company. First, the Union proposedthat the Deming plant be reopened by the Company.Secondly, the Union proposed that, until the Demingplant was reopened, the Company give all Deming em-ployees the right to transfer to other plants of the Re-spondent to fill vacancies that occurred on and afterJune 18, 1979, and that the employees be placed in anyjob for which they were "trainable." Any disagreementsbetween the Company and the Union with regard to the"trainability" of employees for jobs were to be arbitratedby the parties. The Union also proposed that the Demingemployees "carry seniority for, all purposes," and thatthe Company pay the moving expenses of the employees.The Union further proposed that the Company pay sev-erance pay to those Deming employees who elected notto transfer to other jobs.The parties discussed how vacation pay for Demingemployees should be computed; the extension of insur-ance coverage for Deming employees until they got jobselsewhere, or for 1 year's time, whichever period of timewas longer; whether the standards for transfer of em-ployees should be the same for all Deming employees, ordifferent for high producers; and the seniority rights ofDeming employees who transferred to Flagstaff or Glen-dale.Gruender said he would not discuss severance paywith the Union until the Union made a monetary propos-al.Youngdahl recalled generally that Gruender and Rileyhad said that there were no written rules relating to se- 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmority other than what might be set out in bookletswhich had already been supplied to the Union. (See Tr2081.)Youngdahl also recalled that Gruender said theCompany would not agree to permit the Deming em-ployees to "bump" Flagstaff and Glendale employees outof their jobs. (See Tr. 2084,but see alsoR.Exh. 30,which is a copy of a letter from Youngdahl to the Re-gionalDirector for Region 28, in which Youngdahlurges that the Respondent has not answered the Union'srequest regarding the "consequences" of seniority statusat the Flagstaff and Glendale plants) The parties ad-journed their meeting on July 25, 1979, at 7 p.m. thatdayThe same representatives of the Union and the Compa-ny met again at 8:30 a.m. on July 26, 1979, at the samelocation. The Union made a proposal that the Companycontinue to pay for insurance coverage for the Demingemployees for 1 year, unless the employee otherwise wascovered. Gruender agreed to hold a caucus on that pro-posal, but he said that there was little chance for thatproposal to succeed. Gruender also inquired about twoGenesco plants in Alabama, which had closed, and heasked if Genesco had given severance pay to those em-ployees. Youngdahl and Vickers said they knew nothingabout that, but they would look into it, and, if theyfound out anything, the Union would inform the Compa-ny.The next couple of hours were devoted toa discussionof why the Respondent had closed the Deming plant.Gruender did not concede that the Company's decisionto close the plant was a subject for collective bargaining.Youngdahl asked when the final decision was made, andGruender replied that it was after June 15, 1979.Gruender said that the Company only made the proposalto close on June 15, 1979 Youngdahl asked when it wasfirst considered by the Company, and Gruender repliedthat it had been considered in January 1979 and also inmid-April 1979 when the Company had received theMarch figures, which he said were especially bad fromthe standpoint of keeping the Deming plant openGruender also said that the only favorable month inDeming had been in June 1978. Gruender enumeratedvarious problems at Deming, which he said included:training,mandatory overtime; meeting production, theCompany had worn out its "welcome" with the employ-ees; the Deming employees gave the Company onlysome of their time, a short labor supply, people whowere not willing to work, a lack of confidence in topmanagement that they could "turn around" the Demingsituation, the decision not to put more capital intoDeming; the different logistics, a drop in the market,production was not being met in Deming, the Companywas cutting back its least profitable plant; perhaps theCompany had made the wrong decision when they hadexpanded in Deming, and the rates in Deming were es-sentially thesame asthose paid in GlendaleVickers asked whether an independent engineer hadmade a feasibility study of the plant, and Gruender re-plied that the problems at Deming were beyond engi-neering.There next ensued what Youngdahl described as beinga "very angry exchange" between Gruender and Vickerswith regard to their meeting at the Dallas-Fort Worthairport on June 15, 1979 (See Tr. 1989-1990.)In response to a question from Youngdahl, Gruendersaid he would not discuss the Company's competitors orproblems in the stores.Next the parties discussed the Company's financialstatement that was dated June 19, 1979, and which previ-ously had been furnished by the Company to the Union.(See Jt. Exh. 75.) Youngdahl said that the Union wantedan auditor or a financial expert to examine the books andrecords from which those figures on the financial state-ment had been taken. Gruender responded that it wasneithernecessarynor relevant to bargaining, andGruender stated that the Company was not pleading aninability to payGruender said that overall the Companywas profitable, and he denied the Union's request.Youngdahl next asked Gruender if anyone had made"a labor force analysis" with regard to locating the plantinDeming Gruender stated that Russell Miller had doneso, but he was deceased and that Gruender did not haveany written report or summary from Miller on that sub-ject.The parties then discussed what had taken placewith regard to a proposed settlement agreement of cer-tain unfair labor practice charges.After caucusing separately, the Union made a sever-ance pay proposal of $25 per employee for each monthof service. Youngdahl also inquired about who ownedtheDeming property and building and also about theCompany's plans for expansion. Gruender made refer-ence to a bleach plant in Pennsylvania that had been or-ganized by another union, and he said that the Companyhad been looking for jobs for men at Deming, but Lordhad been unable to get agreement on a new plant atDeming. Gruender said that the Company had taken anoption on property there. Gruender also said that theCompany was trying to sell the Deming building, but ithad not been able to do soGruender also mentioned that absenteeism and turnov-er had been terrible at Deming, whereupon Youngdahlinquired if they had been factors in reaching a decisionto close the Deming plant. Gruender said, "Yes " Young-dahl told Gruender that people in Deming had said thatthey had been told those factors of absenteeism and turn-over were better at the Deming plant than they were atthe Flagstaff and Glendale plants Gruender replied thathe thought they were worse in Deming Youngdahlasked if Gruender had considered the fact that a unioncontractmight make the employees feel better abouttheir jobsGruender said, "No."At that point, Gruender gave the Union two lists. Onelistwas the most current list of employees and the otherlistwas a list of employees for whom insurance premi-ums had been paid. At the trial, Youngdahl acknowl-edged thatinhispretrial affidavit he had stated- "Onreturn from caucus, Mr Gruender furnished us withcopy of a list of unit employees, with pay rate informa-tion as of June 30, 1979 (the payroll period last workedby employees), and a list of employees for whom insur-ance premiums had been paid through July 1979 (I'm notsure about this latter list )" SPRING CITY KNITTING CO469Youngdahl asked for the Company's response to theUnion's insurance proposal.According to Youngdahl,Gruender expressed his view that it was "totally unreal-istic."Gruender also said that the Company was not pre-pared to make a counterproposal, and he said that he didnot know what the rates were. Youngdahl asked for acopy of the master insurance contract, and Gruender re-plied that there was noneFelicitas Chavez and other members of the union com-mittee brought up various incidents involving grievancetype of issues.Finally, the parties disagreed over the location for thenext meeting. Youngdahl testified, "I said we wanted tomeet in Deming the next time. Mr. Gruender said he'donlymeet in PhoenixWe said we'd only meet inDeming." The meeting ended at 12 noon.Subsequent to the meetings between the parties onJuly 25 and 26, 1979, there were exchanges of corre-spondence between them, but no further meetings wereheld.Attorney Youngdahl's letter dated August 2, 1979,sets forth the Union's position at that time regarding thestatus of negotiations between the parties and renews theUnion's request for certain information from the Re-spondent (See Jt. Exh A-95.) Youngdahl's followupletter is dated August 20, 1979. (See Jt. Exh. A-96.) At-torneyGruender's letter dated August 29, 1979, setsforth the Respondent's position at that time on the statusof negotiations between the parties. (See Jt. Exh. A-99.)A copy of Youngdahl's reply letter dated September 12,1979, was introduced as Joint Exhibit A-102. A copy ofGruender's reply letter dated September 21, 1979, wasintroduced as Joint Exhibit A-103.The findings of fact in this section are based on por-tions of the credited testimony of Youngdahl and ondocumentary evidence, which includes the contempora-neous notes made by Youngdahl of the two meetings be-tween the Company and the Union.C. ConclusionsWith regard to the General Counsel'sallegations inparagraphs 14(a) and 16(a) of the General Counsel'samended consolidated complaint, I conclude that the evi-dence reveals that the Respondent furnished to theUniona listof the employees, with their pay rate infor-mation, for those employees who were employed by theRespondent at the time the plant closed on June 29,1979, andalso alistof employees for whom the Re-spondent had paid insurance premiums The Union's re-quest for payrolls at other plants located in Arizona andGeorgia over a 1-1/2 year span of time was not shownto be relevant or necessary to bargaining over the effectsof the Deming plant closing on Deming employees.With regard to the General Counsel'sallegations inparagraphs 14(b) and 16(b), I conclude that the Respond-ent furnished to the Union in documentary form at theJune 15, 1979 meeting and subsequently in correspond-ence, the information the Company had regarding thepolicies applicable to employees. Gruender and Rileystated at the July 25, 1979 meeting with the Union thatthe Company had no written rules regarding seniorityother than what had already been furnished to theUnion. The Respondent's representatives also made cleartheir opposition in granting rights to the Deming em-ployeeswho transferred so that those former Demingemployees could displace employees at Flagstaff andGlendale from their jobs. Thus, the Respondent's posi-tion regarding seniority was made known to the Unionduring the negotiating sessionsWith regard to the General Counsel's allegations inparagraphs 14(c) and 16(c), I conclude that the allega-tions lack merit because the Respondent was not re-quired to bargain with the Union regarding its decisionto close the Deming plant (See sec X herein) The re-quest for a financial expert related to examining profitand loss figures, which, in turn, were related to the Re-spondent's decision to close the Deming plant, but not toan inability to pay insofar as bargaining over the effectsof its decision on the Deming employees.Accordingly, I must recommend to the Board that theforegoing allegations and the allegations in paragraph 17of the General Counsel's amended consolidated com-plaint be dismissedCONCLUSIONS OF LAW1The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Unions named herein are labor organizationswithin the meaning of Section 2(5) of the Act.3The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bythe following acts and conduct-(a) Interrogating employees about their union activi-ties;their sympathies for the Union; how they weregoing to vote in an NLRB-conducted representationelection; and the events that took place at a union meet-ing.(b)Refusing to excuse from work an employee whohad been subpoenaed to attend a representation hearingbefore the NLRB.(c) Threatening employees that the plant was going toclose, if the employees selected the Union as their collec-tive-bargaining representative, orbecausethe employeeshad selected the Union as their collective-bargaining rep-resentative.(d)Threatening employees that they would lose theright to talk directly to management about their prob-lems and that they would lose their agreeable workingconditions and relationshipwithmanagement, if theUnion was selected as their collective-bargaining repre-sentative(e)Offering to employees and granting them an addi-tionalweek of vacation and a week's vacation pay in ad--vance in order to discourage employees from assisting orsupporting the Union(f)Telling employees that the Company's savingsgrowth plan was for noncollective-bargaining unit em-ployees(g)Threatening employees with a loss of benefits ifthey selected the Union as their collective-bargainingrepresentative.(h)Refusing to describe benefits to an employee be-cause the employee was wearing a union badge 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(i)Creating the impression among employees that theirunion activitieswere being kept under surveillance bythe Respondent by telling employees that the Respond-ent understood that the employees were holding a unionmeeting.(j)Prohibiting employees from distributing union liter-ature during their nonworking time in nonworking areasof the company property.(k)Telling employees that the Company was with-holding from employees the introduction of the Compa-ny's savings growth plan because a representation elec-tion was pending.(1)Threatening reprisals against employees who hadvoted in favor of union representation in an NLRB-con-ducted representation election.(m) Telling an employee at the time the Company wasclosing the Deming plant that she should have thoughtabout that when she was voting in the election.(n)Discouraging employees from engaging in unionactivities by threatening them that employees who signunion cards may be subpoenaed to testify in court infront of company officials regarding the circumstancessurroundingtheirsigning such cards.4.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (3) of theAct by the following acts and conduct:(a)Terminating Gary Elkins and David L. Jones be-cause they engaged in union activities or protected, con-certed activities.(b)Withholding from employees the introduction ofthe Company's savings growth plan because a represen-tation election was pending.(c)Refusing an employee's request for a pay advancebecause of the employee's union activities.5.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYBecause I have found that the Respondent has en-gaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, I shall recom-mend to the Board that the Respondent be ordered tocease and desist from engaging in such unfair labor prac-tices. In accordance with the legal principles set forth inthe Board's decision inHickmott Foods,242 NLRB 1357(1979), I conclude that a broad remedial order is war-ranted under the circumstances of this case.I shall also recommend to the Board that the Respond-ent be ordered to take certain affirmative action in orderto effectuate the policies of the Act. Such affirmativeaction will include offers of immediate and full reinstate-ment to Gary Elkins and David L. Jones to their formerpositions of employment with the Respondent, withoutthe loss of any of their seniority or other benefits, but iftheir former positions of employment no longer exist,then the Respondent should offer them reinstatement tosubstantially equivalent positions of employment with theRespondent, without the loss of their seniority or otherbenefits. I am not unmindful of the fact that Elkins ini-tiallywas hired to work only through August 1979However, his termination intervened on June 28, 1979,and, thus, I cannot speculate at this stage of the proceed-ing as to what would have happened regarding contin-ued employment after August, but for the Respondent'sterminationof him. Therefore, I will recommend to theBoard theusualremedy for a termination made in viola-tion of Section 8(a)(3) of the Act, and I will leave to thecompliance stage of the proceeding whether a more re-strictive determination is appropriate.Backpay for Elkins and Jones will be computed in ac-cordance with the Board's decision in F.W. WoolworthCo., 90 NLRB 289 (1950), with interest on such backpayto be computed in accordance with the Board's decisionsinIsis Plumbing Co.,138 NLRB 716 (1962),Florida SteelCorp.,231NLRB 651 (1977) See alsoOlympic MedicalCorp.,250 NLRB 146 (1980)As indicated in the findings of fact and conclusions oflaw, I have concluded that the Respondent's withholdingfrom employees of the Company's savings growth planbecausearepresentationelectionwas pending atDeming,and alsorefusing a Deming employee's requestfor a pay advance, violated Section 8(a)(3) of the Act, aswell as Section 8(a)(1) of the Act. However, in view ofthe closure of the Deming plant, I conclude that a cease-and-desist order and communication of that order bymeans of a notice to employees are the only practicalremedies at this time for those particular unfair laborpractices, rather than imposing a monetary remedy onthe Respondent for those unfair labor practices.In view of the apparent number of Spanish-speakingemployees at the Respondent's plants involved herein, Ishall also recommend to the Board that the official Eng-lish languagenotice be translated into the Spanish lan-guage,and that both the official English language noticeand the Spanish language translation be posted at theFlagstaff and Glendale plants I further recommend tothe Board that copies of both documents be mailed tothe employees formerly employed at the Deming plant.SeeFun Strikers,250 NLRB 520 (1980), andService Em-ployees Local 300,257 NLRB 1335 (1981). Because theDemingplant ceased production on June 29, 1979, thereisnopoint in recommending that the notices be postedthere,unlessthe Respondent has resumed production attheDeming plant at the point in time the Respondentcommences compliance with the terms of the Board'sOrder.Accordingly, I shall recommend to the Boardthat,in lieuof posting the notices, copies of the two no-tices be mailed by the Respondent to the last known ad-dress of each unit employee who was employed by theRespondent on June 29, 1979, at the Deming plant.[Recommended Order omitted from publication.]